2001 discharge procedure
The next item is the joint debate on the following reports:
A5-0072/2003 by Mr Ole B. Sørensen, on behalf of the Committee on Budgetary Control, on the discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the 2001 financial year (COM(2002) 211 - C5-0190/2002 - 2002/2087(DEC));
A5-0109/2003 by Mr Casaca, on behalf of the Committee on Budgetary Control, on the discharge to the Commission in respect of the implementation of the general budget of the European Union for the financial year 2001 (Commission) (SEC(2002) 403 - C5-0239/2002 - 2002/2101(DEC));
A5-0101/2003 by Mrs Avilés Perea, on behalf of the Committee on Budgetary Control, on the discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year:
1. Section II - Council (SEC(2002) 405 - C5-0243/2002 - 2002/2103(DEC))
2. Section IV - Court of Justice (SEC(2002) 405 - C5-0244/2002 - 2002/2104(DEC))
3. Section V - Court of Auditors (SEC(2002) 405 - C5-0245/2002 - 2002/2105(DEC))
4. Section VI - Economic and Social Committee (SEC(2002) 405 - C5-0246/2002 - 2002/2106(DEC))
5. Section VII - Committee of the Regions (SEC(2002) 405 - C5-0247/2002 - 2002/2107(DEC))
6. Section VIII - European Ombudsman (SEC(2002) 405 - C5-0248/2002 - 2002/2108(DEC))
A5-0082/2003 by Mr Staes, on behalf of the Committee on Budgetary Control, Granting of a discharge for the implementation of the general budget of the European Communities for the 2001 financial year: (Section I, European Parliament) (SEC(2002) 405 - C5-0242/2002 - 2002/2102(DEC))
A5-0079/2003 by Mr Blak, on behalf of the Committee on Budgetary Control:
1. on the discharge to the European Centre for the Development of Vocational Training for the financial year 2001 (C5-0601/2002 - 2002/2186(DEC))
2. on the discharge to the European Foundation for the improvement of Living and Working Conditions for the financial year 2001 (C5-0597/2002 - 2002/2187(DEC))
3. on the discharge to the European Agency for Reconstruction for the financial year 2001 (C5-0596/2002 - 2002/2188(DEC))
A5-0068/2003 by Mrs Langenhagen, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Coal and Steel Community (ECSC) for the financial year 2001 (C5-0556/2002 - 2002/2185(DEC))
A5-0074/2003, by Mr Blak, on behalf of the Committee on Budgetary Control, on the postponement of the decision concerning discharge to the:
European Agency for Safety and Health at Work for the financial year 2001 (C5-0102/2003-2003/2046(DEC));- European Environment Agency for the financial year 2001 (C5-0098/2003-2003/2044(DEC));- Translation Centre for the bodies of the European Union for the financial year 2001 (C5-0100/2003-2003/2045(DEC));- European Monitoring Centre for Drugs and Drug Addiction for the financial year 2001 (C5-0096/2003-2003/2043(DEC));- European Monitoring Centre on Racism and Xenophobia for the financial year 2001(C5-0102/2003-2003/2046(DEC))
Mr President, although the Court of Auditors' criticism of the Commission's internal control and monitoring systems is fierce and direct, it is my opinion that we must recommend to Parliament that the Commission be granted discharge in respect of the implementation of the sixth, seventh and eighth Development Funds for 2001.
In my report, I have focused on certain key basic concepts in current development policy and attempted to investigate whether these basic concepts place special requirements on, or raise particular issues in connection with, checks on the use of the funds. In this connection, I would like to emphasise various points:
Ownership: ownership is of great importance if we are to manage development aid effectively. The point is that legitimate requirements of donors, a policy of relief of poverty, environmental aspects, etc. may conflict with national and local priorities.
Budgetary support: budgetary support is another concept that caught my attention during my work on the report. As far as I can see, in principle there is no reason - certainly not from a control point of view - to avoid budgetary support. However, the Commission must carefully ensure that in future there is clarity concerning when and under what conditions budgetary support is an effective form of aid.
Decentralisation: the much discussed decentralisation that the Commission has implemented is based on more decisions being made on the spot rather than here and in Brussels. I support this principle, but the Commission must ensure that the current problems with the audit arrangements at headquarters are not simply exported to the delegations.
Underutilisation: the implementation of payments from the funds quite simply takes place too slowly. Can it be right that, for 2001, there was a total amount of approximately EUR 8 500 million outstanding for obligations and projects that had yet to be implemented? Moreover, I find it alarming that the three funds effective for the 2001 financial year have been in the process of implementation for 16, 11 and 4 years respectively. I also find it incomprehensible and bureaucratic that, in administrative terms, implementation must take place via three funds at the same time. I expect the Commission to present a realistic plan soon for increasing the speed of implementation and for simplifying administration of the funds.
The declaration by the director-generals: in order for any significance to be attached to this document, I expect next year's declaration to state clearly what 'a reasonable assurance' means. A limit must be placed on the number of reservations that can be made and on when these reservations have consequences.
The Community's external links are currently divided between no less than six different services. This fact was supposed to have been evaluated in 2002, but we have not yet seen any results of these evaluations. We are still waiting.
As a result of its financial audit, the Court of Auditors' sharply criticises the Commission's internal control structure and monitoring mechanisms. This is regrettable, even a matter for criticism, since it means we cannot assess whether we are getting value for money.
Finally, with regard to the budget: it is now up to the Commission to establish specific action plans and time scales for at long last bringing the development funds into the general budget. It is entirely unacceptable that tax-payers' money is not being used as effectively as it could be, and this is due not to the Commission - which is so often blamed - but to the governments in certain Member States.
My report on the development funds is only part of the overall discharge procedure. The discharge procedure is an opportunity for Parliament to test the Commission's ability to administer the EU's tax money. In this connection, I am surprised that the rate of reform in the Commission seems to be declining in certain areas. In view of many of the figures that we are discussing, it is essential that we have a reliable accounting system. That is not the case at present. The current Commission replaced the Santer Commission, which had got bogged down. We may ask whether the same thing is in the process of happening to this Commission. In the areas that I have been working on, it had the opportunity and time, as well as the ability, to reform the administration of the EU. A lot remains to be desired, and I must say that Mr Prodi's wish for five more years as President of the Commission represents excessive optimism. If the goods had been delivered, if the reforms had been implemented, and if the will and ability to get rid of old, poor administrative practices had been demonstrated, there would be reason to wish him every success, but that does not appear to be the case at present.
Mr President, Commissioner, Madam Chairman of the Committee on Budgetary Control, Helmut, fellow Socialist Members and Members from the other political groups who have worked with us: I believe we can be satisfied with the work we have done to date on the discharge of the budget of 2001, which enjoyed broad consensus in Cocobu and which failed to win the support only of those who, out of ideological prejudice against the European institutions, consider this exercise to be more a means of checking their growing strength than an instrument for correcting their mistakes.
We have before us a combination of problems and recommendations that constitute a genuine work programme, which, although not perfect, will enable both the Commission and us to make significant progress towards improving budgetary implementation. I therefore wish to focus more on the work that awaits us than on repeating what has happened in the past. Our first priority is the modernisation and upgrade of the Community accounting system; this modernisation must apply to the medium and long-term objectives and in relation to the crucial and immediate correction of its worst anachronisms. Following the measures that have already been adopted on the security and inviolability of data, we must put an end to the various and contradictory accounting practices which, as the director-general for the budget acknowledged in his last annual report, call into question the synchronisation and coherence of accounting data, replacing them with a single system that is comprehensible, reliable and transparent and which can be consulted, accessed, understood and used by all actors involved in the budget.
What is particularly important is to bring a rapid end to the mechanisms that allow 20% of appropriations recovered from irregularities in the EAGGF-Guarantee to disappear, leaving no trace or record in the Community's books, in sums and for purposes of which the Commission is unaware and much less controls. Then we have the problem which runs deeper and is more difficult to correct; that of systematic budgetary under-implementation, which in 2001 stood at more than EUR 15 billion, a colossal sum, which on its own exceeds the entire budget of several of the current Member States.
I wish to reaffirm that the logic of irresponsibility that in this field frequently haunts the Community institutions and which always finds someone else to blame, must end. It is up to the Commission to propose the regulatory framework in which to develop programmes for budgetary implementation; it is up to the Commission to make budgetary proposals both on an annual basis and in accordance with the financial perspective; it is therefore up to the Commission to ensure that budgetary programmes are feasible and realistic. If the legislative and budgetary authority wishes to submit to the Commission proposals that it considers unfeasible, the Commission simply has to enforce its right of initiative and refuse to enshrine the proposal in law. For most Community appropriations there are powers of codecision with structures of a national, regional or other nature. If, however, there are problems of implementation on the part of the management partners, the Commission must make these known in a transparent way and in good time, enabling the due corrective measures to be taken. What is unacceptable is that, given deeply mediocre budgetary implementations that involve almost all non-Community partners in programme management, the Commission continues to claim that this is not its responsibility and that there is nothing more it should be doing.
We have paid particular attention in this field to the programme of structural aid for agriculture in the countries applying for EU membership (the Sapard Programme). We are very pleased and note with optimism the guarantees given by Commissioner Fischler to the effect that he will attach the greatest priority to this programme's implementation. We shall examine the results closely. We also feel that we must make the greatest efforts to raise the awareness of our colleagues in the inter-parliamentary delegations of the need to speed up this programme's implementation.
Lastly, I wish to draw attention to the need for crucial measures to be adopted on the way in which the Commission deals with companies with which it has contractual relations. It is deeply regrettable that the Commission is not even able to detail the number of contracts with third parties through which it implements an extremely substantial part of its own budget and is therefore even less in a position to establish an appropriate ex-post mechanism to monitor not only the legality and regularity, but also the transparency and efficiency of these contracts. It is symptomatic that in relation to Eurostat, a body on which this Parliament focused its attentions in the recent report by Mr Bösch, it has already been concluded that an audit of such contracts signed in recent years cannot be completed within the deadline that has been set, because there are more than 2000 of these contracts.
What is known as 'externalisation', in other words, the management of Community services by bodies outside the Commission, is doubtless a policy that must not only be maintained but must in many cases also be developed. This externalisation, however, needs to be supervised more actively, more coherently and not in a way that merely goes through the motions. Approving this report will consequently be less a point of arrival and more a point of departure. I hope to be able, in this work, to continue to count on the cooperation that I have enjoyed to date from the Commission services, in particular from the directorates-general for the budget and for agriculture, which I wish publicly to thank. I also count on the cooperation of Cocobu as a whole.
Mr President, Commissioner, I will refer to the report on the institutions, namely the Council, the Court of Justice, the Court of Auditors, the Economic and Social Committee, the Committee of the Regions and the European Ombudsman.
With regard to the Council, for the first time this Parliament is granting discharge. Until now, it had not been denied, but there was a gentleman's agreement that Parliament would not give its opinion in relation to discharge. Now, it has been proposed that soon, when the Convention completes its work, the foreign and defence policy, which currently falls to the Council, should be included within the Commission; from now on, this issue will be subject to discharge, in the same way as for other institutions which depend exclusively on the Commission. Therefore, the Committee on Budgetary Control has considered it appropriate that this year the discharge of the Council be included, with the clarifications which I will summarise next.
The committee is pleased to note that cooperation in terms of responses and improvement during the next financial year are one of the Council's objectives, as well as overcoming the discrepancies between the physical inventory and the accounting inventory.
We believe that the same internal reform criteria should be applied in the Council as in the Commission in relation to staff policy, that is to say that the qualifications of personnel and their remaining in high-level, and therefore high-responsibility, positions within the Council, should obey the same criteria as the Commission, in terms of not remaining for long periods and professional classifications.
We do not currently have much knowledge with regard to foreign and defence policy. As I said before, until now the Council has been treated differently, and we believe it should be managed more effectively and more transparently.
With regard to the Court of Justice, discharge is granted, also with some observations which I will point out in a moment.
We note that there have been considerable improvements in accounting management of real estate and in the presentation of the inventory as had been requested. We also note that all the real estate problems relating to the Palais and all the buildings in which the Court of Justice is based have been resolved. There were many gaps in relation to information on these processes, but they have now been resolved and we are very pleased about this.
We are also glad to see that cases dealt with have increased, but the Court still operates slowly, which leads us to believe that perhaps it lacks sufficient resources. We would like to know the exact situation and the requests of this institution, so that we can contribute to resolving the difficulties.
Discharge is also granted to the Court of Auditors and we must express our pleasure at the public presentation of the report of that Court, which was presented in a timely manner, in November, to the European Parliament and to the press, which is a transparent and clear way to behave. We urge the Court of Auditors to maintain this policy. Although sometimes, as a result of translation difficulties, the moment can be delayed, the sooner this presentation is made the better. We are also pleased with the efforts it has made to make the declaration of reliability an instrument which provides information on improvements in management and control. We believe this effort should be maintained, because it is one of the best ways of gathering information on the situation the institutions are in. We also know that the Court of Auditors has staffing problems; its staff, which must be highly qualified, do not stay in their posts very long - perhaps for reasons of personal promotion or professional career - and we should consider how we can resolve these problems, so that this staff is more stable and in order to facilitate the work of the Court. We should also consider whether in certain cases it is appropriate to turn to temporary contracts or some type of externalisation. We also welcome the improvements relating to information on the work carried out by the Court of Auditors.
I will refer very briefly to the Economic and Social Committee, to which we are also granting discharge. All the past problems have been resolved, which we are very pleased about. This committee has presented its accounts and all its management in a clear manner, and, in contrast with the past, we have no difficulty in granting it discharge this year.
I regret to say that this has not been the case in relation to the Committee of the Regions, and that we cannot grant it discharge during this plenary session. We therefore request that it be delayed. With the time limit for reports to be carried out expired, after a series of items of information had been requested by means of a questionnaire - as for the other institutions - we have received an audit report relating to 2001 in which there are many serious deficiencies in all aspects relating to the payment and presentation of receipts, travelling, daily allowances and other types of emoluments. Therefore, despite the fact that the Committee of the Regions has delivered its modified Regulation with a later date, we believe it is more appropriate to postpone discharge until October and, meanwhile, to produce a report which gives us better and clearer knowledge of the accounts of the Committee of the Regions.
With regard to the European Ombudsman, I would like to say that he has cooperated magnificently with this Parliament's Committee on Petitions and has done good work, despite the scant resources at his disposal. Naturally, he will also receive our discharge.
Mr President, ladies and gentlemen, I should first of all like to express my sincere thanks for the excellent cooperation I have received, not only from my fellow Members, but especially from the Secretary-General and his services. I can inform you that we received a reply to our questionnaire even before Christmas, and that the replies to those questions have helped to make it possible for us to fully incorporate it into the resolution. I believe that it is one of the first times that this has been possible at such an early stage, and I express my sincere thanks for that.
I have regarded my report as a kind of annual report on the functioning of the European Parliament in 2001. It starts with the most important news. It recommends to you all that the Secretary-General be given discharge for the work he did in 2001.
My report has 120 sections. It is quite impossible, therefore, to explain everything, and so I should like to clarify just a few aspects, starting with staff policy. I should like to go into more detail on equal opportunities policy: on women's access to senior posts in this Parliament. Parliament has declared itself in favour of this many times, but it remains a difficult area. As I say in my report, together with the Committee on Budgetary Control, this objective has not in fact been achieved. Only 22% of the officials in the top category are women. Three of the Directors-General recently recruited are men, and, in 2001, only 14.3% of women were promoted in category A as compared with 30.8% of men. I believe, therefore, that we have to support positive-discrimination measures. Where there is equal merit, systematic preference must be given to women when filling management posts until a balance is achieved.
Another difficult area is the appointment of senior officials. I recommend abandoning the accepted traditional practice of assembling geographically and politically balanced packages. I do not think that this is a good thing. We must go over to a policy of appointments based on the criteria of qualifications, merit and ability.
A second important chapter of my report concerns buildings policy. First of all, there is the fact that we have three places of work. In the previous discharge report, the Bureau and the Secretary-General were asked to publish a study on this. That study is now available, and it reveals that having three places of work costs EUR 169 million per year: EUR 120 million for the infrastructure, EUR 40 million for extra staff and missions and EUR 9 million for miscellaneous costs. The need for staff to travel to Strasbourg means that 25 855 days are lost. That costs the taxpayer almost EUR 4 million. Needless to say, this produces a particular image problem. Every time we receive groups of visitors, we have to explain it all over again. Not only does this give rise to an image problem, but also wastes time and money. This is beyond our control. Hence the recommendation to those MEPs who are active in the Convention to raise this there and ensure that the possibility of amending Article 289 of the EC Treaty is considered during the preparation of the draft Constitution. I know that this is still a significant problem, as a proposal of this kind still has to go to the Intergovernmental Conference, and indeed a number of Member States still have a veto. All the same, we owe it to ourselves to try.
Another aspect of buildings policy concerns the paved area that has been laid on top of Brussels-Luxembourg station. The Belgian Government has a number of obligations in this regard and should in fact bear the costs. The Belgian First Minister has been sent two letters, but has not replied. I therefore urge the Belgian Government to comply with its obligation forthwith and pay us that EUR 4.74 million.
I also devoted a few sections to the D4-D5 building. Mr President, you are the Vice-President responsible for buildings policy, and I say here in all frankness that I believe that you and the Administration have steered an excellent course. I think that you have done everything possible to execute this building project in accordance with the proper rules. I think, however and I say this in my report that a number of things have gone wrong, not on Parliament's side, but on the Belgian side. We were presented with a fait accompli against our will. The fact that the Belgian Government at one stage agreed that the land was free of charge, but that this nevertheless ended up in the hands of a private developer, has added to the difficulty of our task, and that is something I regret.
Finally, Mr President, I wish to say a few more words about environmental policy. This is an important element. I describe the many good measures you have taken with regard to the D4-D5 building. Significant efforts have been made to see to it that renewable energy will soon be utilised, that provision is made for solar panels and suchlike. I think that we should work towards a genuine climate policy plan for our institution, so that we, the European Parliament, can also make a contribution to meeting the Kyoto standards.
As recently as Friday of last week, the Commission presented a study stating that, if all the government buildings in the European Union used renewable energy, this would already mean 18% compliance with the Kyoto standard that Europe has to achieve. Let us set an example, let our Parliament take this step, too, and ensure a real climate policy plan for the European Parliament.
Mr President, firstly I would like to say a few words concerning the discharge of the Commission. I would like to recommend that discharge be granted on time this year. We all know that there are problems with the Commission's accounting and computer systems. We know that from the Court of Auditors' reports. It is no secret that the Commission should have done something about the problem long ago. I believe that the Commission has now grasped the seriousness of the situation and that a very extensive reform has been started. Postponing discharge until October would not change anything. It would be much more efficient to appoint external experts to assess the proposed reform and for Parliament to keep holding the Commission to its timetable.
The Commission should also be granted discharge on time due to its admissions in the Eurostat case. Eurostat is a scandal and has been so for years. Eurostat has entered into contracts with companies that have pulled the wool over its eyes and defrauded it. This has now become clear to the Commission and, following pressure from Parliament, it has now terminated all contracts with the firms. I think we should reward it for that. It is very rare for an institution such as the Commission to admit to a mistake, but it has done so in this case. It will now at last send a signal to other companies that they cannot get away with defrauding the EU in contracts with its institutions.
The Eurostat case would never have seen the light of day had it not been for a Eurostat employee. I would like to highlight the role of Dorte Schmidt-Brown and her incredible professional and personal integrity. I hope that the Commission will find a solution that will grant her compensation. It would send a signal to other employees of the Commission that the Commission is serious when it says that swindling and fraud will not be tolerated.
I have recommended that discharge be granted to three agencies: the European Foundation for the Improvement of Living and Working Conditions, the European Agency for Reconstruction and Cedefop. The remaining agencies must wait. It was only recently that a final decision was made to grant discharge to a further five agencies. We need time to look at them properly before granting discharge. Consequently, what I am recommending is a proposal for postponement on technical grounds.
There are some problems that are general to all the agencies. Basically, I believe that the Commission should apply the brakes and carry out a cost/benefit analysis of all types of agencies and the interaction between them. An agency may perhaps have been established that later proves to have completed its role. Perhaps there is need to merge some of the agencies. We must constantly evaluate whether an agency provides any added value. We must not have agencies just so that all the Member States can have their 'baby'. Many of the agencies have very large administrations. That is not necessarily their own fault. Administrative burdens are often imposed on the agencies that are better suited to a big administration such as the Commission. Various solutions may therefore be considered. More tasks could be transferred to the agencies. We could consider transferring some tasks that are currently carried out by the Commission, e.g. within education and health. We must avoid overlaps between the work of the Commission and the work of the agencies. We should carefully consider whether there is a need to establish any more implementing agencies. Could the tasks not equally well be given to the agencies that we already have?
The agencies must now also implement the new Financial Regulation, and that has already happened at the European Monitoring Centre on Racism and Xenophobia in Vienna. Among other things, this means that the agencies are now to be responsible for their own financial control. There will no longer be an independent ex ante control of the agencies. We accepted this as part of the new Financial Regulation. I am concerned, however, that there is a risk of a gap in control arising. The Internal Audit Service of the Commission simply does not have the resources to look at the individual transactions. The Court of Auditors carries out very few control checks. We are therefore very dependent on the internal control system in the agency functioning properly.
The Agency for Reconstruction has generally acquitted itself well, but unfortunately there has been a very serious case of fraud within the energy sector. No employee of the agency was involved in the fraud. Ultimately, however, the agency is responsible for control of the EU funds spent. I have called upon the Commission to propose phasing out future EU funding of the energy sector in Kosovo if the present situation continues. It is extremely regrettable that the agency has entered into a number of private employment agreements outside the rules on inviting tenders. It is, however, the Commission which forced the agencies to sign the contracts. It is not unlawful to conclude direct contracts, but it must be restricted to special cases and must take place entirely openly. There are two examples that I could give but which I will not mention here to avoid embarrassing people. These rules were not observed in several of the contracts signed in 2001, and I would say to the Commissioner that this must not happen again or there will be problems. We must ensure that the agencies observe the rules on tendering. I am well aware that the rules can be highly bureaucratic and difficult. That is something that we must look at, but, whilst we have the rules, they must be observed.
Thank you very much for your cooperation, Mr Blak.
As the honourable Members know - particularly those in the Committee on Budgetary Control - each second of plenary session costs almost EUR 10. I therefore assume that you will value the time available to you.
Mr President, Commissioner, where criticism is called for, it must be expressed clearly. In the Committee on Budgetary Control it is our task to examine and evaluate the Commission's accounts every year, and in this, the European Court of Auditors' annual report gives us valuable guidance. We have also found points of criticism regarding the 2001 discharge and have formulated them in clear terms. I will leave the details, though, to those of my colleagues who have dealt with the institutions concerned in their reports.
I would like to talk about something about which, for the most part, we can be pleased. As rapporteur for the budget of the European Coal and Steel Community I have few reservations about recommending discharge. We have here - and I almost regret that, in accordance with the Treaty, the ECSC expired last July after 50 years - an example of how it is perfectly possible to present a balanced and correct budget. When, only five years after the end of the war, France's then Foreign Minister Robert Schuman suggested combining the coal and steel industries of France, Germany, Italy and the Benelux countries, he was both showing vision and taking a risk. With the major objective of a peaceful Europe in view, the ECSC was the first step towards a community of the states of Europe. Fifty years on, we can say it was a successful experiment, and, today in particular, I would like to draw attention to that peace-preserving plan, to understanding between nations.
Apart from the industrial policy aspect, the ECSC also had from the outset a strong social side that should not be underestimated. Hundreds of thousands of coal and steel workers benefited from adjustment aids to cope with structural change. I would also like to mention the significant research aspect, for example to encourage innovative production techniques or develop environmentally friendly solutions. The gains have been estimated to be worth ten times the money invested, and that is good to hear.
Following my in-depth research, let me put it like this: without the ECSC success story, we can be sure that some things in Europe would have gone differently and far less well. In my report I have reviewed the measures required to accompany the expiry of the ECSC's activities. I would like to take this opportunity to highlight the exemplary cooperation given by both the Court of Auditors and the Commission and their active willingness to provide the information requested.
I would like to mention a few points which in my view nevertheless need to be addressed. Firstly, there should be a publication, a real publication worthy of the name, describing the work undertaken by the ECSC and its success story. Why should we not recognise successes when they occur and record them in writing for future generations? Secondly, the Commission must keep us informed about the redeployment of personnel - these people possess invaluable expertise, and we should not give it away or hide it. We also need detailed information, of course, about outstanding commitments, even after the ECSC Treaty has expired - some of which extend to the year 2027, with contributions for loans to officials, and, up to the year 2017, a commitment for Eurotunnel - and we need information about the cancellation of all amounts from the reserve, which clearly will no longer be needed in future. These are what is known as 'dormant resources'.
The ECSC - I am repeating myself - was a model for peace and progress in Europe. Even after it has expired, its spirit must live on. I am glad that, even after the ECSC has been wound up, there will be a research fund making an important contribution in the coal and steel sector, in which the candidate countries will also take part, and willingly so. I promise you, however, that we on the Committee on Budgetary Control will still be keeping our eyes open in this area in the future.
Mr President, ladies and gentlemen, as part of the discharge process the Commission and the other bodies, the other institutions too, have to give account to the freely elected European Parliament for the use made of Community budget resources. Parliament exercises control over this on behalf of the citizens of the Union. In the year 2001, EUR 79 400 million were spent from that budget. In addition, there was expenditure from the European Development Fund and the Coal and Steel Community.
I would like at this point to thank the general rapporteur, Mr Casaca, for his very thorough and intensive work. On behalf of the Commission I would also like to thank the rapporteurs, Mr Staes, Mrs Avilés Perea, Mr Blak, Mr Sørensen and Mrs Langenhagen, for their thorough and conscientious work and I would also like to say how much I respect the Chairman of the Committee on Budgetary Control, Mrs Theato, for the way in which she directed this difficult process, and to thank all the members of the Committee on Budgets for their intensive work.
In addition to the several hundred pages of financial statements, the rapporteurs and the committee also had to work through the annual report of the Court of Auditors and hundreds of pages of replies to the 267 questions that were put to the Commission, and the committee held hearings with eight members of the Commission.
The European budget covers a broad spectrum of expenditure programmes, from the marketing subsidy for dairy products to slaughtering premiums for cattle, bee-keeping subsidies, restructuring measures in the fisheries sector, youth exchange programmes and support for research in biotechnology, not to mention aid to provide schooling for girls in Afghanistan or food aid in Southern Africa.
All these programmes have different rules. Different players administer the programmes and handle the money, and the attendant risks of error also differ. The scrutiny performed by the Court of Auditors and Parliament took the whole range of these varied tasks into account. I must concentrate here, however, on a few points that proved the most important in the discharge process, namely the accounting rules and the book-keeping system, the contracts with the Statistical Office and the question of the rate of implementation of the budget.
So far as the accounts are concerned, the Court of Auditors has found that the 2001 revenue and expenditure account gives a true and fair view of the income and expenditure, and this is confirmed in Mr Casaca's report. He has again called for reforms to the balance sheet. Mr Casaca's report goes into the forthcoming reform in detail. In the Committee on Budgetary Control we had an opportunity to discuss the proposed reform and the specific steps involved in great detail. It is a project covering all services and all bodies. In some points our accounting is already exemplary, so far as publication is concerned, namely in that we publish the figures for the cash-based revenue and expenditure account monthly on the Internet. I mention this because the Commission's proposal to oblige public limited companies to publish quarterly reports provoked lively debate as to whether that was reasonable. The Commission itself publishes its housekeeping figures monthly.
Compared with the Member States, when we look at some aspects of the balance sheet, too, we have nothing to be ashamed of. But is that enough? No, it is not. It must be clear from the accounting system whether a payment is a final payment or an advance payment that can be called back in if a programme does not go well. The accounting system must have an entry on both the assets and the liabilities sides as soon as a commitment is entered into, for example, and not wait until the payment has actually been made. Our accounting must be on an accrual basis. And the services that administer the resources must have direct access to the account status for their programmes. That is the only way to have very good financial management. It does of course present a challenge to the underlying information and technology system.
The Commission will of course gladly comply with the Committee on Budgetary Control's request for a quarterly progress report on reform. We have also agreed to follow the suggestion of the rapporteur, Mr Casaca, of starting a pilot scheme where recipients of payments are informed in writing as soon as the payment has been requested by the authorising officer; this, too, will make for greater transparency. But it must be borne in mind that only 20% of the Budget is managed by the Commission and that in cash terms most of the Budget remains, in practice, in the Member States' treasuries.
The European Court of Auditors examines the Commission's cash management on an annual basis. We will nevertheless put before the Court of Auditors Parliament's call for a specific external audit. We will also base the reform on the standards set in 2000 and 2001 by the International Federation of Accountants. But I would at this point also like to make one fundamental observation. In Old Europe - if I may put it that way - it has up until now been the case, for the European Union too, that the principal rules of accountancy were and are laid down by public law and not simply by the standards of an association of that kind. The fundamental question arises as to whether we want to depart from this practice. In my opinion, we should retain the practice that the public legislator has a part in deciding what principles must be applied for the accounts of the public budget.
We do, of course, also have the great advantage of having an independent public authority, the European Court of Auditors, as our external auditor. At a time when, in the USA for example, the public audit authority is being strengthened as compared to private auditors as a result of scandals such as the one surrounding Enron, it is clearly an advantage to have a public auditor who is obliged to remain independent.
In response to the questions from your general rapporteur about contracts with Eurogramme, the Commission has agreed to suspend all payments to Eurogramme for the time being and to review all contracts concluded with it. Contracts will be terminated wherever this does not entail additional costs. You are now urging the Commission to review all contracts concluded by the Statistical Office since 1999 by July this year as well. That is 2 660 contracts. It cannot be done by July. But because we want to answer Parliament's concern, we will have to find a feasible solution here, for example on the basis of a sample. The Commission will present the Committee on Budgetary Control with a list of these contacts at a forthcoming meeting and suggest how we may take scrutiny further.
The events surrounding Eurogramme or Eurostat have also shown that cooperation with OLAF in information matters needs to be placed on a less ambiguous footing. OLAF is and remains master of the information from its own investigations, and, whilst OLAF's independence must of course be safeguarded in everything it does, it has become clear that we must at the same time ensure that OLAF's findings are promptly made available to the authorities that manage resources, so that measures to protect the Budget against fraud can also be taken in good time.
So far as the implementation of budget resources is concerned, I simply want to say a brief word here about the Sapard programme. Regarding the Sapard programme, the Commission has promised the Committee on Budgetary Control and Parliament that top priority would be given to improving the programme's execution. My colleague Mr Fischler has already implemented some of the measures promised to the Committee on Budgets. On the very day before this House gives its assent to the enlargement treaties, every effort is required to make pre-accession aid at last effective for agriculture on the spot.
Thank you very much, Mrs Langenhagen, for your very positive report and your very positive remarks about the ECSC. You now have the report you reminded us about concerning lending activity, but it will probably not be possible to produce the publication you suggest about the ECSC's activities since its formation in 1952 in all official languages by the end of this year because some of the posts have already gone to other services. But I fully agree with you that this experience and information about this important part of the history of the common European path should be available in all countries and people should be able to see how the idea of economic cooperation led to a genuine project for peace. We should indeed not allow this to be forgotten and we will see how we can take up this idea and find a feasible way of doing it.
Mr Blak, scrutiny of the agencies now covers a very broad spectrum of different activities, and your work, for which the Commission thanks you, was therefore very wide ranging. The new Financial Regulation stipulates that the creation of a new agency must be preceded by a cost-benefit analysis and I welcome the fact that Parliament wants to see this principle strictly applied, and with regard to existing agencies an audit in the course of evaluation for the cost infidelity analysis continues to be the best form, also of course being designed to avoid duplication. That is of course something of great importance when it comes to the use of scarce budget resources.
Regarding the external policy area of the Agency for Reconstruction, the Commission does not agree that there are sufficient grounds for an administrative investigation. But we will of course examine the things you mention and report back to you. In external policy over all, the Commission has complied with Parliament's request to stop outsourcing tasks to the Technical Assistance Offices. The number of TAOs has been reduced from 126 in September 2000 to 12 at the end of 2002. This shows that here, we have taken the path that Parliament wanted. This has gone hand in hand with an appreciable change in the administration of ancillary aid programmes, namely deconcentration. This is also true of the European Development Fund, for which Mr Sørensen is rapporteur, and here, too, my esteem for your thorough report.
The Committee on Budgetary Control lays particular emphasis on the need for members of delegations to be adequately trained to perform the management tasks they are now required to undertake. The Commission produced a new manual for this in 2002 and the new Common Relex Information System for the financial management of external programmes, with the nice abbreviation CRIS, has now been introduced. Every delegation now has to submit an audit plan, which is intended to ensure adequate supervision of aid programmes.
In its White Paper on reform produced in the year 2000, the Commission made a list of all the measures necessary for the complete reform of the Commission. Eighty-seven of the 96 measures have already been taken, and the Commission has reported on them in detail. A guiding principle of this reform is the clear allocation of responsibility for the use of Community finance.
The Directors General now have to give an annual account of how the control standards have been applied. What public administration requires its institutions to publish such reports, in which the weaknesses also have to be described? What administration then checks, in full view of the public, whether the necessary measures have been taken to improve financial management? I believe transparency itself is a key element of the reform. The new Financial Regulation has been in force since 1 January 2003. This far-reaching reform is the fruit of the intensive work undertaken jointly by Commission and Parliament in 2001 and 2002, and I would also like to mention the Council at this point.
Reform of the accounting system is in full swing and must be completed by the end of 2004. This Commission will leave behind a service that is comprehensively and radically reformed and ready for the new challenges of enlargement. The Committee on Budgetary Control and this House have always supported and encouraged the Commission in this and with this discharge process Parliament has given renewed, and greater, impetus for reform.
Mr President, Commissioner, we can also vote for discharge from the external policy point of view. I would quite particularly like to thank Mr Casaca for his close cooperation.
You are right, Commissioner, that deconcentration or decentralisation and the strengthening of delegations have set in train a great process of reform in external policy expenditure. This decentralisation has been a complete success, as I have seen for myself in various places. I would, however, like to raise three problems and, in a way as a kind of peaceful preventive strategy, point out that we shall be paying quite particular attention to them.
The first is Palestine. Criticisms are sometimes voiced here, which up until now have proved unfounded, and it is good that Parliament has set up a working party to look into these things. Because if, as I am, we are absolutely in favour of aid to Palestine, we need to be convinced that everything is being handled correctly. The new Finance Minister and the new Prime Minister of the Palestinian Authority are a good sign, but we will be watching things very closely.
The second is the KEDO programme. It is of course a difficult programme, especially in times like these, but it is a very important one. We have received a reply from the Commission for 2001, which we have noted, but with which we are of course not satisfied, and this means that we will be looking in particular at 2002 and subsequent years more closely to see whether it is ensured that our money really is being used for peaceful purposes. That is quite crucial with regard to developments in Korea and North Korea.
The third programme is pre-accession aid. Although you mentioned Sapard in particular, I think there are shortcomings with the other programmes too. In view of the fact that Bulgaria and Romania will still remain even after the other countries have acceded, and that there will in all probability also be Turkey and a few Balkan countries, Croatia for example, we cannot be satisfied with amending Sapard alone. We must structure these pre-accession aids and make them more flexible, if we are to make a success of this. Nevertheless, we consent to the discharge for 2001, giving notice, however, that we will be following these three matters in particular very closely in the months ahead.
Mr President, Commissioner, ladies and gentlemen, as draftsman of the opinion of the Committee on Employment and Social Affairs I would simply like to begin with a few general remarks about the Structural Funds.
2001 was anything but a good year for the Structural Funds. It shows, with no ifs and buts, that the main objectives of the 1999 Structural Funds reform were not achieved. Firstly, as with the previous reform, this time, too, there were quite considerable delays in moving from the old to the new programming period. Secondly, the authorisation and administration procedures have not been simplified as originally planned. Thirdly, the approach of decentralising day-to-day administration of funds while at the same time strengthening controls has failed. The situation is indeed alarming.
The Member States are far from having used all the money available to them. That is true both for the period from 1994 to 1999 and for the new Structural Fund period. In 2001, for example, only half the money originally envisaged by the Member States was called. We all know what that means. That is why the next Structural Fund reform, which will then cover not 15 but 25 states, will have to return to the principles that we actually wanted to implement with the last reform.
These are first of all concentration on a few clear priorities, secondly simplification of resource administration, and thirdly a more performance-related approach to the distribution of funds, something I have called for repeatedly but in vain. The fourth demand would then have to be to avoid abrupt changeovers between programming periods in future.
I come now to the European Social Fund itself. Let me please make it absolutely clear that we on the Committee on Employment and Social Affairs are very concerned about the sometimes very serious cases of mismanagement in the use of money from the Social Fund by the Member States and that we fully support the Commission here, Commissioner, in all its investigations and controls. Sometimes we really do get the feeling that some Member States really do not want to make the effort to improve things.
As rapporteur for the last Social Fund reform, I was really very deeply concerned to read what the Court of Auditors has now written in its special report on the use of 'social risk capital', an instrument that this House pushed through especially in order to oblige the Member States to make a suitable amount of funding available as 'grants' to non-governmental organisations and local partnerships. The Court of Auditors notes that the Member States have made hardly any use of the instrument. In two cases, Germany and Austria, it was not used at all. I really cannot understand this.
On the other hand, I have to ask the Commission why it did not inform us of this intolerable state of affairs earlier. The fact is that some Member States are clearly in breach of the Social Fund Regulation. I therefore call on the Commission and the Member States to find, without delay, a solution acceptable to all sides.
This afternoon the Commission will be presenting us its proposal for the employment guidelines. We will then for the first time have employment guidelines for three years. That will at last give us an opportunity to make the European Social Fund - the only labour market policy instrument we have at European level - a genuine part of employment strategy because then we will no longer have different periods of validity. We now have for the first time the opportunity to coherently dovetail employment strategy and Social Fund measures in order to reduce unemployment and ?
(The President cut off the speaker.)
Mr President, the Committee on Women's Rights expressed - and I thank the rapporteur, Mr Casaca, who has included them in his report - a series of considerations which I will point out. On the one hand, we are pleased with the efforts made by the Commission during 2001 to integrate the aspect of equal opportunities between men and women into the Union's policies and particularly into new fields such as international trade, public contracts, asylum policy and the environment. This is a good way of working to achieve the objective of equal opportunities which, as you all know, is included in the Treaty as one of the objectives to be fulfilled in all Community activities.
In this regard, I must point out, as other Members have done, the problems which have arisen in the management of the Structural Funds. I have been responsible for an initiative report on compliance with the objective of equality in the Structural Funds, since it is a very important programme which is unfortunately not being implemented adequately and which leaves out such important criteria as this equal opportunities criterion. We hope that in the future more initiatives will be adopted and the procedures will be simplified, so that these Funds are used appropriately in order to achieve this objective.
We also believe it unacceptable that, although the European Social Fund has the established objective of 15% of total costs for the promotion of the employment of women, only 6% has been used for this purpose. Therefore, although 15% is not a particularly high percentage, we believe that the fact that not even half has been reached must be corrected in the future, since employment is always one of the most important instruments for the integration of men and women and for equality.
We are also pleased with the implementation of the Daphne programme, which ended at the end of 2002 and whose new phase is now underway. We have expressed a series of considerations on the extension of the Daphne programme, which will be taken into account in the Commission's report and in the new phase of this programme, which is so important in the fight against violence against women and which has brought such good results, on which I congratulate the Commission.
Finally, we would like clear efforts to be made within the financial management of the Commission to channel a proportion of the budget for Community programmes towards equal opportunities between men and women. We hope that this will be taken into account during the next budgetary year.
Mr President, ladies and gentlemen, you have heard the news. The Committee on Budgetary Control proposes discharge for the 2001 Budget in respect of all institutions except the Committee on the Regions, which still has until the autumn to finish its homework, that is, it must clear up the contradictions in travel and subsistence payments and other points and undergo a comprehensive audit. It is also proposed postponing discharge for five agencies that receive money from the EU Budget until their constituent acts are brought into line with the new Financial Regulation.
Let me begin, however, by thanking all the rapporteurs for their conscientious and responsible work and the members of the committees for their constructive cooperation and in particular the committee secretariat for its excellent support. We have broken new ground with the discharge procedure for 2001 because rules have come into force that are not always clear and may lead to difficulties.
The first question concerns the vote during the April meeting. The Committee on Budgetary Control has two options: first, to propose the discharge be granted or, second, to propose the discharge be postponed. If, in the second case, the plenary were to reject the proposal, discharge would be considered granted. That is an implicit vote of approval, which in my opinion does no justice to the weight of the discharge. What would then remain of an original stringent decision that would have to be watered down by being adjusted to such an indirect discharge decision? Are the accounts in that case still correct, now that, in contrast with the former case, we have to provide accounts for every discharge report, something which seems questionable?
All the discharges must nevertheless be published in the Official Journal. Yesterday evening the Committee on Budgetary Control had to comply with another new rule. All the amendments tabled for the plenary had to be examined. How that is supposed to be done is nowhere explained. We therefore proceeded pragmatically and noted the Committee's previous vote in the case of motions that were retabled, taking a vote on new motions, of which there were only a few. One thing is quite clear - the plenary and the groups are the masters of events. Our committee can make proposals but not set parameters. I think this new rule complicates the discharge procedure.
Without the innovations referred to, I might have voted for a postponement in the Casaca report, because the rapporteur has listed the Commission's failings clearly and in detail and the other rapporteurs have also commented on them. This concerns the book-keeping and accounting system in particular, where staff decisions were dubious and where reforms were tackled too late and half-heartedly despite repeated reminders from the Court of Auditors.
If I am voting for discharge despite all that, it is because I did not want to risk the scenario I described at the beginning. The Commission must not take this as carte blanche, but it must follow up our demands thoroughly, speedily and above all transparently. There is not much time until the next discharge, which we start on in November. We are looking for positive results by then, or all our complaints will be repeated with stricter conditions attached. The points are mentioned here: proceedings in respect of Eurostat are still not completed, although steps have been initiated, and the committee's demand is that all the options for presenting the accounts and their reform should be examined by outside experts. They must then be discussed in a hearing. A motion to this effect will be presented again today in extended form. I ask you to vote in favour.
Let me thank, once again, all who have been involved in this big piece of work.
Mr President, now that the rapporteurs have driven a few things home to the Commission, I would like to concentrate on the political aspects of the discharge procedure. People in this House clearly have different yardsticks for the discharge procedure and different political uses for it. Our yardstick is that wherever clear commitments have been given to remedy acknowledged shortcomings, and where there has been no serious misconduct, discharge will be given. So far as I am aware, it is also true that in order to get those commitments the rapporteurs have made a great number of offers that could not be refused. I think that is a sensible way of proceeding.
For us there are therefore always two options when we enter a discharge procedure. In the language of the Rules of Procedure both the option of postponing discharge and the option of granting discharge. But I think we also have to make clear that our experience after four years is that parts of this House - and I mean by that the self-appointed Euro-sceptics - have always tried to reduce the discharge process to one option, namely to collect as many votes as possible to take a shot at the Commission in the hope that perhaps one day it will fall over. I do not think that is what we understand by 'taking into account'. There are always both options and not just one.
Take the example of the accounting system. We have always started from the assumption that the Court of Auditors has found there to be deficiencies that have to be made good. We have called for further evidence for claims that go further than that, claims that are spread with particular 'verve' in one country or another in publications which, surprisingly for me, they still call newspapers, but such evidence has never been produced. It is important to note that.
As general rapporteur, Mr Casaca set clear conditions. These were broadly agreed with the representatives of the various groups and were accepted by the Commission. We were very pleased to hear that again from Mrs Schreyer today and we are therefore in favour of discharge.
We have seen that systematic attempts were made in 2002 to link a staff dispute that arose in the Commission with the smell of a cover-up of possible fraud in the accounting system. On its own, that staff dispute would not have created much of a stir in the press. But I say once again: the attempt to link it failed. No evidence was ever produced for such a link and in the end there was only the staff dispute. But a staff dispute is no reason for refusing discharge in a system where such discharge procedures exist.
On the contrary, the more hysterical the attempt to make more of the staff dispute became, the clearer it became even to some journalists that there was nothing more to the story. Members of this House in particular then noticed that when, a week before the vote in committee, a newspaper suddenly describes as brand new a document that was distributed here in the House months before, basically an attempt is being made to orchestrate them. At this point we can in my opinion say that we were right not to do that and we have shown that the self-appointed Euro-sceptics can be reduced to their hard core if they put their real agenda to the vote.
Mr President, I, too, should like to thank the rapporteurs for their work and congratulate them on the result, especially Mr Casaca, who this year took care of discharge to the Commission. What is remarkable about this debate is that, on the eve of next year's European elections, we once more have a Commission which has not received a positive Statement of Assurance from the European Court of Auditors. Nevertheless, my group will align itself with those who wish to grant discharge.
What are our reasons for doing this in spite of that negative, or non-existent, Statement of Assurance? First of all, many reports by the Court of Auditors have revealed that there have been improvements in the administration of the Commission. Secondly, a Financial Regulation has been adopted. We believe that that Regulation must be given time and chance to take effect, and we are giving the Commission time to do that. Our third argument for granting discharge is that, if we do not do so at the present juncture, on the eve of enlargement, it will make an extremely bad impression on the new Member States: that is to say, that we are in effect packing the Commission off home. Nor could we do that. Our final argument for giving discharge is that we have found the attitude of the Commission towards this Parliament very positive in recent years. Requests for information have met with a satisfactory and timely response, and even the response to Parliament's own-initiative reports has been positive. Consequently, we recommend discharge.
The crucial question for us remains: what does the Commission need to do in order to obtain a positive Statement of Assurance? The Court of Auditors does not say in its reports. Every year another surprise awaits as to what they have to say, and another whole list of things that are going wrong emerges. I think that it is good that the Commission is now entering into discussions with the Court of Auditors, and that it is then going to inform Parliament of the criteria and timetable it intends to keep to in order to obtain a positive Statement of Assurance.
I should like to say a little about agriculture. The most striking feature of current agricultural policy is that it is no longer based on price support, but rather on income support - the integrated administration and control system. The irritating thing is that this is applied differently in different European countries. That is unacceptable. In a united Europe, the systems should be the same. I would therefore draw the attention of the Commission once more to an own-initiative report - which it so happens was drawn up by me, but was approved by plenary session - in which we point out that, if the administration of agricultural expenditure in the new and existing Member States concerned is not in order, the Commission must suspend advance payments much more often until the system is in order, instead of carrying out controls after the event and imposing penal charges.
Mr President, Members of the European Parliament have exceptionally good grounds for self-criticism in this debate. As a former member of the Committee on Budgetary Control I myself am also guilty. I did not draw the right conclusions from the reports produced by the Court of Auditors regarding the flaws in the accounting system. I did not believe that the Commission's accounts could be so very badly organised in a budget of almost EUR 100 billion.
Looking back, we Members of Parliament received all the relevant information from the Court of Auditors, on the basis of which we should have reacted earlier to the weaknesses in the system. We were not equal to the task. We are responsible for the weakness in the monitoring procedures, the Commission itself for the weaknesses in the system.
The problems are not individual cases of malpractice, but are themselves inherent in the accounting system. The action taken by the Commission's former chief accountant, Martha Andreasen, made it possible for the problems to be exposed. Just a while ago Mrs Andreasen told me that the Emperor has no clothes, that the Commission's accounting system is rotten to the core, and that things must be swiftly put right. It is thanks to her that we can now speak about the real problems we used to turn a blind eye to. For her pains, Mrs Andreasen was dismissed from her job. That was an injustice. The Commission has made a mistake in protecting officials who should have been dismissed on the grounds of total professional incompetence with regard to accountancy skills. Instead, they dismissed Mrs Andreasen.
We politicians do not see problems if they are too close up or too big. We did not see the flaws in the Commission's accounting system in time, but, as we can see them now, things have to be put right. We also have to restore Mrs Andreasen's ruined reputation. We must not just rescue Social Democrat and Green Commissioners with European Parliament Social Democrat and Green votes.
As Members of the European Parliament we should feel ashamed of the role we have played. The report by the Committee on Budgetary Control lists numerous flaws, which give a gloomy picture of both the Commission's accounting system and ourselves. If we had to be discharged from liability regarding our own actions I would vote against it.
Mr President, I am not just being polite when I say that my special thanks are due to the Group of the Greens/European Free Alliance and to all the rapporteurs. Unlike Mr Seppänen, I believe this committee has done its work very thoroughly and that in the past, too, it has tried to uncover every problem in good time.
Even before Mrs Andreassen made the headlines, we on the committee had a hearing about the book-keeping system and we had discussions about it with the Commission's Internal Audit Service and with the Court of Auditors.
I would also like to particularly stress that the various rapporteurs, especially Mr Casaca, have taken a lot of trouble to check all the details this year and have written a very critical report, one that does not shrink from naming the problems, but which also makes clear that the Commission is making efforts to solve them. For that reason, our group will also be supporting the discharge recommendation. Unlike some of the EU's opponents, we do not believe that this discharge recommendation is a whitewash; it is based on a thorough examination and a critical assessment of the situation.
We are also in favour of postponing discharge for the Committee on the Regions because it has still not satisfactorily resolved the repeated problems with expense accounts, to which a solution must at last be found. We are, though, particularly concerned about Sapard, which is a very important programme intended to prepare the candidate countries for future aid in the agricultural sector, and, sadly, only 9% of it was implemented in 2001. The tremendous cash flow difficulties with the Sapard programme are no accident. The programme was supposed to prepare agriculture and rural areas for accession, both through measures to modernise farms and rural industries and by creating the necessary infrastructure and providing adequate information about rural development.
It was also supposed to bring about the rural population's active involvement in the design and planning of that development, which we in the Member States are already financing through the 'second pillar' and the Leader programme. Unfortunately, it did not work out like that. During accession negotiations, the Commission gave clear priority to implementation of the acquis communautaire. It used Sapard as a sort of training programme for the candidate countries' administrations and as a test balloon for implementation of the acquis. The administrative cost of the programme became enormous and delayed the accreditation of the agencies for far too long. In the case of Slovenia, for example, building the administration for Sapard has cost more money than is ever made available for the country itself.
So instead of making people in the rural areas of the candidate countries feel eager to get going and creating partnership between government and NGOs, expectations almost everywhere have been bitterly disappointed, and the negative experiences with Sapard have unfortunately benefited those agitating against EU accession.
The Commission has now announced that it will hold a conference about the future of Sapard and Leader in the new Member States this spring and possibly amend the Sapard Regulations. We think that is urgently necessary and we support it.
I would like to conclude by making one further point. I think the Commission has some courageous officials, by whom I definitely do not mean Mrs Andreassen, but courageous officials who put the question of Eurostat on the agenda and have sought to solve this problem through internal channels. I hope that Parliament and the Commission will in future appreciate, praise and support such courageous work more than the untruthful headlines of Europhobes, the untruthful headlines of Mrs Andreassen, who is allowing herself to be used primarily by opponents of the EU.
Mr President, I would like to praise the rapporteurs for the seven reports that we are discussing today. These reports focus time and time again on the major problems that exist with the financial management of the considerable funds that tax-payers in the fifteen States pay to the EU. Some of the accounts are reasonably satisfactory, but unfortunately this applies mainly to the smaller or minor units, the Council, the Court of Justice, the Economic and Social Committee, the Ombudsman, Parliament and the Coal and Steel Community.
It must be said, however, that the situation remains entirely unsatisfactory in the large areas that fall within the Commission's remit. In Mr Casaca's outstanding report it is emphasised that, while the accounts as a whole are formally correct as far as the income, liabilities and administrative expenses are concerned, such a declaration still cannot be made in respect of all the other payments. It is also stated that, in the past six years, very little progress has been made towards complying with the Court of Auditors' comments on the accounting system. It is stressed that, in connection with the closure of the accounts for 2001, the Commission infringed the Financial Regulation, and, on page after page, we read the very weighty observations that ought to make us adopt a very different position which goes much further than we are currently doing.
Far too much regular fraud and deception is still taking place, and, when it is revealed by an honest public servant - whether it be Dorte Schmidt-Brown or Marta Andreasen - the person in question is dismissed and often has their name dragged through the mud. The person in question is said to be 'not right in the head' and those responsible are promoted. Note that Budget Commissioner Mrs Schreyer did not today answer Mr Blak's request for compensation for Dorte Schmidt-Brown. I would like to support Mr Blak's remarks. Mrs Schreyer will have the opportunity to speak again and to respond to Mr Blak's express request.
I feel that there is a lack of will in Parliament to tackle the entirely unacceptable economic management that we are witnessing in respect of large parts of the EU's funds. The EU was not created yesterday. The EU is not a union of unstable developing countries. The EU Member States overwhelmingly have national administrations that work far more responsibly and precisely than the EU. The reality, however, is that the EU's administration is such that responsibility is an entirely undefined concept. The Commission clearly has no control over the director-generals and their public servants, and, regardless of the number of times that Parliament complains of faults and shortcomings, these are not corrected effectively. There always seems to be a mentality that this is not our own money and that the people concerned are not held accountable in the same way as national civil servants and politicians are held accountable for the budgets in the national states. The EU advertises itself in terms of greater democracy, greater transparency and an EU for the citizens, but the truth is that the EU is the opposite: the more EU, the less democracy, the less transparency, the less responsibility - but the citizens are too far away to find that out.
Parliament is doing the EU a disservice by, year after year, turning a blind eye to the fact that the reforms requested by the group of wise men in 1999 have still not been implemented. A majority of Parliament would no doubt vote for all the budgets because they do not dare confront their citizens with the fact that the EU's administration is not functioning well enough. The Commission can therefore take the criticism easily. Nothing happens, even if the reforms are postponed year after year. We are, however, sending the wrong signal by adopting all the accounts. We are ourselves being irresponsible if we tell our electorates that this is good enough - because it is emphatically not. It is on this basis that some of us wish to vote against the reports concerning the Commission, the development funds and the agencies, but we will vote for the reports that recommend postponement of discharge.
Finally, I would like to thank the rapporteurs for the outstanding work done by themselves and their assistants on these reports.
Mr President, in the rarefied atmosphere of this House it is very easy to lose touch with reality. In this context the reality is other people's money. It is taken from them on the grounds that Parliament feels it has the right to decide how it is spent.
People do not volunteer to pay tax and in the final analysis the money demanded is taken under the threat of force. If they do not pay, citizens can lose their possessions, their livelihoods, be made bankrupt and even go to jail. All of this imposes a special responsibility on us, a special trust, and we must ask ourselves whether we could look our constituents in the eye and say yes: all of this money has been spent and properly accounted for. Speaking for myself, I have to ask myself whether I personally could justify putting someone in prison because they have not paid their taxes that this Community has used. I cannot say in all honesty that I could and, frankly, that is the test.
On this basis I do not see how anyone could consent to the discharge of these accounts. The test has not been passed. We have not discharged our responsibility of trust to the citizens of our Member States in ensuring that the money has been properly spent. We have no right to grant discharge.
Mr President, ladies and gentlemen, at last, we have reached the end of this discharge procedure which, once again, has given rise to much debate and caused rivers of ink to flow. It is a shame that, at the end of this exercise, there are so few of us in the Chamber to discuss it.
It has caused rivers of ink to flow and, as happens every year - this year, I regret to say, with more marked ill will - it has brought discredit and even disgrace on a directorate-general and one man in particular, Jean-Paul Mingasson, whom everyone here knows and holds in high esteem. I am keen to pay public tribute to him for the injustice he has suffered, since all the accusations made against him and the Budget Directorate-General, with which we have cooperated loyally for years, have proved to be unfounded. Of course, there were a certain number of problems and difficulties, which we addressed in the context of this discharge, as we have done in all the others, but that should not have led to the newspapers printing often groundless accusations made by certain Members who do not appear to be present at the moment.
I am particularly keen to pay tribute to Paulo Casaca, María Antonia Avilés Perea, Bart Staes and the other rapporteurs for the significant work that they have carried out, which has, today, given us a balanced, comprehensive discharge, where we call, of course, on the Commission to settle a certain number of issues, in particular the delays. These delays are clearly in the nature of things - reform cannot happen overnight - but it was perhaps a little unwise to say, at the start of this term of office, that it would all happen extremely swiftly. It takes time. We can clearly see this with the reform of the Staff Regulations, and the reform of the accounting system, in particular. We saw it with the Financial Regulation, which gave rise to difficult negotiations although, I am glad to say, a successful conclusion was reached. I hope, Commissioner, that this reform will be completed before the current Commission gives way to the next, and I am asking you this in the very interest of the Prodi Commission.
The reform of the accounting system, which has been criticised many times - sometimes rightly so, of course - is significant because this system is, in particular, the source of a very serious problem, that of the RALs, the outstanding commitments, which cause us major difficulties as an institution but also as a Union in relations with the outside world. This is why we called for a timetable or, at the very least, close monitoring which we will, I am sure, be capable of carrying out and the results of which you will be able to present to us regularly. I believe that this reform will enable you to speed things up. We have overcome a difficult hurdle.
We trust you also with this exercise. Carry it out effectively, since the work you have done over the past five years is at stake, as is the trust which we will place in you later, apart from a few minor negative criticisms, judging by the interventions made so far. In any event, the Italian Radicals will be voting in favour of granting discharge.
Mr President, like my fellow Members, I am going to insist on what has been said in relation to the work carried out on the reports this year. And I would therefore also like to congratulate the main rapporteur, Mr Casaca, as well as the other rapporteurs, Mr Blak, Mr Sørensen, Mr Staes and Mrs Langenhagen, who have done excellent work, each within the field corresponding to them.
I have personally been able to observe how we rapporteurs, who are obliged to carry out the discharge of the various fields, are subject to external pressure, are put under pressure from the political groups to work in a particular direction. We have to see past this pressure in order to do rigorous and objective work, and I believe the various rapporteurs have achieved this this year.
Very serious problems have arisen, particularly in Mr Casaca's report with regard to accounting, the Sapard programme and Eurostat. The rapporteur has therefore had to make a special effort to ensure that solutions are found which, while granting discharge to the Commission, lead to effective solutions in the future. I believe this has required important work which Mr Casaca has done excellently and I would therefore insist that we must congratulate him on it.
The other rapporteurs have also suffered external pressures. During this year we have been subjected to pressure from the press with articles, sometimes true and sometimes manipulated, which have attempted to influence our work. Commissioner, I do not like this work to be influenced, I like to have my own criteria, to make my own studies, to analyse what is happening properly and I must therefore thank the Commission for having cooperated enormously in order to clarify all these issues, so that the opinion issued by Parliament is really its own.
This is the approach I have taken in my work and my group is therefore going to grant discharge to the Commission this year. In the various reports we have followed the same criterion because this work requires a high degree of responsibility from Parliament and must include a very rigorous analysis. We defend the interests of the European citizens but, above all, we must bear in mind the consequences of what is decided in this Parliament. Responsibility and rigour when it comes to carrying out the work must therefore be imposed. This is how I have worked, and I believe the other rapporteurs have done the same and therefore, although it has been a particularly complicated and difficult year - as all we members of the committee know - we have been lucky enough to have the leadership of our President, who has shown great responsibility at all times, and I believe that the final result will be satisfactory.
Mr President, ladies and gentlemen, we are speaking here about a period of reform and how it should be assessed. That period is of course still under way and we are therefore also justified in again giving the Commission a few laurels in advance.
If we are transferring thousands of millions of euros back to the Member States because we are not able to implement certain programmes, that does not mean we are being particularly frugal, but quite simply that we are failing to implement policies on which we have agreed. This is not, though, only about the Member States, Commissioner; if environmental protection organisations have their support status removed from one year to the next - more or less wilfully - that also has something to do with under-implementation of the European Budget. If project applicants have to wait years to get the money from the European taxpayer, that, too, has nothing to do with economy or good management.
Commissioner, you raised the issue of Eurostat. That is not about OLAF; OLAF is known to have informed the Commission. If, though, the Secretary-General of the Commission does not know where Mr Solbes Mira's office is, that is a problem of the Commission's internal reform. You will have to keep an eye on that in the next few years. OLAF is doing its work very well here. There have already been two cases reported to Luxembourg. We only have to insist that Luxembourg fulfils its obligations, follows up notifications involving the protection of European taxpayers and in the end brings charges.
There is PerryLux - a most deplorable case, one that is already a few years old, and about which Luxembourg has still not done anything. I would really like to call on Luxembourg from here to take the protection of European taxpayers' interests more seriously than it has done in the past. We cannot have a situation where they benefit from having thousands of European Union officials based in Luxembourg but evade responsibility when it comes to safeguarding European taxpayers' interests.
We have mentioned a point - this is something I want to say to Mr Blak - about the agencies. Do you know what super users are? We are back with the reform here, Commissioner. They are people who enable one and the same person to perform the tasks of resource manager, authorising officer, financial controller and accounting officer. Anyone here who has anything to do with auditing knows that this naturally throws the doors wide open to the abuse of funds. We have such things in our agencies. It must be stopped. Mr Blak was absolutely right to raise it in his reports. I would like to urge everyone here today, if we find that again next year, to take a negative stance to the discharge of such agencies.
One last point. We have decided to postpone discharge for the Committee on the Regions. The latest news we have received from the Committee on the Regions confirms this course. It is inconceivable that an attempt is now clearly being made to punish the bearer of those ill tidings, the financial controller, for what has happened here. That is not the way. Other speakers will be saying more about it. I can only warn the Committee on the Regions and its Secretary-General not to continue the way they are going, because we will not hesitate to draw the logical conclusions.
Mr President, I do not have enough time to counter the attacks on critics made by Mr Kuhne and Mrs Avilés Perea. Four years after Paul van Buitenen's revelations, which contributed to the resignation of the previous Commission, the use of an unsuitable automated accounting system is still undermining the reliability of the accounts. That system is made up of a variety of non-integrated parts, and is unable to reveal errors or anything illegal. Officials who gain knowledge of these shortcomings and wish to contribute to a quick solution are not rewarded, but instead punished. For years now, solutions have been put off until a later date, and only after 2005 will we know whether anything has really been solved. Member States are not under pressure from the many infringement procedures for non-compliance with rules, because the former have not given rise to many investigations or penalties. A similar state of affairs in a Member State or part of a Member State would probably result in the annual accounts there not being approved. Why should we then approve such a document concerning the Commission before the problems have been solved? In my view, granting the Commission discharge at this stage sends out the wrong signal.
Mr President, Commissioner, the Commission's implementation of the Budget has been extremely shaky for years now. When it took office in 1999, this Commission solemnly pledged that there would be a change for the better. Today, however, four years on, a positive Statement of Assurance from the European Court of Auditors is nowhere to be seen. We once again have to make do with an assurance that the Commissioner will really do everything in her power to improve the situation, and with her pledge that a modern accounting system will be in place by 2005.
We have not heard any specific commitments for 2003 and 2004; we did not hear any even when we asked Mrs Schreyer explicitly to tackle urgent problems in the short term. Postponing the granting of discharge is really the obvious course of action, therefore. The report by Mr Casaca offers ample basis for this. Then we can see whether the Commission really makes any progress in the coming six months.
The Commission's poor management tarnishes the reputation of all the European institutions. In spite of this, the majority in this Parliament seems to opt for allowing itself to be kept in suspense. Is that in the interests of the voter, of the taxpayer? We are convinced it is not.
Lastly, I should like to raise the issue of the internal accountant, Mrs Andreasen. Both the internal memo from the auditor and the modernisation plans show that her criticism really holds water. It is reasonable, therefore, for the Commission to come out of its trench, admit frankly that it is wrong and put a stop to the disciplinary procedure, instead of shooting the messenger from the Committee of the Regions.
Mr President, I would like first of all to congratulate the rapporteurs. I have been able to observe their efforts closely, as well as their coordination with all the members of the Committee on Budgetary Control. I congratulate them but I would like to focus on the report by Mr Casaca, which I consider to be positive for the reasons I will explain now.
Firstly, because of the Commission's generally positive attitude in cooperating in the drawing up of this report and in responding to the questions addressed to it. But furthermore, because this approval, or this report, was preceded by an analysis, not only of the conclusions of the Court of Auditors, but also of the questions put in the questionnaire, the answers given by the Commission, and the working documents produced by certain members of this committee.
This is a cautious approval, however, which is accompanied by many recommendations which the Commission should not ignore. I am sure it will not and that it will cooperate in this regard. Of these, I will briefly mention the following: firstly, to try to eliminate the reservations in relation to the reliability of accounts. Probably through the solution offered by Mr Mulder - which he has just referred to - through an open and constructive dialogue with the Court of Auditors. But the Commission must also be aware - as I am sure it is - of the profound concern of the Committee on Budgetary Control and of the whole of this House, I am sure, given the deficiencies of the accounting system and the essential need to choose the right accounting model. That is why we have presented an amendment to this House, so that there may be an audit accompanied by a hearing, so that we protagonists who ultimately have to judge these accounts can express our opinions on them.
Furthermore, I would also like to point out the caution in relation to the creation of executive agencies, the need to impose limits on the under-use of appropriations, particularly in relation to the Structural Funds, and compliance with the objectives of the Sapard Programme, above all in terms of its positive aspect of creating administrative support structures in the countries which are about to join us.
Mr President, I congratulate the rapporteurs, in particular my friend, Mr Casaca, who has done a more than brilliant job. I also congratulate the Commission and all the Commission staff who have worked so hard to obtain a positive decision from Parliament in very difficult circumstances.
We have been told in recent days by Eurosceptics - many of them on the extreme left and right - that we should not be granting discharge because there are still too many concerns about the accounting system. I share those concerns, but the Commission has made excellent progress in the last few months. The alarmist and often factually incorrect reporting by some newspapers does not do justice to the efforts being undertaken to put things right.
With respect to the Council, I can only underline the comments made by the rapporteur, Mrs Avilés Perea, that it is high time that the Council - which now has an increasingly operational role - be held to account for the way it spends taxpayers' money. It would be good if the Convention were to make progress on this. However, in the meantime, bringing the Council into the discharge report for the first time in the history of the discharge process, as we are doing today, is a major breakthrough.
Mrs Avilés Perea and Mr Bösch have already referred to the Committee of the Regions. The situation there can only be described as alarming. Two weeks ago the internal auditor of the CoR was invited to attend a meeting of our committee to explain the discrepancies between his views and those of the Director of Finance of that institution on the financial management situation. The internal auditor said three things. First, that the picture painted by the Director of Finance and the Secretary-General of the financial situation at the CoR was not complete. Second, that the CoR failed to properly apply the rules on the reimbursement of travel expenses and other financial rules. Third, and most shockingly, he said that his appearance before the committee was 'a cry for help'. The most senior official responsible for financial control at the Committee of the Regions issues a cry for help! In those circumstances, we have no option but to postpone discharge for the CoR while an investigation by the Court of Auditors takes place to determine the exact nature of the problems.
Since the meeting of our committee two weeks ago, I have made further enquiries and I have obtained additional information on irregularities that are alleged to have taken place at that institution. In one case a high-ranking member of the CoR is alleged to have organised fake meetings on the eve of official meetings to be able to claim additional daily allowances to the tune of EUR 10 000. Another, now deceased, member of the CoR is alleged to have been engaged in airline ticket fraud amounting to some EUR 11 000. There are more such cases. However, perhaps most worrying - more worrying even than all of this - is the fact that the internal audit service appears to be subject to huge pressure and even intimidation, designed to discourage them from pursuing their activities in a free and impartial manner.
In view of the seriousness of these allegations, which I consider to be reliable, I have decided to refer this case to the Anti-fraud Agency OLAF in the hope and the expectation that OLAF will launch an immediate inquiry to get to the bottom of all this.
Finally, I want to express my full support for the report by Mr Staes on the discharge for the European Parliament. I hope the Convention will take good note of it and that the Bureau of this Parliament will now overturn its ludicrous decision to build two new meeting rooms in Strasbourg. We do not need them.
Mr President, in the Charter of Fundamental Rights, which we all prize very highly - and rightly so - Article 41 enshrines a right to good administration. Now one might think it should be a matter of course here in Europe that each Member State has a fair and impartial administration which looks after the interests of its citizens. In the specific field of budgetary administration, virtues such as thrift, efficiency, probity and reliability are, of course, particularly desirable.
The fact is, however, that, for the eighth time in succession, the European Court of Auditors has refused to issue a statement of assurance to the Commission attesting that the latter has managed European taxpayers' money prudently and thriftily. The accounting deficiencies that a courageous woman, a senior official in the Commission, brought to light in the spring of 2002 are hair-raising, even to those with little knowledge of accountancy. For ten years the Commission had not conducted a cash audit. At Eurostat, the European Statistical Office, preferential treatment and mismanagement have evidently been the order of the day, with a devastating impact on the Community Budget.
In spite of all this, the Commission sees no need to take decisive remedial action. On the contrary, officials who expose deficiencies rather than being prepared to conceal them are sidelined and hit with disciplinary proceedings. In this way - and I am addressing these words especially to the Commissioner - the Commission is not doing its job. If Parliament, as the supervisory authority, tolerates this, we too are failing in our duty. I am saying this so explicitly because I am a convinced European and because I want this Europe to have a future and to win the trust of the general public out there.
When it comes to administering its own budget, I believe that the European Parliament must act in an exemplary manner. It just leaves a bit of a bad taste in the mouth when we in this House always discharge ourselves or our own Secretary-General. I really think it ought to be done by another institution.
Let me turn now, however, to the details of the report on Parliament. The highlighted shortcomings have largely been familiar to us for a long time. Staffing decisions must be made more transparent, and the awarding of contracts must be beyond reproach. On behalf of my group I firmly support these demands that are made in the report. And it does seem to me that decisions on the purchase and construction of buildings, particularly in our Brussels base, are not always open to scrutiny.
As for the discharge of the three agencies, we rightly express concern at the fact that their responsibilities can still overlap and that duplication of effort can still occur. The adaptation of their responsibilities to the requirements of an enlarged EU likewise remains unsatisfactory. The conclusion of consultancy contracts by private treaty by the body known as the Kosovo Agency, involving in one case a monthly fee in excess of EUR 25 000, was evidently the result of pressure from the Commission - a pernicious influence, in my opinion, which casts an alarming light on the Commission's dealings with agencies in general.
I wonder whether it is even necessary to have these agencies popping up like mushrooms all over Europe. Is there any reason why every single Member State should host at least one of these bodies? Can we afford these bodies, and do we need them at all? The Commission, I believe, uses them to fob off responsibility, but then interferes arbitrarily in their business in specific cases. This brings the work of the agencies into disrepute, and we in Parliament should therefore resolutely oppose any policy of externalisation, in other words the contracting out to other bodies of tasks incumbent upon the Commission, a policy touted by the Council and the Commission as the way ahead.
Mr President, at last the Committee on Budgetary Control has decided to recommend granting discharge to the Commission. Throughout this procedure we have all been aware of the well-documented flaws in the accountancy system, which were first highlighted back in 1994. This has been of major concern to all the members of the committee. We cannot bury our heads in the sand, we have to face the problems head-on and this report does that. Mr Casaca has done a very good job.
The reform of the accountancy system is essential. We have timetables, we have specifics about where the whole accounts reform process is going, but we must put this into a context. We are asking the Commission to introduce a system that not one country in the European Union has yet managed to accomplish, namely the introduction of a full accrual accounting system. We have to remember that context. We have demanded a lot of the Commission in this report, and European socialists have been leading the way in setting extremely stringent targets for the Commission to meet. As shown by the committee last week, nearly all the MEPs on the Committee on Budgetary Control have been responsive to the clear efforts made by the Commission to deliver our demands.
The irony is that throughout this discharge procedure we have heard a lot of sound and fury from the right and the right-wing press, and yet all they could muster after all that was three measly votes in committee. Even people who represent parties such as the UK Independence Party, people such as Mr Camre and Mr Titford, who are vociferous in their criticism, could not be bothered to turn up for the vote. That shows that their objections are based on ideology, not on fact. That is something we have to bear in mind.
The aim of most people in the Committee on Budgetary Control is to put proper controls in place. A couple of weeks ago we had to make a political judgement as to whether our support for the Commission would help or hinder future reform. We decided that postponing discharge would actually hold up the system. We are interested in delivery.
Turning now to the Parliament discharge, we have to be very clear that we in Parliament cannot throw stones at the Commission and demand from them, for example, a certain level of transparency, if we are not willing to demand the same of ourselves. I would like to congratulate the Secretary-General and the President of the European Parliament on the way they have run the administration over the past three years. They pay full respect to financial regulation. It will be interesting to see how the decentralisation system works over the next year.
But we cannot admonish the Commission for wasting taxpayers' money when we spend willy-nilly on things that are, frankly, a total waste of money. Every month thousands of parliamentary assistants and administrators leave Brussels to travel 400 miles to work here in Strasbourg. We have now established that travelling time alone wastes over 25 000 working days each year - EUR 3.9 million! Note must also be taken of how it discriminates against part-time workers, the majority of whom tend to be women.
It is wholly unnecessary to use EUR 173 million each year in order to respect historical treaties. In the wider context, I have found that we spend over EUR 1 million on committee meetings held outside the seats of Parliament. We have also seen an increase in the amount of money spent on yellow weeks, that is, EUR 372 000. The right wing must listen. They are voting against all of these points about transparency within Parliament, and frankly they are a bunch of hypocrites!
Mr President, it is always a great pleasure to follow one of the Commission's chief apologists. I wonder how the people in the public gallery feel about the 5% - 8% of European taxpayers' money from the GBP 98 billion 2001 budget that the Commission controlled going missing through fraud, mismanagement or waste; about the EUR 15 billion surplus, money that could not be spent because of inefficient programming; about the specific problems that we found when we debated these points - specifically Eurocost comes to mind; about the leaked e-mails and memos within the Commission that show how bad the accounts actually were in 2001. About the promises we received of how things were going to get better for 2005 - but of course some Members forget that we are actually dealing with the accounts for 2001 and exactly how they were reflected. About a 1960s-vintage public-sector accounting system that was in urgent need of reform, and yet the only action the Commission would take was to suspend one of the people who was brought in to carry out that reform.
The only sensible recourse for us to take is to postpone discharge, and we need to have much deeper inquiries into the accounting systems reforms that have been put forward so far.
Mrs Morgan said that she and her group are facing problems head-on. What they are actually doing is lifting up the carpet for the Commission to sweep its problems under. The Socialist Group should be ashamed of the position it has taken over the last few months, because it has known full well that it was going all along to grant discharge no matter how bad the accounts for 2001 proved to be. It will come to pay the price in the 2004 European elections.
Mr President, on 1 April we celebrated the entry into force of the Cotonou Agreement, and the fact that this gives the go-ahead for the ninth European Development Fund. Today, however, we face the discharge for the seventh, eighth and even sixth European Development Funds, and the main thing that emerges is that a large amount of that money has not been spent, and that the Fund is therefore under-implemented.
The Commission is one of the chief administrators of development money worldwide. No less than 10% of the total development money worldwide is administered by the Commission. We would urge, therefore, that careful attention be paid to the valuable comments made by both the Committee on Development and Cooperation and the Committee on Budgetary Control. Many mistakes have been made, and there is a lack of measurable indicators. Then there is the lack of coordination with the Member States, which means that the complementarity between the Commission and the Member States is often a dead letter. The Council does not concentrate on strategic issues, but instead is involved with 50 management committees intended to enable the micro-management of individual projects. There is a great deal of criticism of the way in which we carry out self-monitoring. The only control is on legality, while many taxpayers are asking themselves whether we actually have anything to show for our development work. I would therefore add my voice to that of the Committee on Budgetary Control in its wish for the incorporation of the European Development Fund into the budget.
I should, however, just like to return to something that I find very dangerous: here I am talking about the risks of direct budgetary support. There is a growing trend towards this, and I understand, of course, that it seems much simpler at first glance. Direct budgetary support already amounts to EUR 2 604 million, although we know that it involves great risks, which the rapporteur has explained very well. To begin with, there is the risk of substitution. In the context of combating poverty, we want 35% of funds go on health and social infrastructure - education, in particular - but we note that the countries find it that much easier to spend their money on weapons. I should like to point to the examples of Uganda and Rwanda, which are probably down somewhere in the Commission's records as countries who do things by the book. You should take a look at what those countries are doing in East Congo, however, and see how they share the guilt for plundering the land. We are giving budgetary support to countries such as these.
We are not looking enough at the conditions, because the report - rightly, in my opinion - refers to these as poor and inadequately stipulated. What we are looking at is a lack of control with regard to management and implementation, to say nothing of the possibilities for corruption that are permitted and covered up as a result. There are the enduring problems of monitoring. In short, Commissioner, I should like to urge that the European Development Fund and the money that the Commission administers for development and cooperation be examined not only on the basis of legality, but also of the results achieved in connection with the priority we all set ourselves, namely the eradication of poverty.
Mr President, ladies and gentlemen, allow me to express my sincere thanks for this lively debate. I am unable at this juncture to deal with every contribution, but I can address a few points, beginning perhaps with one of those raised by Mrs Maes in her speech. I hope that the Convention will ensure that the European Development Fund does not have a separate budget with its own rules - many of them complex - since this has contributed to our having had such poor implementation. I hope that the Convention will take the step of deleting this separate fund from the constitutional treaty, so as to make development aid an integral part of the European budget.
I should also like to correct Mr Heaton-Harris: expenditure in the European financial year 2001 was not EUR 98 billion but EUR 79 billion. Indeed, it was strongly emphasised in this debate that the budget was relatively low and was also underspent.
In response to Mr Casaca's contribution, let me come back to the point that the resources which the Member States can retain when funds allocated to agricultural expenditure are reclaimed actually flow into the Member States' budgets. In other words, the Member States are entitled to use this 20%, which they may retain for administrative expenses as they see fit, because they are required, of course, to meet the administrative costs incurred by the paying agency, and these funds are effectively intended to help defray such administrative costs.
With regard to Mr Blak's comments about the former project officer for the Dotcom project, let me say that this matter is currently being re-examined by Vice-President Neil Kinnock. The question of the extent to which support is granted under Article 24 of the Staff Regulations is currently under consideration.
A word to Mr Camre: you made accusations against members of the Commission staff, Mr Camre, which I must refute. I will emphasise once again that, when irregularities - particularly fraud - are suspected, is suspected, there is an obligation to inform OLAF, which will then conduct the appropriate investigations. OLAF, on which I recently presented a report, is not our only watchdog: we also have the internal Audit Service, and we have established inspection capacities in every directorate-general. The situation portrayed by Mr Bösch in which an individual acts as both an administrator of resources and a financial inspector is no longer permissible under the new Financial Regulation; these functions must now be performed by different people. This now applies to the agencies as well; as you may know, the necessary adjustments have been made in recent weeks to bring the relevant rules, including the provisions of the agencies' founding instruments, into line with the new Financial Regulation.
On the accounting system, let me reiterate that, in the year 2000, we commissioned a study to review the accounting system. After receiving the findings, the Director-General and I once again amended the proposals for the revision of the Financial Regulation and incorporated new accounting rules. That was in 2001. I should like to reiterate my thanks to Mr Dell'Alba for his commendation of Mr Megason, who has truly performed sterling work for the Commission and who has always been a particularly staunch advocate of greater Parliamentary involvement in the budgetary process. Much of the 'soft law' we have introduced in this domain over the past few years to enable Parliament to participate more fully in the process has been due to his commitment.
And then, still in the year 2001, the Commission published a working paper on the reform of the accounting system. The work that should have been done in response to that paper, however, was delayed for several months because of a situation of which you are all aware. Strenuous efforts have now been made to make up for lost time. The Committee on Budgetary Control, as you know, has welcomed the outline reform proposals and especially the road map - the sequence of specific planned measures.
Mrs Stauner's allegation that no cash audits had taken place for ten years is simply unfounded. The European Court of Auditors carries out a cash audit every year as an elementary component, so to speak, of its auditing activity. The Court of Auditors has once again informed the Committee on Budgetary Control of its annual audit. I believe it is quite wrong for anyone here to more or less disregard the work of the European Court of Auditors.
This was a very spirited debate here today, matching the intensity of the entire reform process and reflecting the intensive, committed and meticulous way in which Parliament has conducted the whole discharge process. These are, of course, sweeping reforms, and critical support on the part of Parliament is essential if they are to be implemented.
I should like to thank Parliament, and particularly the Committee on Budgetary Control, for its critical but unstinting support.
Mr President, I would like to say to the Commissioner that the Commission is after all a college, and it would have become the Commission today if it had offered an apology to Dorte Schmidt-Brown. When Jean-Paul Mingasson can be praised as fulsomely as he has been, praise could also be given to the employee who really deserved it. I feel the Commission must have an opportunity to say: 'Good work, Dorte Schmidt-Brown. We apologise on behalf of the Commission for the poor treatment that you have received'.
Mr President, on a point of order, I wondered whether Mrs Schreyer would say that it is realistic to expect the introduction of a full accrual accounting system by 2005. We obviously hope that will be the case, but the World Bank took four years. Could the Commissioner explain how she is going to meet a very tight timetable?
Mr President, it is a very tight and highly ambitious timetable, but the Financial Regulation - which, as you are well aware, has been entirely revised with Parliament's assistance and is now in force - imposes a statutory obligation to implement these reforms by the year 2005. We made this explicit pledge to Parliament and the Committee on Budgets. We shall therefore make every effort to meet that target, and we shall keep you constantly informed of our progress. If we pull out all the stops, I believe that this reform process can be successfully completed. It is the ambition of the Prodi Commission to ensure that the entire process of reforming the Commission is properly concluded by the end of 2004.
Mr President, I should very quickly like to go into the fact that the speakers from the Group of the Party of European Socialists have hardly touched on the content of the discharge, but only attempted to cast stones at those who are monitoring this process with a critical eye. What took the biscuit was being branded a hypocrite by Mrs Morgan. I utterly reject this insult.
That concludes the debate.
(The sitting was suspended at 11.20 a.m. and resumed at 11.30 a.m.)
The next item is the vote.
Motion for a resolution (B5-0194/2003) by the Committee on Development and Cooperation, on the situation of Mr Yannick Bigah, Chairman of ACAT - Togo.
(The President established that as there were no objections, the resolution was deemed adopted)
Recommendation for second reading (A5-0071/2003) by Rosa Miguélez Ramos, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council regulation on a common classification of Territorial Units for Statistics (NUTS) (14052/2/2002 - C5-0616/2002 - 2001/0046(COD))
(The President declared the common position approved)
Recommendation for second reading (A5-0088/2003) by Piia-Noora Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council decision on computerising the movement and surveillance of excisable products (15291/2002 - C5-0014/2003 - 2001/0185(COD))
(Parliament adopted the text)
Recommendation for second reading (A5-0067/2003) by Giuseppe Gargani, on behalf of the Committee on Legal Affairs and the Internal Market, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and of the Council on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC (10506/1/2002 - C5-0004/2003 - 2002/0017(COD))
(The President declared the common position approved)
Report (A5-0108/2003) by Joachim Wuermeling, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council regulation creating a European enforcement order for uncontested claims (COM(2002) 159 - C5-0211/02 - 2002/0090(COD))
(Parliament adopted the text)
Report (A5-0076/2003) by Heinz Kindermann, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive amending Directive 88/407/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (COM(2002) 527 - C5-0478/2002 - 2002/0229(CNS))
(Parliament adopted the text)
Report (A5-0070/2003) by Dominique F. C. Souchet, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1766/92 with regard to the calculation of import duties on certain cereals (COM(2002) 732 - C5-0028/2003 - 2002/0292(CNS))
(Parliament adopted the text)
Report (A5-0065/2003) by Ioannis Marinos, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Agreement between the European Community and the Republic of Kiribati on fishing within the Kiribati fishing zone (COM(2002) 692 - C5-0039/2003 - 2002/0281(CNS))
(Parliament adopted the text)
Report (A5-0072/2003) by Ole B. Sørensen, on behalf of the Committee on Budgetary Control, on the discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the 2001 financial year (COM(2002) 211 - C5-0190/2002 - 2002/2087(DEC))
(Parliament adopted the text)
Report (A5-0074/2003) by Freddy Blak, on behalf of the Committee on Budgetary Control, on the postponement of the decision concerning discharge to the European Agency for Safety and Health at Work for the financial year 2001 (C5-0102/2003 - 2003/2046(DEC)); on the postponement of the decision concerning discharge to the European Environment Agency for the financial year 2001 (C5-0098/2003 - 2003/2044(DEC)); on the postponement of the decision concerning discharge to the Translation Centre for the bodies of the European Union for the financial year 2001 (C5-0100/2003 - 2003/2045(DEC)); on the postponement of the decision concerning discharge to the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2001 (C5-0096/2003 - 2003/2043(DEC)) and on the postponement of the decision concerning discharge to the European Monitoring Centre on Racism and Xenophobia for the financial year 2001 (C5-0094/2003 - 2003/2042(DEC))
(Parliament adopted the text)
Report (A5-0113/2003) by Mário Soares, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the report from the Commission to the Council and the European Parliament on the Macao Special Administrative Region: First and Second Annual Reports (COM(2001) 432 - COM(2002) 445 - C5-0619/2002 - 2002/2275(INI))
(Parliament adopted the text)
Report (A5-0112/2003) by John Walls Cushnahan, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Third and Fourth Annual Reports by the European Commission on the Hong Kong Special Administrative Region (COM(2001) 431 - COM(2002) 450 - C5-0620/2002 - 2002/2276(INI))
Before the vote:
Mr President, as I have already informed you, I would like to speak on a procedural matter, namely, why we should add another section to this report. Firstly, I wish to thank all my colleagues in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for their cooperation in producing this report. It is important that the European Parliament continue to monitor developments in Hong Kong and this report provides an important update on many issues, not least on Article 23, the proposed anti-sedition legislation, on which we passed a resolution in December 2002. The report assesses the current developments in the areas of institutional development, the rule of law, human rights, the economy, environment and EU-Hong Kong cooperation.
However, after the report was debated and voted on in the Committee on Foreign Affairs, there was an outbreak of the acute respiratory disease, SARS. Although the outbreak was debated in the plenary last night there will be no resolution on the subject. Given the fact that there have been over twenty deaths and almost one thousand recorded cases of the disease in Hong Kong, it is appropriate that the report should refer to this problem.
I would therefore like to propose an oral amendment, the text of which Members have in front of them. I look to their support and cooperation in this regard.
Mr President, I would like to clarify a point. The final sentence of Amendment No 53 has not been superseded. It may therefore be put to the vote as an extension of Amendment No 69, which we have just voted on. The clause reads thus: 'in particular by means of courses organised by the participating universities'.
Mr President, in view of the increasing importance of restorative justice, I am grateful to the Kingdom of Belgium for its initiative in this matter. The aim is the establishment of a European network of national contact points, designed to permit a permanent exchange of information on restorative justice and on one of its most commonly applied methods of resolving disputes, namely mediation.
Ladies and gentlemen, every citizen of the Union can move freely within its borders, but, by the same token, he or she can also become a victim of crime in any Member State. Some of the honourable Members of this House and their staff have had painful personal experiences of this in the immediate vicinity of the Parliament building in Brussels. On the other hand, I believe there is little point in creating more and more new European authorities. For this reason, I have proposed that the secretariat of the contact network be established within the existing secretariat of the European crime-prevention network. This will serve to minimise operating costs as well as maximising the synergy effects between the two networks. I have also given sharper contours to the defined aims of the initiative as well as proposing a different legal basis.
Nevertheless, it should be pointed out that the establishment of a network of contact points cannot be an end in itself. The creation of such a forum can only be the first step. It will therefore be our task to seek further advances in the protection of victims in cooperation with the Council and the Commission. Europe has the opportunity to adopt legal provisions that will effect a truly rational harmonisation of the varying treatment of victims of crime in the Member States.
Mr President, the shadow rapporteurs and I should like to propose that Amendment No 15 be taken as an addition. Amendment No 15 therefore concerns Paragraph 65 b. At the same time, I have a comment regarding the vote on Paragraph 66. We propose a split vote into two parts, and we recommend rejecting the first part of Paragraph 66 and accepting the second part, which begins with 'also regrets that after the assurances etc.'
- (FR) We are very pleased to join in the protest against the harassment which Yannick Bigah is undergoing in Togo.
We are, however, shocked by the fact that the protest is restricted to this single case and only seeks guarantees for human rights associations, whereas Mr Eyadema, Togo's dictator, is creating many other victims with much more serious consequences.
The European Parliament's call for a kind of safe-conduct to protect certain associations from the dictatorship is better than nothing, but it would be preferable for it to protest against the dictatorship itself. However, we have to assume that the European Parliament is sensitive to the fact that Mr Eyadema is one of the oldest protégés of French imperialism in Africa. Rather than running the risk of condemning the protector by condemning the dictator, we are restricting the problem to an individual humanitarian case.
. (PT) It is my view that establishing and consolidating objective criteria for defining eligible regions and clear legal rules for the future amendment of the system are of the utmost importance. The common classification of Territorial Units for Statistics (NUTS) - has, since the 1970s, provided a single coherent method for the geographical division of the European Union's territory. It is an important element of regional statistics and provides the basis for determining regional eligibility for obtaining structural funds. Adopting the regulation now before us will provide, for the first time, a clear and appropriate legal basis for establishing a classification of Territorial Units for Statistics throughout the Community, which have up to now been the subject of negotiation between Eurostat and the Member States. I welcome in particular the broad degree of consensus between the three Institutions on the text after first reading in Council, which fully accepted Parliament's position, which was adopted at first reading. Lastly, I believe the proposal to create a level 4 is important because there is a clear need to create territorial subdivisions, otherwise, we will see inflated levels of wealth in zones made up of one centre with powerful growth and of others with very low rates of growth, far below the average levels attained by the zone ...
(Explanation of vote abbreviated in accordance with Rule 37(1) of the Rules of Procedure)
. (PT) I have voted in favour of this report because I agree with the rapporteur's assessment, which received the broad support of the committee.
Making the movement of excisable goods less bureaucratic and guaranteeing fiscal controls that serve as a deterrent to tax evasion and fraud are crucial aspects of ensuring the completion, deepening and streamlining of the internal market. It would therefore appear to be desirable, given the modern tools now available, to centralise data, which would enable the various Member State authorities to link up with one another. This is the aim of the Commission proposal, by means of a real-time computerised messaging system - EMCS (Excise Movement and Control System) - to track the movements of goods, also integrated with the New Computerised Transit System (NCTS), which is also in the process of being brought in.
As to the doubts that have been raised over the legitimacy of such Community action in an area of taxation, I think that the problem is definitively resolved with the selection of a legal basis, making it clear that this is an administrative approximation for fiscal control and to improve the internal market, and not any kind of fiscal harmonisation.
I also supported, in particular, the rapporteur's suggestion to involve the candidate countries more closely before they join the Union.
The main aim of the text which we have just voted on is to guarantee the safety of bovine artificial insemination; but there is another aspect of this activity which has not been sufficiently taken into account thus far, that is the biodiversity or genetic diversity of bovine breeds.
Left to liberal market rules, the bovine artificial insemination sector is seeking performance at the lowest cost, which results in pressure to reduce the number of sires, thereby leading to an increased risk of inbreeding, the threat of rare breeds dying out and impoverished biodiversity.
The genetic selection of animal breeds encompasses a public service aspect which has not been properly taken into account by a purely commercial organisation of the sector; the preservation of biodiversity within domestic animal breeds encompasses one of the aspects of the multifunctionality of agriculture which the Member States should be keen to sustain. This is why I would call on the Member States, while promoting free enterprise within this sector and applying the rules necessary for the complete safety of artificial insemination, to encourage the preservation of a gene pool which is as varied as possible in bovine herds.
- (FR) The issue of wheat from the Black Sea is symptomatic of the systematic refusal by the Commission to apply the principle of Community preference, of which it is, however, the guardian according to the Treaties.
It is, nevertheless, unusual to see such blatant examples of this latitudinarian attitude outside WTO rounds. By delaying its reaction, by refusing to use all the regulatory instruments at its disposal, the Commission deliberately allowed very substantial amounts of Russian and Ukrainian wheat (almost 10 million tons) to enter European Union territory. This is wheat which we did not need since we have intervention stocks that can be mobilised perfectly easily.
This 'laissez-faire, let it in' attitude of the Commission during the 2001-2002 campaign has been perpetuated in the form - for the time being the reduced form - of tariff quotas for categories of cereals of which we produce a surplus. The institutionalisation of this rift calls into question the position that Europe has occupied until now in trade in cereals. We will have to ensure that the rift does not widen and that it does not lead to massive fraud in the context of enlargement.
I am pleased that my report has been adopted almost unanimously by the House.
- (FR) This agreement, like so many others of its kind, illustrates the way that the European Union wraps up its policy of pillaging the resources of developing-world countries in hypocritical observations. It is clear that this is the case when a tiny, poor, remote country in the Pacific Ocean, entirely dependent on tuna-fishing, is asked to agree not to the fact that it will be exploited but to the conditions of its exploitation.
Not content to help the ship owners - and, next in line, the major agrifoods companies which market tuna - to obtain fishing rights, the European Union has found the means to subsidise two thirds of the meagre royalties which these companies have to pay to the Republic of Kiribati.
What this report reveals of the conditions of what must be called pure and simple pillaging can only provoke disgust. If we abstain, instead of voting against this report, it is only because we would not want to risk blocking the few clauses which it contains which could provide some resources for the Kiribati population.
Mr President, Mr Sørensen's report concerns the European Development Fund, so let us talk about development. I was taken to Falcone-Borsellino airport in Palermo by the leader and representative of the Sicilian division of the Pensioners' Party, Mr Mario Collesano. While we were talking about the report on the European Development Fund, he advised me not only to vote for it but also to ask Parliament what happens to the funding for development, for we know that the money invested in the development of the regions of southern Italy, for example, has left Brussels and Strasbourg but has never reached the European citizens of Sicily, Calabria or the regions of southern Italy, or the European citizens of many other regions whose development is lagging behind, for that matter.
Mr President, I have also been to Naples, to beautiful Naples, where I was seen off at the airport by the leader of the Naples division of the Pensioners' Party, Mr Fortunato Sommella. Charging me to vote for the report concerning, inter alia, the budget of the European Environment Agency, he said 'Goodbye' to me with these words: 'With regard to the environment, remember that we in Naples are hoping and praying that we will receive funding and assistance from Europe for the redevelopment of the beautiful Camaldoli hill, which overlooks the Gulf of Naples, so that the Neapolitan sun can shine on the European Parliament as well as here. I therefore send the Neapolitan sun to Strasbourg to shine on the day when you speak, Mr Fatuzzo', and indeed, as you can see, Mr President, the sun of Naples is shining even on this cold Strasbourg day.
. (PT) I share the rapporteur's conviction about Macao's importance as a bridge between the EU and the People's Republic of China because of its history and its cultural links with Europe, especially with Portugal. I agree with his assessment of the positive developments in the Macao Special Administrative Region (MSAR) and I see that the 'one country, two systems' formula is working.
Similarly, I agree with the priority the rapporteur attaches to appointing an EU-Macao Cooperation officer to the MSAR, reiterating the position already adopted by the European Parliament and which I have called for in various questions to the Commission. I wish to highlight the need to promote and diversify cooperation between the EU and Macao, and I hope that this report and its approval will make a vital contribution to all EU bodies' involvement in promoting this cooperation.
I welcome the report's aptness and clarity and I thank the rapporteur for the support he has given the recently formed EP/MSAR Friendship Group, which I launched a short while ago. I also wish to thank him for the favourable response he has given to the amendments I tabled. One such amendment emphasises the particular importance the Chinese authorities attach to Portuguese language speaking and the enormous recognition given by the European Parliament to Portuguese which is, in terms of the number of speakers, Europe's third most important world language.
- (FR) The 2000 and 2001 Commission reports on the application of the principles of subsidiarity and proportionality are distressing. They reveal a limited view of subsidiarity, which should never call into question the Community acquis, which should not oppose the Commission's projects and which should not, above all, be decided by national parliaments.
The reduction of the number of Community texts which the Commission has planned since 1990 is just the mechanical consequence of the final stages of the implementation of the Single European Act. However, subsidiarity continues to be constantly violated today.
Currently, the Court of Justice, that is a Community institution not controlled by the people, is the ultimate judge of subsidiarity, usually in agreement with the Commission. The Convention on the Future of Europe currently sitting would like to strengthen this role. We do not agree.
As I have already said in my 'Contribution on subsidiarity' which I submitted in 1995 to what was then the Parliamentary Committee on Institutional Affairs, the whole idea of subsidiarity is that national parliaments make decisions freely. It is the people who ratified the Treaty. It is the people who should decide its limits.
. (PT) I thoroughly agree with the content of this report. I primarily support the rapporteur's statement that Community legislation is too profuse, too complex and too equivocal and that legislative inflation weakens the rule of law and alienates citizens from their institutions. In the specific field of the extremely important principles of subsidiarity and proportionality, I think that the Annual Commission Report - Better Lawmaking - could make a decisive contribution, bearing out the practical experience of those who deal every day with these principles on the ground, thereby enabling their aim and scope to be genuinely improved. I think that this is the justification for this report, because simply listing the Commission's actions does not constitute a report on the application of the principles of subsidiarity and proportionality. Under the principle of subsidiarity, I welcome giving national parliaments a monitoring role through an early-warning system, the obligation on the Commission and the European Union to give reasons justifying every proposal and, in general, all measures that favour greater transparency in invoking and applying the principle. Furthermore, and in this approach of genuine subsidiarity, a while ago, I advocated in this House, the creation of a Committee on Subsidiarity in the European Parliament, to improve our ...
(Explanation of vote abbreviated in accordance with Rule 37(1) of the Rules of Procedure)
Mr President, the Grosch report rightly seeks to introduce an additional test for the goods- and passenger-vehicle drivers who travel throughout Europe. Is it dangerous to drive these vehicles? It occurred to me that it is a dangerous and also very difficult job to be at the helm of governments in Europe too! Would it not, therefore, be a good idea to organise tests and training courses for the Heads of Government and ministers of the European States too, who are at the helm of the different countries and have such a difficult job to do?
- (FR) We have to fight illegal immigration. It is very often synonymous with the exploitation and trafficking of human beings. This is why I agree that drivers should be trained to prevent illegal immigration.
Moreover, professional crime is becoming a serious problem since it concerns the people's feeling of being unsafe. We are faced with forms of organised crime and international terrorism where weapons and methods have evolved and are becoming more and more sophisticated. Given these developments, training in crime prevention is extremely important.
. (PT) Adopting the directive on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers will provide the EU with a crucial weapon in the fight to prevent road accidents involving heavy vehicles.
Portugal has always stood out from other Member States where road fatality statistics are concerned. In 2001 alone, there were more than 42 500 accidents, with around 5 800 causing death and serious injury. A large proportion of these accidents is caused by vehicles carrying passengers or heavy goods.
I therefore welcome this report, which contributes to improving road safety on the one hand through new technologies such as driving simulators and, on the other, through ongoing training courses for professional drivers.
My only regret is that this directive applies only to new drivers starting in the profession five or six years after the directive's entry into force. Bearing in mind the profession's accident rate and its difficulties in attracting new members, I feel that these timescales are too long.
I also agree with drivers being given specific training as a means of combating the scourge of organised crime, illegal immigration and trafficking in human beings.
. (PT) We have before us a draft directive which is intended to establish the principle of a system of initial qualification and of compulsory periodic training for drivers in all Member States, distinct from the training required in order to obtain a driving licence. This is an issue which has a great impact on most Member States, both current and future, given that this training is currently only compulsory in France and the Netherlands.
Having studied the Committee on Regional Policy, Transport and Tourism's proposal, which we are now discussing, it is clear that this has taken account of the Council's observations on the Member States' having a choice with regard to complying with the basic training requirements, viz. the introduction of course attendance followed by an examination, or of an examination only. This will be followed by an initial period of eight years, after which, the Commission will undertake an evaluation of the equivalence of the various systems and of their efficiency with regard to the level of qualification required.
It is extremely important that the entry into force of this directive should not be retroactive and, consequently, that no provision derived from this act can be applied to drivers already working in the profession. On the other hand, we fully understand that this directive should apply to all drivers entering the profession at least four years after its entry into force. These aspects have been crucial in ...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) The adoption of any measure intended to improve road traffic safety is greatly to be welcomed. These measures, incidentally, present an urgent challenge - road accidents are the greatest cause of loss of human life in Europe. I therefore believe that the compulsory periodic training of drivers of heavy goods vehicles in all Member States is entirely appropriate.
With regard to goods transport, I have been calling for a long time for priority to be given to re-establishing rail transport and to revitalising short-sea maritime transport (or cabotage) and inland waterways, instead of focusing attention on the more than overloaded road system. For this reason, and in addition to the proposal before us, I support all the measures to encourage this re-balance between means of transport and a better use of transport networks at European level.
This is a report by Mrs De Sarnez on Erasmus World. The phrase 'Erasmus World' reminds me of Fantasy World, Adventure World and Future World, in other words of Disney World. This is a programme for young people, but when will we have a Methuselah World programme - EUR 200 million appropriated not just for culture and cooperation through aid to young people but also for exchanges of culture between the elderly, who travel throughout the world in such large numbers?
. (PT) The European Union must meet the needs of a society that is based on knowledge and open to the world. The Erasmus World programme will enable us to respond to these challenges by stimulating the quality of higher education and by promoting cultural exchanges in cooperation with third countries.
Hence the importance of this report, which I support.
European higher education must be acknowledged to be of high quality and in line with the needs of the labour market.
The success of this programme will only be assured by a budget increase that will provide the various projects with appropriate funding, and also by the rigorous selection of the candidates, establishments and teaching staff. Scholarships that are awarded must enable all categories of candidates to participate in these exchanges.
It is particularly important to publicise this programme through communication and information projects and by drafting common working instruments that do not constitute barriers to the movement of candidates.
Lastly, the name 'Erasmus Mundus' is particularly felicitous, because it gives the programme a more global dimension without favouring the language of any Member State.
- (FR) We voted for this text and the majority of the amendments insofar as they can encourage improvements in higher education in Europe and further greater openness in higher education to other cultures and languages for students in both the European Union and third countries.
Of course, however, we rejected the amendments which sought, openly or indirectly, to further private higher education institutions or allow employers, whatever the pretext might be, to increase their hold over university education.
I can only support and uphold the general objective of the five-year Erasmus World programme (2004-2008), which seeks to help develop high-quality education in Europe through closer cooperation with third countries.
We must prepare the citizens of Europe and partner third countries to live and work in a society where knowledge is an imperative, strengthen the attraction of Europe as a centre of excellence for higher education and, lastly, increase mutual understanding between peoples and cultures through exchanges and structural cooperation.
Establishing this Europe of education that is both attractive and open to the world nevertheless calls for budgets equal to the task: this programme, which is the bearer of great prospects must not be the bearer of false hopes because it is allocated insufficient funding.
In other words, the budgetary outlay must be worthy of the programme which we want to see implemented, a programme which is truly wide-ranging, a programme which can benefit a sizeable number of students and thereby attain the ambitious objectives in order to bring about significant intercultural dialogue.
- (FR) The Erasmus World programme 2004-2008 is a positive initiative since it aims to strengthen the position of European universities at international level. In an environment where competition is, in this field too, ruthless, everyone will understand that it is essential to direct all our energies to preventing the brain drain to the United States.
Having said that, this objective would not exempt the European institutions from their obligations in the field of education. Therefore, given that Article 149 of the EC Treaty stresses the 'responsibility of the Member States for the content of teaching and the organisation of education systems and their cultural and linguistic diversity', the integrity of the guiding academic principles, starting with the academic neutrality of teaching and the independence of teachers, must absolutely be guaranteed.
We must avoid negative trends, rightly condemned by a group of many French university professors at the Jean Bodin University Monitoring Centre, in certain Community education programmes, particularly the Jean Monnet Chairs; in spite of their obvious educational value, the latter sometimes fulfil an ideological propaganda function that is no less obvious, a function naturally incompatible with the normal performance of teachers' tasks.
Erasmus World must not be the new Trojan horse of European federalism in the teaching profession.
. (PT) I congratulate Mrs De Sarnez on the excellent report she has produced on the proposal for a decision establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus World), to which I give my full support, particularly with regard to the need to encourage and consolidate cooperation with third countries in fields such as education.
I also wish to emphasise that this programme must genuinely enable us to create a European higher education system that is effective and recognised for the quality of its training and of the reception it provides.
. (PT) If any reform can change the face of our country in the space of generations, it is educational reform. It is, therefore, also with us in mind that I have used my vote to subscribe to this Erasmus World programme. Although the programme is founded on closer cooperation with third countries, its main aim is to contribute to increasing the quality of higher education and of education in general in the European Union.
This is the conclusion we are bound to draw when we see that the programme seeks to:
prepare the citizens of third countries as well as Europeans to live and work in a global society based on knowledge;
strengthen Europe's position as a centre of excellence for higher education;
promote mutual understanding between peoples and cultures through exchanges and structural cooperation.
Lastly, I wish to highlight what appears to be an appropriate financial envelope for setting up courses, degrees, study grants, partnerships, lectures, seminars and all the other actions that will make this initiative a reality.
. (PT) I fully agree with the content of this report, because I believe it improves the text proposed by the Commission and, mainly, because it focuses on a type of initiative that is becoming increasingly crucial and important, such as the 'Erasmus' programme. Today's global society requires us continually to improve our preparation for the challenges that face us. In addition to opening up within the Union, European university education must therefore also open up to the world of third countries, thereby contributing to establishing European universities as centres of excellence for higher education. This latter objective will also provide a major boost to the European universities themselves which will thereby gain visibility.
Nevertheless, opening up to countries outside the Union must not diminish the Erasmus programme's extension, expansion and encouragement for Europeans too. In fact, we must make further efforts to ensure that the programme can be a real option for everyone and indeed, why should it not become a normal part of university education in Europe? We must also develop measures to encourage the positive effects of this type of programme, without allowing their increase in number to lead to a fall in quality.
- (FR) 'Erasmus Mundus', which seeks to strengthen ties between the universities of every continent by creating an exchange system for students, lecturers and researchers, is also creating centres of excellence for university teaching and research on our continent and seeks to make our universities, if we dare say it, competitive in the global market of higher education, by finally giving our students the means to obtain degrees with a European dimension.
The provision of genuinely European studies, unprecedented in terms of the number of students concerned, and by their visibility in Europe itself and also in other continents, will in the future allow every young European to choose their path: either national or European.
This will be an advantage both for students' personal development and for their integration into the labour market, also considering the prospects for innovation in Europe.
We absolutely must exceed the 1% of GDP devoted to higher education.
The implementation of the 'Erasmus Mundus' programme must lead European companies to build lasting partnerships with universities, an essential means to give European courses the means for their excellence, to put European universities at the forefront of the international scene, to slow the brain drain from Europe to the United States, and to ...
(Explanation of vote abbreviated in accordance with Rule137(1) of the Rules of Procedure)
Mr Mauro, you have proposed and succeeded in obtaining from the European Parliament the appropriation of EUR 54 million for education and training, which will make it possible to train teachers in how to teach students new information and communication technologies. As a representative of the Pensioners' Party and of the elderly of Europe, I therefore request EUR 54 million to train teachers in how to teach pensioners and the elderly.
I hope that Parliament - which is represented here today in large numbers - will heed my words and that, at the next opportunity, it will vote for EUR 54 million to be appropriated for the education of the elderly too.
- (PT) The overall aim of the eLearning programme is to encourage the integration of the new information and communication technologies into Europe's education and training systems, to foster:
greater intercultural dialogue
language learning
the development of lifelong learning and
the exchange of good practices.
The amendments that have been tabled improve the Commission's proposal and this report gives a considerable boost to achieving the goal of a knowledge-based society.
In budgetary terms, the percentage earmarked for preparatory actions must be increased and the percentage for fighting the digital divide must be reduced, because there are other Community instruments that could address these more appropriately. It is crucial to increase funding earmarked for the twinning of European schools at various levels within the education system.
A large majority of schools in the Member States are connected to the Internet, but few teachers use this as a teaching tool. Teachers must therefore be made aware of the importance and added value, both for students and for themselves, of integrating the Internet into education.
- (FR) We are, naturally, in favour of the widest possible distribution of information and communication technologies to pupils and teachers. However, if we did not vote for this report but abstained, it is because the rapporteur urges us, under the pretext of furthering these technologies, to help businesses in this sector in various ways. These are businesses which, moreover, are not all, far from it, small and medium-sized enterprises, as the report would have us believe, but some are subsidiaries of large groups.
. (PT) In the wake of the Lisbon Summit, 'e-Europe 2002' and the action plans for 'e-Europe 2005' were adopted in the aim of benefiting from the contribution that the new information and communication technologies (ICT) could make to economic growth. 'eLearning' or electronic education seeks to use these technologies in education and training.
The only thing is that, to those who have focused so much on this entire area, it must be stated that the sums involved are too low, especially given the desire to encourage the integration of the new information and communication technologies into the various European education and training systems, thereby improving their quality and accessibility.
As the rapporteur points out, a key approach is to focus on the training of teachers and not only on connecting schools to the Internet. One only has to look at the data supplied on schools' connections and the use of the Internet by teachers to understand the enormous discrepancies and major inequalities that remain in the European Union.
The report attempts, therefore, to expand and improve the Commission's proposal, and so we have voted for it, although it does not go as far as we would have liked, because it is also important for all students to have equal access to the Internet, which is far from being the case.
. (PT) I congratulate Mr Mauro on the excellent report he has produced on the proposal for a European Parliament and Council decision adopting a multi-annual programme (2004-2006) for the effective integration of Information and Communication Technologies (ICT) in education and training systems in Europe (eLearning Programme), which I fully support, in particular with regard to the need to develop the new technologies in remote regions. I would further draw particular attention to the role that the new technologies can play in the Outermost Regions which, due to all the constraints they face and to their current situation, need support in preparing for the digital age.
Under this programme, I would also highlight the importance of teacher training, without which, it will not be possible to develop an effective education policy, and of extending this programme to cover primary schools.
I also wish to express my support for the attention this programme pays to the use of the new technologies by the disabled, and the need to develop projects for teaching the new technologies to the elderly.
. (PT) What I stated in my explanation of vote for the De Sarnez report, also applies here, with regard to an initiative intended to encourage the integration of the new information and communication technologies into European education and training systems, improving their quality and accessibility.
What is of particular significance is that the report underlines the fact that the programme is not designed to replace the Member States' actions in this sector, but to support and complement them. It will provide the financial contribution for pilot projects, for research and monitoring, for strategic actions by European networks and partnerships, for European organisations aiming to set up 'platforms', and for technical and administrative assistance in various sectors.
I could therefore only vote in favour of the report.
. (PT) I have voted in favour of the report, because I believe it has already helped to enrich the debate and discussion on the best ways of implementing the ambitious targets laid down at the Lisbon European Council of March 2000 on 'A Europe of Innovation and Knowledge'. With the eLearning (electronic education) programme, integrated into the e-Europe initiative (speeding up the acceptance of digital technologies throughout Europe and ensuring that all Europeans have the necessary skills to use them), the Commission has proposed a framework that will be productive for the growing use of the new technologies in education and training. The effects are already beginning to be visible. Consequently, the European Commission should therefore consider a budget increase for this three-year period, as advised by the rapporteur and the Committee on Budgets. Investing in this way is one of the best guarantees of consolidating a genuine 'dynamic (...) knowledge-based Europe'.
Something that is extremely important is the rapporteur's warning that we need to redouble our efforts to train teachers, because as the statistics show, in some cases, the resources are in place but almost no use is made of them. European educational services and programmes, speeding up the networking of schools and teachers, through European platforms and virtual classrooms - these are some of the necessary responses, in the exchange of good practice ...
(Explanation of vote abbreviated in accordance with Rule 37(1) of the Rules of Procedure
- (FR) NICTs, new information and communication technologies, inevitably result in a new model, a new paradigm based on new relations between students, knowledge and teachers, and they are producing and proposing an educational reorganisation in the world of teaching.
The principle aim of using and integrating NICTs in the field of education must be to improve the conditions of student learning and their relations with the world. Any form of use which did not comply with these principles would entail using them just for the sake of using them. Well, NICTs can be wonderful educational allies if they are the means and not the end. If they further the objectives established by the educational and social community, they allow progress and development to take place.
These new technologies today offer education an unprecedented opportunity to satisfy an increasingly large and diversified demand for teaching. It is a considerable challenge: in actual fact, it is clear that individuals' ability to access information and process it is a deciding factor not just for their integration into the labour market, but also into their social and cultural environment. Any inability by an education system to train its pupils to use or master these technologies would consequently further deepen social inequalities, or even create them.
Their introduction into educational establishments does not cast doubt over the status of teachers or the basic vocation of schools: quite the opposite, as it can lead to freedom and an opening up to the world.
. (DA) The principle of 'restorative justice' is good and effective and should clearly be promoted. We have voted today for an exchange of experience at intergovernmental level. We emphatically reject a harmonisation of criminal law and the desire to enable the EU to develop its own visions and policies in the area of restorative justice. In casting our vote, we have voted to retain the basis of the Belgian initiative concerning funding via the Member States' voluntary contributions and concerning coordination, and have thus voted against the amendment of the report that seeks to establish a secretariat controlled by the Commission and funded via the EU's general budget.
- (FR) The European area of security and justice must be integrated into the Treaty on European Union and thus bind the new candidate countries. International cooperation in the field of justice and the fight against all forms of crime, including terrorism, must be intensified. Citizens are free within the Union, but they may also become a victim of an offence in one of the Member States.
The initiative, which consists of setting up a network of contact points aimed at creating an institutionalised forum for the permanent exchange of information and theoretical and practical knowledge concerning restorative justice, is part of this movement.
. (PT) I voted in favour of this report.
I share the rapporteur's concerns to a great extent regarding the urgent need in criminal courts to respond better to the needs of victims, who are often relegated to a merely instrumental level compared with the State/offender dichotomy, which has become central in criminal matters and criminal proceedings.
I consider that the application of restorative justice, with strict concern for appropriateness and proportionality, may be an effective way of facing up to that situation and, as far as is acceptable, making offenders liable for remedying or lessening the practical effects of the illegal act committed.
If a European network of national contact points is set up that takes into consideration the Member States' various internal criminal justice solutions, which have arisen out of their legal systems and traditions, it will enhance the exchange of information and the adoption of good practice without destroying the individuality of the national legal systems or creating artificial structures that clash with them.
I must stress, however, that this broad initiative by all parties in the field of criminal procedure must never neglect the common good, in its aspects of public order and social peace, for fear of sacrificing the ultimate aim of the rules of criminal law.
. (DA) We have voted in favour of the report in order to secure a solution to the problem for the citizens of Kaliningrad. The real problem, however, is the Schengen cooperation's closure of the external borders. Kaliningrad is simply one specific example of the consequences that Fortress Europe has for poor people outside the EU. In establishing Fortress Europe, we are bringing a new Iron Curtain down through Europe. The closure of the borders between Russia and Poland and Lithuania is just as unnatural to the citizens of these countries as the Berlin Wall was to Berliners.
- (FR) While the removal - moreover, partial and limited - of the borders between European Union Member States constitutes progress, the legal and material barriers which we are doing our utmost to strengthen around the Union represent a retrograde step towards barbarism. In the entire eastern part of enlarged Europe, these barriers are dividing peoples which had been united by a common past and are sometimes creating and aggravating divisions within the same population.
This has given rise to particularly outrageous consequences in the case of Kaliningrad, cut off from the rest of Russia. Until now, there were no particular administrative difficulties when travelling from Russia to Kaliningrad or vice versa. As of 2004, the European authorities will demand visas for this journey.
We are therefore being asked to approve a deterioration of conditions of movement for the inhabitants of Kaliningrad or those who go there. A deterioration sought and imposed by the European authorities, even though they are presenting it to us today as simple technical arrangements.
As in each of the past few years, I have voted against granting the Commission discharge for 2001. The Prodi Commission has once again failed to fulfil its obligation to manage the European taxpayers' money prudently and thriftily.
For the eighth time in succession, the European Court of Auditors has refused to issue the Commission with a statement of assurance as to the reliability of its accounts.
The glaring accounting deficiencies in the Commission which first came to light in the spring of 2002 encourage fraud and carelessness.
For ten years the Commission did not conduct a single cash audit.
In Eurostat, the European Statistical Office, mismanagement and top-level conflicts of interest have been discovered, but no tangible action has been taken in response to these discoveries.
A European Union with this sort of administration cannot fulfil the exacting requirements arising from enlargement and from the continuing process of integration.
Mr President, in the final vote, our group voted against the Casaca report. We did so somewhat reluctantly, because Mr Casaca has done a very good job: for this he deserves credit. We agree with the spirit of the resolution, but do not share its final conclusion.
At the present time, the political momentum is to postpone discharge for six months. There is every reason to turn up the pressure several notches after four years of plodding along. Let us not go by the Commission's pledges and assurances this time, but await their action and the results this produces; otherwise, Parliament will fail in its most important task: that of keeping the Commission in check.
By giving discharge, the majority in this Parliament has let this chance slip, and, regrettably, the Commission has once more succeeded in obtaining a licence to mess about for the next two years. We wish to distance ourselves from this irresponsibly lax position.
Mr President, last night, the night of 7 April 2003, while I was walking in the vicinity of the hotel near Strasbourg station, I had a strange encounter. I met Mr Fatuzzo as he was on 1 June 1990. That year, he had not long been a member of the regional assembly of the Lombardy Region. He stopped me and said, 'Listen, Carlo, you who are now a Member of the European Parliament, ask Parliament - when you debate the Avilés Perea report, which concerns the Committee of the Regions, amongst other things - to give the regions more importance, to give them legislative power, even if it is only partial legislative power, and to allow the elected representatives of the regions throughout Europe to sit in the European Parliament too'.
Mr President, after my bedtime walk in the vicinity of the hotel - which I have told you about - I went to bed, and I dreamed about the Staes report. Mr Staes ran into the European Parliament in Brussels - it was 9.55 p.m. on a Monday evening - and he ran up the stairs so as to arrive in time to sign the attendance register, to prove that he had arrived in Brussels before 10 p.m. However, I am afraid to say that he did not make it in time and, in the dream, he said to me: 'Mr Fatuzzo, please, please vote against my Paragraph No 104 on page 28, which expresses concern at the extension of the opening hours of the central signature register from 7 a.m. to 10 p.m. Indeed, I believe it would be better for us Members to arrive in good time rather than having to run, as I have had to in this dream'.
Mr President, I strongly support the report by Mr Staes. Perhaps for the first time in our discharge procedure we have tackled those issues which are of great concern to the public about the European Parliament's budget, in particular the excessive costs of having more than one seat and the potential costs of extending buildings in Strasbourg to accommodate more Members. We also tackled the issues of Members' expenses and payment of the pensions. These are very important issues and I am only sorry that Mr Staes's report did not receive a larger majority in this House.
We wholeheartedly support items 46-53 of the report, which are all designed to underline the high costs of the European Parliament's travelling circus as it moves between Brussels, Luxembourg and Strasbourg. As the rapporteur points out, Parliament's moving between Brussels and Strasbourg entails additional costs for taxpayers amounting to approximately EUR 169 million per year. What is more, moving makes Parliament's work considerably less efficient. The solution is for Parliament's activities to be concentrated in one place of work. If this is to be possible, the Member States need to listen to reason and amend the Treaty so that Parliament itself is able to determine where it sits. The European Convention can make an important contribution by giving impetus to the debate on Parliament's seat so that change really can come about.
I had to devote all my speaking time for the discharge procedure to the Casaca report concerning the European Commission's annual accounts for 2001. That was unavoidable in view of the attacks by Mr Kuhne and Mrs Avilés Perea on critical officials, newspapers and Members of the European Parliament, who see the financial administration as being still susceptible to fraud. Consequently, I did not have the chance to express my approval for the Staes report concerning discharge for section I, Parliament itself. He rightly points out the EUR 169 million annual expense of having building complexes in three cities, EUR 40 million of which is for additional staff. He also draws attention to the additional costs of EUR 3.9 million for travelling to and fro between Brussels and Strasbourg and the loss of 25 855 working days per year. It is necessary, therefore, to concentrate Parliament's activities in a single city, and let Parliament itself decide which city that shall be. This is better than laying down a division of the job between Strasbourg and Brussels, as stated in the 1997 Treaty or in a future constitution of a superstate which it will be scarcely possible to amend. Even the rapporteur's criticism of the constant necessity of dealing with land speculators when extending buildings in Brussels is spot on. I shall be voting in favour of this discharge.
- (FR) I voted against the Staes motion for a resolution concerning discharge from the European Parliament. This vote does not express any reservations on the management of the 2001 budget by the European Parliament. On the contrary, it expresses my opposition to the rapporteur's attempts, supported by 13 members of his committee, to assume powers which fall under the competence of either the Member States (such as deciding the seat of the institutions), or bodies other than Parliament (property policy, and so on). Under the pretext of budgetary rigour, the MEPs were thus asked to vote on an ill-assorted series of proposals whose sole aim is to discredit fellow Members elected by the House to manage Parliament's budget. This motion of implicit mistrust deserved to be rejected.
Mr President, Mr Blak's report discusses inter alia, living and working conditions in Europe. I have to say that, just now, when I was walking in front of the hemicycle, I met a crowd of pensioners and elderly people who were visiting the European Parliament. One of them recognised me and said: 'Mr Fatuzzo, at last I have met you! I know that you often uphold the interests of pensioners and elderly people in your speeches and I really must tell you that I have a good life. I have an excellent standard of living because I travel, I visit places. I would like endeavours to be pursued - and you must call for this when you vote on the Blak report - to ensure that everyone, young and old as well, has as comfortable a life as we do, who are able to come and visit Strasbourg.'
After my stay in Naples, Mr President, I went to Trieste, where I took the train to go to another Italian city. I was seen off by the representative of the Trieste division of the Pensioners' Party, Mr Luigi Ferone, who said to me: 'Mr Fatuzzo, I know that you will have to vote on the European Coal and Steel Community too. Well then, please will you tell the European Parliament that Europe must be a Europe of steel, because in this situation of the war in Iraq it has seemed to me to be a Europe of butter. We want a strong Europe, a Europe as strong as steel. This is what you must say!' And that is what I am saying.
That concludes the explanations of vote.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
The next item is the report (A5-0085/2003) by Mrs Buitenweg, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, including a proposal for a recommendation of the European Parliament to the Council on the reform of the Conventions on drugs [2003/2015(INI)].
Mr President, I should first of all like to thank my fellow MEPs for making this report possible, as Parliament's views were not sought. Fortunately, however, Parliament did not see any reason why it, as a European political forum, should not give them. Following an initiative by Mr Cappato, which was backed by 108 MEPs, Parliament opted to let the Member States and the representatives of the European Union know its opinion as to what the efforts should be for the United Nations Ministerial Conference taking place next week in Vienna.
It is an important conference. It will discuss strategies for, and progress achieved in, vigorously combating all drug abuse. It is really very strange, therefore, that the efforts of governments have not been the subject of intense debate in the national parliaments. The zero tolerance approach that emerges from the three relevant UN conventions is not undisputed, after all. The conventions date from 1961, 1971 and 1988. In 2003, however, the European Monitoring Centre for Drugs and Drug Addiction is making known that virtually all of the Member States of the EU have developed alternative strategies. They are not going for prohibition pure and simple, but are trying to prevent the harm caused by drug abuse with the use of clever methods. I think that this is at the heart of the matter.
Different drugs have different groups of users. A heroin addict, for example, often seeks oblivion, being unable to cope with life. Someone who smokes a joint, on the other hand, is not usually a desperado. You or I may have a glass of wine with our meal tonight, while many young people use the second most popular stimulant in Europe: cannabis. Ecstasy users are a different group entirely. That little tablet forms part of a specific youth culture, whose motto is that it is nice to let your hair down at the weekend, as long as you are up early again on Monday.
My conclusion is, therefore, that lumping all drugs and drugs users together will not provide a solution. Furthermore, I am convinced that stricter prohibitions will actually increase the influence of organised crime. For example, it is true that the Netherlands is an exporter of Ecstasy, but it only became so after the Dutch Government started to crack down on it, and, as a result, it fell into the hands of the hardened criminals of the 'amphetamines mafia'. The Netherlands was rather too small a market for their liking, so they went on to export it.
I know that not everyone in Parliament will subscribe to my analysis. How to deal with drug abuse and how to fight organised crime are topics for political debate. This debate should not just be based on ideology and pipe dreams, however, but on reality: how to deal with reality; the diverse realities. I have opted, as a rapporteur, to put down on paper a recommendation that will help that political debate, in particular, on its way. It was not my intention to come up with a position on the best method for combating drug abuse. Instead, I opted - and this has the support of a majority in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs - to argue in favour of a careful evaluation of the effectiveness of the UN Conventions on drugs.
I should like to say to the opponents of my report - and here I am looking at the Group of the European People's Party (Christian Democrats) and European Democrats, in particular - that calling for evaluation does not automatically entail a change in the UN Conventions. We do, however, have to be prepared to have a good look at those Conventions. Those who are convinced that a repressive approach really does have such a tremendous effect do not have anything to fear, either, because they no doubt think that zero tolerance will be the outcome of this evaluation and that that will also be the recommendation that is made. I do not think that that is the solution, but an evaluation will in any case be able to shed some light on the matter.
In debates I have been accused of extremism, and I fully accept that description when it comes to my own ideas on dealing with drug abuse. We are after all talking about a debate on an important topic, and you can think what you will about my views. I do not, however, accept that label with regard to this report; as the essence of this report is a rational recommendation, an evaluation. It is an evaluation followed by a conference of the United Nations in 2004 to discuss the conclusions resulting from it. It is a limited recommendation, therefore, and I hope that you can see your way to supporting it.
My final point concerns the classification of drugs. The evaluation will of course be important in the long-term, and in the short-term it is important that we now agree on a reclassification of drugs. After all, cannabis and heroin are currently in the same category, and I really think that we can agree that the use of heroin does more harm than smoking a joint. I propose therefore reiterating, as a Parliament, what we decided two months ago - in the Malliori report on the prevention and reduction of risks associated with drug dependence - and requesting that drugs be classified according to the scientific evidence of risk to human health.
Mr President, Mrs Buitenweg, ladies and gentlemen, the Commission welcomes the constant interest shown by the European Parliament in the question of drugs and congratulates Mrs Kathalijne Buitenweg on this report, which attempts to take a pragmatic approach to the questions raised by the relevant United Nations conventions.
As happened at the meeting of the special session of the United Nations General Assembly devoted to drugs in June 1998, Parliament and the Commission will take part in the Community delegation to go to Vienna in April. The Commission is delighted at the presence of four European Parliament representatives at the meeting of the Commission on Narcotic Drugs as well as in the ministerial segment. As you must already know, Parliament, together with the Commission, will make up the delegation from the Community, which has observer status with the United Nations Commission on Narcotic Drugs.
You all know that the Community is not party to the 1961 and 1971 Conventions and is party only to the 1988 Convention but, in this case, with its mandate restricted to the question of chemical precursors. For my part, I should like to reiterate to the House that not just the Commission but the Union as a whole upholds the importance of evaluating the strategies that have been followed in relation to drugs. Last November the Commission carried out an interim evaluation of the European Union's 2000-2004 drugs action plan, the results of which we intend to present at the Vienna meeting. We are therefore pleased that the United Nations has commenced a similar evaluation process and we hope that the conclusions on the evaluation of the European Union's action plan and the United Nations' own conclusions can reinforce each other and provide a clearer clarification of the issues at stake in the implementation of the relevant conventions.
Mr President, Commissioner, ladies and gentlemen, anyone skimming through Mrs Buitenweg's report and listening to her statement might think that these proposals of hers are actually quite straightforward and thoroughly acceptable. This is a shrewd piece of work. Let me warn you very strongly, however, against supporting it. You need only read the last section of this report, in which Mrs Buitenweg says quite openly in her explanatory statement that cannabis should purely and simply be deleted from the list of internationally controlled substances. In other words, she is calling from the outset for an amendment of the Single Convention of 1961 and for the deletion of cannabis from the list of prohibited products.
The reason why I wish to warn you categorically against backing Mrs Buitenweg's proposals is that your vote for this report is a vote in favour of freely available drugs and against the health and future of our young people and our society. If you back Mrs Buitenweg, your support will help drug dealers to extend their massive business operations to Europe, and it will damage the programme established by the United Nations with a view to helping farmers to switch to alternative crops and to make a profit from them, because you will be opening a new market for drugs in Europe. And you will ultimately be guaranteeing the proliferation of drugs instead of waging all-out war against them, which ought to be our aim.
The Group of the European People's Party (Christian Democrats) and European Democrats - and I say this here as their spokesman - are resolutely opposed to the free availability of cannabis. We support the preservation of the UN Single Convention. What we advocate is the full application of this Convention, not its amendment. We are in favour of the full entry into force of the programme produced by the European Union, involving simultaneous measures of prevention, suppression and reintegration.
Why are we in favour of this approach, and why do we oppose the free availability of narcotic drugs? It is fairly simple: consider, if you would, the horrific situation in the European Union, where one third of our young people have already tried cannabis. Almost 8% of 15- to 19-year-olds smoke pot daily, and 75% of young people think that cannabis is harmless, even though several studies produced by the medical profession indicate conclusively that the use of cannabis poses physical and, more especially, psychological risks and that it leads to addiction. In short, there is absolutely no reason to liberalise the sale and use of any narcotic drugs, including cannabis, or to remove cannabis from the list of prohibited substances. On the contrary, anyone who knows how much harm drugs can inflict on young people will agree that zero tolerance of drugs is the only answer.
That is what we are demanding as an alternative to the proposals contained in this report, and we hope that a majority of the House will support us in tomorrow's vote, because we want to protect our young people, and for their sake we are resolutely opposed to any amendment of the Single Convention on Narcotic Drugs. This is why we hope that common sense will prevail in the European Parliament and that we can take this common sense majority view to the Vienna conference in order to reinforce the United Nations in its efforts to combat narcotic drugs and to make it clear to the UN that we support the preservation of the Single Convention and that we shall do our utmost to oppose any liberalisation and legalisation of narcotic drugs.
To sum up, unless radical changes are made to the Buitenweg report, we shall certainly be unable to give it our approval.
Mr President, Commissioner, ladies and gentlemen, I must say that I am absolutely amazed by what I have just heard Mr Pirker say, and I will explain why. As far as I am concerned, I first wish to congratulate our rapporteur, Mrs Buitenweg, on her report, which, contrary to what has just been said, is well balanced. I have witnessed the fact that this was not easy, given the particularly animated debates which the issue aroused when it was considered by our committee.
As Mrs Buitenweg pointed out, it really is necessary to take stock of the effectiveness of the existing conventions and also the appropriateness of reclassifying narcotic drugs. By way of an example, I would point out that Article 3 of the Single Convention classifies over 100 substances into four tables, the first of which groups opium, heroin, cocaine, cannabis and methadone in the same category. Is this really logical? I would put this question to Mr Pirker.
It must also be said that the Buitenweg report in no way seeks to make short work of the issue of decriminalising drugs, even soft drugs, but addresses solely and exclusively two issues: the effectiveness and relevance of the current system and the need to reclassify substances. Nevertheless, reclassification of substances on no account means proposing the non-prescription sale of cannabis or its further legalisation. I defy Mr Pirker to demonstrate to the House that this is one of the proposals in Mrs Buitenweg's report.
I would equally point out, that two months ago, this very institution adopted the Malliori report, which specifically said that drugs should be classified on a scientific basis, according to their health risks. Mrs Buitenweg, moreover, expressly referred to this document and I fully support her here today. Are we going to continue to refer to conventions, the first of which dates back to 1961 and the most recent to1988? We feel that the time has come to evaluate these instruments.
I repeat that the report is well balanced, that it makes ample and meticulous reference to the risks of drug addiction and that on no account does it encourage the use of narcotic drugs. On this point, I again defy Mr Pirker and some of his fellow members in the PPE-DE Group to find any paragraphs containing the slightest encouragement for drug addicts. Under no circumstances does this report seek to minimise the risks associated with drugs and the harm they cause and, in my opinion, there are no grounds for specifically upsetting the balance in Mrs Buitenweg's report which it was difficult but right to obtain.
I therefore hope that we can achieve the broadest support possible for this report, in order to make real headway in our common desire to repair the damage caused by drug addiction.
Mr President, ladies and gentlemen, I should like to begin by congratulating Mrs Buitenweg and quoting the words of Commissioner Vitorino. He said that Mrs Buitenweg's report takes a pragmatic approach, and I fully share this view. I have had an absence of approximately three years from this Parliament, and I am extremely surprised at the stormy, heated debates on this report - even within my own group, I have to say in fairness. After all, we are only talking about an evaluation and a reassessment of the agreements made in the past. I cannot imagine, therefore, why we should not be in favour of it. These are all people who consider it perfectly normal to send their car for inspection after a number of years, and they cannot comprehend why an evaluation should take place here after a period of over thirty years, and conclusions be drawn from it.
What is this actually all about, Mr President? It is about us all wanting to curb the production, traffic in and abuse of drugs, in particular the abuse of extremely harmful drugs. No one voting in favour of Mrs Buitenweg's report is intending to offer up children to any kind of drug abuse. The only question that we must answer together is: what is the best method? I cannot do that. If I could - off the cuff, as it were - as Mr Pirker can, it would be very convenient, and I would probably be very rich, as I would have found a solution to a global problem. I must honestly admit that I cannot. I do think, however, that those who can - who can carry out an evaluation on the basis of global data - should be free to do so.
In this connection, I also wish to argue once more in favour of uniform statistics. Anyone who immerses himself in this problem cannot escape the conclusion that very few statistics exist that are comparable. I am of the opinion that one should only venture to propose changes to the policy on the basis of correct, clear data.
It may well be that an evaluation of the current policy will mean confirming this policy, purely for want of a better solution. I am not advocating this, nor do I expect it, but it is a possible outcome of this report. I do not understand, then, why so many amendments aiming to prevent the evaluation have been tabled. I should like, therefore, to ask those Members calling for others to vote against the Buitenweg report, or in any case the parts of it regarding the evaluation, to have another good think about what is really the best way now to solve the serious drugs problem together. Burying one's head in the sand and pretending the problem does not exist is not the right way. Daring to carry out an evaluation together, on the basis of correct data - that, in my opinion, is the right way.
Mr President, Commissioner, ladies and gentlemen, drug consumption and the drug traffic are among the most terrible scourges of our times. There are few people, if any, in Europe who do not know somebody - a family member, a neighbour, a friend, a workmate, someone close, an acquaintance - who has been through the experience of taking and being dependent on drugs, with the effects that has in terms of personal and social dysfunction, human degradation, deteriorating health, poverty and, all too often, crime and death.
That is why the fight against drugs is still a touchstone of public policy today; for any government, for any responsible state, now is not the time to scale down this fight. The three United Nations Conventions that are the backcloth to the resolution we are debating today and will vote on tomorrow take centre stage in this. They represent the highest point in a position that nobody can deny: the drug strategy will only be 100% successful one day if it is carried on in an organised way, at a truly global international level.
The 1998 action plan of the United Nations General Assembly is another step in that direction, and we have now reached mid-term in the ten-year evaluation period defined at that time. Well, the problem is still so serious internationally that this is not the time to weaken that position or any of its instruments. In recent years it has become fashionable in some quarters to say that prohibition policies, lumped together as 'prohibition', have suffered continual failures and that these failures are recognised by the authorities themselves. This is not true! Above all, the push towards liberalisation that people are trying to extract from this is not right either.
First of all, finding areas or levels of relative lack of success does not wipe out the successes achieved or the crucial importance of the international prohibition framework that has been adopted as a global security network; secondly, finding areas of lack of success because we want to improve efficiency levels is not the same as publicising failures in order to inspire and nurture a surrender to this global threat; and thirdly, detecting any failure is therefore only useful if it comes with a serious diagnosis of its causes, so as to strengthen resolve even further at the next stage.
It is not difficult to recognise, then, that the main reason why we cannot yet claim a 100% success rate in the fight against drugs, along the lines set by these three conventions, is that this fight is still not really being conducted in a truly international framework. There are still countries that either openly or subtly operate outside the rules. There are many who put more effort into discovering loopholes and omissions in the framework of the conventions or making new ones than in trying to implement them properly. This report, or rather its explanatory statement, is a good example of just that. There are still countries even in the European Union, such as the Netherlands, for instance, which are trying out policies in a different direction, and one might even wonder whether this calls into question the common security framework in the Schengen area. There are still territories outside the control of state authorities where criminal gangs openly defy international authority. There are still other territories and areas of activity of many different kinds on which many countries take only a weak stand, that is if they do not deliberately turn a blind eye to the illicit goings-on. These are the weaknesses on which we must focus our attention in the run-up to the Vienna meeting on 16 and 17 April. As an informed, responsible Parliament, we must not send the Union's representatives at this meeting a single wrong sign, a single sign of weakness, a single sign of giving up.
This resolution got off to a bad start. It started with an initiative that in its entirety openly challenges the United Nations conventions and their framework, although it then tries to circumscribe its aims. Next, Mrs Buitenweg tried hard to constrain its content, but she did not erase the original wrong direction taken by the initiative or its risks. Afterwards, during the debates in committee, there were efforts to reconcile different viewpoints and limit areas of disagreement but, despite these efforts, the matter is so sensitive that, as representative of the Union for Europe of the Nations Group, I decided to propose an alternative resolution that could give us absolute political certainty. It is for this proposal that I ask for the House's support. Any ambiguity in this field will lead to disaster.
Mr President, I have a fundamental difference of political opinion with the rapporteur, Mrs Buitenweg. In so far as Commissioner Vitorino agrees with Mrs Buitenweg's approach, I also have a fundamental difference of opinion with him.
The United Nations Ministerial Conference on drugs is approaching rapidly; or rather, it is starting today, and goes on until 17 April. I have followed with growing astonishment the activities of the anti-prohibitionists over recent months. It is actually quite clever how they manage to turn up in all the places that matter. Their presentation of the free-thinking attitude to drugs almost makes you doubt. 'It is a good thing to prioritise the health of addicts.' 'It is pitiful that hard drugs have to be bought on the illegal circuit.' 'It is their choice whether they take drugs in prison.' I could almost believe it.
Fortunately, many do not, in spite of the intensive lobby. The anti-prohibitionist lobby has to suffer some heavy blows. Who is not yet familiar with the scandal surrounding Mike Trace? He had to bid farewell to his jobs with the United Nations and the European Monitoring Centre for Drugs and Drug Addiction when his free-thinking intentions became known. The conference on drugs organised by the Greek Presidency turned out to be a fiasco for the anti-prohibitionists. The Member States refused to make a declaration pushing, among other things, for an amendment of the UN conventions. The matter has now arrived, unbidden, at Parliament's door.
The spirit of the Buitenweg report is clear. Although it is not stated in concrete terms, it is insinuated that an amendment of the UN conventions is becoming inevitable in view of the failure of the policy conducted up to now. The free-thinking policy is supposed to lead to undeniable successes. This is a mistaken conclusion, as far as I am concerned. As a fellow citizen of the Netherlands, I am familiar with the pros and cons of our policy. We offer good care for addicts, and we have developed many good initiatives as regards demand, but that is where it ends. Harm reduction alone is not a solution. It implies accepting drug addiction as a social phenomenon and looking on while fellow human beings are destroyed. It is true that we are helping them by providing clean syringes and good user rooms, but the destruction continues. Kicking the habit, if need be with the use of strong pressure, is still the best way of protecting the health of drug addicts. We take the same approach to tobacco addiction.
Does the Netherlands, thanks to our policy, now have fewer drug addicts than other countries? The answer is 'no'; it has at least as many. Harm reduction has a role to play in dealing with the drugs problem, but, contrary to what the report suggests, it is never an alternative to combating drug trafficking and drug addiction. In addition, it certainly should not be a veiled argument for voting in favour of amending the UN conventions, because the amendments the anti-prohibitionists want go much further than that. The old chestnut of harm reduction is only the pebble that sets the landslide rolling. Their aim is to do away with the present UN Conventions and legalise drugs. Meanwhile, the destruction of lives goes on. As is evident from the 14 amendments I tabled, I do not support in any way, shape or form this ambiguous report. Voting it down and quickly forgetting about it is the best option, as far as I am concerned.
Mr President, Commissioner, there are some Members who have decided to speak not on the Buitenweg report but on motives or on the recommendation on which it is based. These Members like to try and divide the House into those who are against drugs, meaning themselves, those who are for our children and young people, meaning themselves, and those who are for drugs and have got it in for all our children.
First of all, it must be said that, today, drugs are your drugs; they are free: free to be controlled by the Mafia and organised crime, free to kill with overdoses, free to kill with Aids, free to kill in the streets and squares of our towns. If anything, we antiprohibitionists are against your free, criminal drugs; we are in favour of control, we are in favour of the law and observance of the law. We are in favour of treating drug-takers - whether they take legal or illegal drugs - as consumers, in some cases as sick people, but not as criminals. We do not understand how your preventive measures can be applied to people who are treated as criminals.
I am glad to say that, today, the European Parliament is called upon to debate that which falls within its remit: not the issue of free, legal, prohibited drugs, therefore, but the evaluation and possible reform of the current policies. This is what you must debate, and you are refusing to do it. In 1998, under your international Conventions, the United Nations decided to launch a ten-year plan - 1998-2008 - to rid the world of drugs. 'A drug-free world: we can do it.' This was the great slogan. All sorts of things were tried, even financial agreements with the Taliban - European funding was given to the Taliban regime before September 11 to pay for the eradication of the opium plantations. We paid for the fumigation of Andean valleys in South America. We paid for helicopters and armies. We paid for the militarisation of our society. Five years on, the result is an increase in drug consumption and production and the diversification of the market. Increasing amounts of increasingly dangerous drugs are being produced with new molecules and new substances.
Now, five years later, we are debating the situation as it stands, not expressing ideological points of view. What we are calling for, what the Buitenweg report is calling for, is an evaluation of the results. If our policies had been applied by those in power, I think we would be willing to agree to such an evaluation now. We do not understand why you are against it: when there is ideology, when the individual moral code of any one of us - and I do not consider mine to be necessarily any worse than yours - becomes a State moral code, then we are building an ethical State, and applying prohibition to drugs leads to it being applied to debates and to science, with the result that cannabis and the coca leaf are treated in the same way as heroin. I would like to see you accept this equation of cannabis with heroin if it was your son or your daughter who was smoking cannabis or using heroin.
I could continue but I have run out of time. I hope that the Members of all the political parties will, at least, take up the challenge to debate and evaluate the situation rather than hold forth on ideological views.
Mr President, Commissioner, ladies and gentlemen, I am very sorry to distress Mr Cappato, but I too am going to take a line which is not pleasing to him.
This report states a basic position. It is not a response to the current situation, as some would have us believe. In actual fact, for many years, the UN has been maintaining a position against drug producers and pushers, clearly indicating the degree to which the different substances are dangerous and vehemently upholding the need to combat illegal trafficking and the spread of crime at all levels.
After the 1961 UN Convention, there were further declarations: in 1971, 1988 and 1998. Now, in view of the Ministerial Conference due to take place next week in Vienna, the European Parliament is being called upon to present a proposal, to express its position. That is no easy task, given what we have just heard. Although it takes these broad premises as a starting point and appears to be well balanced, the report then comes more or less directly to the usual conclusions which regularly divide Parliament and public opinion too - that soft drugs, particularly cannabis, should be liberalised and legalised and that a distinction should be made between soft and hard drugs.
Some of the Members asked just now how the report could be interpreted in that way, but the points are there if one reads the report carefully. Moreover, the method of treatment using alternative substances is clearly recommended as the most effective system, the most direct way of combating drug addiction. Here too, nothing could be further from the truth. As we are aware, this method is disputed in many Member States because it does not bring about the recovery of drug addicts but just stops them being a threat to society. In other words, the important thing is to remove the problem - this kind of method is not really intended to bring about the recovery of the individuals concerned.
The report also appears to be deficient in that it does not combine the proposals for measures in the current situation with pre-emptive initiatives to limit the phenomenon in the future. In any case, the attempt to liberalise cannabis as a non-dangerous substance is unacceptable in that there is no scientific evidence to this effect. Although it may be true - and here I am opening a window for those who hold a different view - that not all those who start by smoking cannabis go on to take hard drugs, it is now an established fact that all those who are now slaves to heroine started by smoking pot or grass.
These different opinions have already emerged, during the course of the debate in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and it is no coincidence that this report was adopted by 24 votes to 20.
The documentation is clear for the most part, then, confirming how difficult it is in this matter to proclaim absolute truths or to provide conclusive, unquestionable solutions.
Mr President, I should like to congratulate Mrs Buitenweg on the report she has put forward.
She has had a very difficult task; getting a consensus on this issue is impossible. However, to get a good majority, I believe, is possible. That majority will largely reflect the views of the people across the European Union. No-one would argue with the fact that we need to seek to reduce the devastating consequences of drug abuse for drug abusers, their families and society as a whole. There is nothing in the report that is contrary to that. We have heard some amazing things from Mr Pirker, Mr Santini, Mr Blokland and others which make one wonder how they chose to interpret the remarks in this report.
Mr Pirker, you said a few minutes ago that if you voted in favour of this report, you would be against the health of our young people. Furthermore you said that if you voted in favour of this report you would be helping drug dealers. Really, if you read that into this report, I suggest that you go back and have another read of it. Moreover, if you want your group - the PPE-DE Group - to take that line, I must tell you that it is not just a simplification of the situation, it is a distortion, a gross misrepresentation of what is in the report.
People have spoken about zero tolerance. There is absolutely no evidence that zero tolerance is a serious, effective, or even practical policy to follow when we are trying to address this issue. You only have to look at history, at Prohibition in the USA, when there was zero tolerance of alcohol: what a wonderful success that was in solving all the problems they had in the United States! It will not work. There is no evidence to support zero tolerance.
I agree with Mrs Boogerd-Quaak when she said that no-one knows the real answer. There is no easy solution. But I believe that in voting for this report we are not saying that the conventions have to be changed but that there is room for an in-depth evaluation. That is why I will be voting for it: to be realistic, to accept society as it is; to be modernistic in our approach; and to be outward-looking. Yes, Mr Pirker, I am looking at the same report as you. We must be outward-looking in this Parliament.
Mr President, in the vast majority of cases I am prepared to support a compromise for the common good of the EU and to listen and form impressions, but definitely not today. Ladies and gentlemen, you need to know that there are two clear policies in the Group of the European Liberal, Democrat and Reform Party. There is a limit to compromise, and one that Mrs Buitenweg has grossly exceeded. There is no reason whatsoever for demanding changes or a review of the UN conventions on drugs. It is not the conventions that are at fault. Instead, it is unwillingness on the part of the Member States to get to grips with increasing drug problems.
To those fellow MEPs - and there are some even in my own group - who say that I am inflexible and do not appreciate the importance of changes, I would say that, inflexible I may be, but I am also aware of what is behind this resolution. This is, of course, emphatically about politics, Mr Evans. You do not need to be Einstein to appreciate that. A visit the other day to the red-light district in Amsterdam convinced me even more, for it is a fact, Mr Evans, that those who are keen to review the UN conventions are the same persons who want to legalise and liberalise drugs policy. Mr Cappato's rhetoric does not therefore ring in the least bit true. We know what he is after. We also know what Mrs Buitenweg wants, namely to legalise both soft and hard drugs.
Do not forget that those of us here in this Chamber are the representatives of millions of Europeans. More than a million people have signed what is termed the Vienna Declaration, rejecting any undermining of the UN conventions. Ladies and gentlemen, the signals we must send to Vienna and to all the young people of Europe, including those sitting here and applauding, are: no, we do not want legalisation; no, we do not want liberalisation. No we have not given up the fight for a drugs-free Europe. You should reject the resolution.
Mr President, ladies and gentlemen, two important assessments of government policies on narcotic drugs form the basis of my criticism of this report. Attempts by governments to suppress the use of certain drugs are as old as their failure. Against this, let me put to you the liberal idea, which certainly does not represent a particularly strong attack on the power of the state, that there are things which are simply no concern of government, such as the flavour of jam people like to eat, how many layers of clothing they wear in winter or which narcotic substance they like to smoke, sniff, drink or inject.
Government efforts to regulate individual consumption, indeed, have serious consequences, for it is a fact that the 2 000 heroin users who die a wretched death each year in Germany alone are not destroyed by the drug itself but by the conditions in which the state compels them to use it.
The report before us today scarcely touches on this point. A policy on narcotic drugs needs to be a humanist policy, which means for example that drugs should be assessed on the basis of their actual effects on the human body; in other words, impact should take precedence over legality. In practice, however, government policies on narcotic drugs have nothing to do with humanism but much to do with the creation of a governed nation and with the productivity of the national population.
Any humanist - and let me say to my radical and less radical fellow Members that I have absolutely no intention of triggering a Marxist critique of the role of the state in this case - will agree that it is essential to reject any type of official policy on drugs.
Mr President, Commissioner, ladies and gentlemen, in the Europe of our times, in the world we live in, drugs are frequently associated with crime, AIDS, social exclusion and unemployment. Drugs are, indeed, a problem threatening citizens' health, security and quality of life, and that is why the European Parliament has committed itself to finding an effective solution to the drugs problem, which is a problem common to all countries and all social groups.
The three conventions governing the narcotics issue have already been mentioned here: the 1961 one on narcotics, the 1971 one on psychotropic substances and the 1988 Vienna Convention against the illicit traffic in these substances. These three conventions prohibit the production, traffic, sale and consumption of a wide range of substances for other than medical or scientific purposes. The proposal of the rapporteur, Mrs Kathalijne Buitenweg, is basically to amend the 1961 Convention on Narcotic Drugs through a reclassification of the scheduled substances. What the rapporteur wants - and she does not hide this - is to change the list of prohibited substances so that cannabis can be removed from this list, which, whether you like it or not, will lead to the legalisation of trade in this drug.
It is laudable that the Member States that are signatories to these conventions should meet, as will happen on 16 and 17 April, as the Commissioner has reminded us, in order to evaluate the progress made and the difficulties encountered and to debate whether there is a need to introduce changes. In this process, new strategies in the fight against drugs or the reinforcement of existing ones will always be welcome.
When, however, this report proposes a reclassification of the scheduled substances, it is trying to push for a liberalisation of the consumption of certain drugs. This is something I cannot accept. I do not believe that supporting a movement to liberalise drugs can or should be the solution for an effective fight against the growing drug problem. I consider it unacceptable that one should wish to put out the idea that the European Union agrees with the liberalisation of drugs when this is contrary to the strategy that has been followed in almost all the Member States. We have to observe the existing conventions and strengthen the means for the treatment and rehabilitation of drug addicts; we have to observe the principle of subsidiarity, given that there are different drugs policies in the various Member States.
I should like to end by recalling that last month in this House we approved a report by Mr Pirker on the problem of the accelerating growth in the production of and trade in synthetic drugs, which approved extending the ban to substances which at the moment are not scheduled. Nobody in the Europe in which we live would understand if we took a different approach today.
Mr President, Commissioner, ladies and gentlemen, the heat of the debate clearly shows that we are dealing with the heart of a real social issue and I would like to thank Mrs Buitenweg for having tackled it with her report. But let us be clear: are we not today acknowledging the failures of these three international conventions, the first of which is 40 years old? Are we not saying, today, that everything that we have done in terms of prohibition is meaningless? The major international meeting this April will decide to launch an evaluation of these conventions. This could be an opportunity to open a broad debate on the matter. The report we have here has considerable impact. It shows, for once, that we have reached a state of maturity and responsibility. It proposes, with reasoning based on pure good sense, an essential evaluation in order to put an end to the state of delirium or - dare I say it - the obscurantism which inspire certain individuals when discussing drug addiction.
Talk of an evaluation and a review is not proselytism. We must conclude that the conventions are repressive, when we have just voted for a document which calls on us to move towards prevention and take more pragmatic steps. It is clear that the classification system which currently regulates various drugs is totally obsolete. How can we be endangered by a scientific re-evaluation carried out on the fundamental basis of the criterion of danger to health and society? Are the opponents of this measure, the defenders of zero-tolerance convinced so little by their arguments that they are coming to fear a simple evaluation?
Let us be clear, that is, there is a genuine failure of all the policies we have developed; we should take the time to carry out these evaluations; we should put a stop to the stupid obscurantism which places cannabis and heroin on the same level. It is time to remember that the Member States are the ones which organise, ratify and write these conventions and that they may have now decided to reach a political position which is certainly more logical, coordinated and above all, more responsible in this field.
Mr President, I should like first to congratulate the United States of America, the puppet masters at this convention. Eighteen months after they bombed hell out of Afghanistan, the heroin crop in that country is now greater than ever. What a brilliant strategy the Americans must have!
It is hard to find anyone who believes that the existing drugs policies are a success. It would be a ridiculous claim to make, were they to do so. So it should simply be common sense to evaluate current policies, assess their effectiveness and consider alternative options. And common sense it might be to the majority of people; but not, I fear, to the delegates to this convention. They might as well all be in the pay of the drug barons, because the effect of their determination to pursue the policies of prohibition will simply be to line the pockets of those same criminals, discarding more intelligent approaches which could reduce the real harm to individuals and to the rest of society.
The truth is that prohibition is not the solution to the problems, it is the principal cause of them. It is prohibition which creates the profits of the drug barons. It is prohibition which kills users by denying them the information they need about the drugs they put into their bodies. It is prohibition which feeds the cancer of corruption which does so much harm to our society.
My view - and my hope - is that prohibition will one day be replaced by government regulation; but I do not say that this is a policy which should be imposed on every nation. I say to my Swedish colleagues and to the United States that they should be free to develop the drugs policies they think appropriate for their own nations, but that others should be free to develop their own strategies to explore more effective solutions to deal with this terribly difficult problem.
Mr President, a few views in the Buitenweg report and, even more so, in the Cappato proposal could easily be supported by drug dealers, by the pharmaceutical industry producing substitutes and by those who prefer the young to be under the influence of the drug culture than to fight for their rights and demonstrate against the imperialist invasion of Iraq.
Not one reference to the social causes of drug addiction, to prevention or to rehabilitation. The UN studies into the negative consequences of legalisation and prescribing substitutes are dismissed and the report even doubts their harmfulness by proposing classification, but with a call for new studies into their consequences. Mr Cappato even goes so far as to maintain that it is not drugs but the illicit nature of their use which is to blame for the marginalisation of drug addicts. Even more outrageous is the allegation that prohibition is to blame for the increase in the use of drugs. Thus he exonerates the dealers and capitalist society and condemns young people.
The European Parliament has a chance to protect young people from drug dealers and their friends by voting against the report or radically reformulating it.
Mr President, the Ministerial Conference next week will, therefore, be discussing the evaluation of the progress achieved and the difficulties encountered in meeting the targets of the Conventions. The targets were to do with reduction of use, sale, production, and so on. Those are good targets, and so it is great that Mrs Buitenweg has drawn up a report about them, to give the delegation a couple of recommendations. However, her intentions do not, of course, stop there. As a true politician, she also wants to give some guidance. Her report is cleverly formulated, but is in my opinion based on an erroneous point of view. That is why I am somewhat critical of it.
To my way of thinking, Paragraph 7 is the key section. When it comes to evaluations, criteria have to be laid down. Those are broadly outlined in Paragraph 7; very broadly, as I think that they all deserve to be specified in greater detail. I take the view that scientific research in this field is in any case very difficult, and that it has to be prepared very carefully so that the criteria laid down are adhered to at all times during the research. We all know that any scientific study nowadays can be undermined by another scientific study. You can even hire institutions for it, anyway. We should be extremely careful that it is really done properly, therefore, and so we should heed Mr Blokland's warning about the staff working on it.
When this issue comes up for discussion, all kinds of emotions are vented. I find that very entertaining to listen to. I have just heard Mr Robert Evans speaking vehemently about these matters. That means that there is some kind of conviction behind his views; either that, or he wishes to project a certain image about himself. I understand that, in the Netherlands, the idea of the autonomy of the individual, who must take central stage, is very important. I do not believe in that position at all. I have a totally different belief in that regard, in that I do not believe that every individual has the right to choose his own addiction - as I have heard proclaimed on Dutch television once or twice. I find it a strange autonomy where surrendering autonomy is actually the highest form of autonomy. I do not think much of that.
Furthermore, the Netherlands has had a rude awakening. Everyone thinks that we have a wonderfully tolerant policy; but we now see it as being very dated, and are looking at other possibilities. We are saying: have we not been much too tolerant? Is that classification of drugs really such a good idea after all? I can tell you, Mr Evans, that the Netherlands is able to grow cannabis that is so good, and so highly concentrated, that the line between this and hard drugs is scarcely perceptible. Therefore, that classification has invalidated itself. In addition, the tolerant climate in the Netherlands - in which large numbers of people do not see themselves as criminals when making ecstasy tablets - has resulted in a production boom, making us, I believe, one of the largest exporters in the world. You could say that this is good for the Dutch economy, but I see that as the wrong way of looking at things. We have to realise that those ecstasy tablets are responsible for a great deal of senseless nightlife violence. I think that we must get away from this, and conduct a more down-to-earth policy along the lines of zero tolerance.
Mr President, the Swedish Social Democrats, including myself, believe that the UN conventions on drugs should form the basis of the EU's drugs policy, and we wish this basis to remain in place. To evaluate the policy's effectiveness is one thing, but to suggest, as this report does, that international conventions that work well should be rescinded is going too far.
Nor do I see any reason for reclassifying preparations, as is also demanded by the report. We must remember that, according to the UN conventions, scientific proofs are now already required before a substance can be used lawfully for medical purposes. I am not therefore in favour of this report as it at present stands.
For me, in my capacity as a representative of the people, it is important not to give way in the fight against drugs. Sometimes, it is difficult to discuss these issues because, as has been shown in today's debate, we each have very different views concerning the way in which the available tools are to be used. Allow me to explain my approach and that of the Swedish Social Democrats. We believe that the decriminalisation or legalisation of so-called soft drugs would be downright harmful because soft drugs lead to the use of harder drugs. That is something we know from experience, and I hardly think that anyone here could contradict the fact.
We support a drugs policy consisting of three parts, each of which is important: firstly, preventive work; secondly, a policy of control; and, thirdly, treatment. The first part, consisting of preventive measures, is the most important, and that is where the emphasis must be. It is therefore not acceptable to tear up our international conventions dedicated to prevention and to promoting a sensible drugs policy. The second part, relating to control, is also important, but it is only one of three parts. Treatment and rehabilitation are obvious elements of any humane and effective drugs policy aimed at ending the demand for drugs, halting their proliferation and preventing drug-related crime.
Mr President, as a Finnish liberal, I support Mr Olle Schmidt's policy. We ask ourselves what it is that attracts young people to the drugs trade. All right, it is when they live in societies that offer them no better prospects and no other possible areas in which to succeed. I myself come from a society in which all young people have opportunities of receiving an education, bettering their social position and improving their lot. They have hope.
There is nothing better than hope in the fight against the drugs trade. If we argue in favour of a trade's having to be legalised if it is profitable, I wonder if we must not also legalise trafficking in human beings, including women, which is in the process of becoming just as large an economic sector in the world, and even more dreadful. To those who say we are being ridiculous when we talk about the success of Nordic drugs policy, I would say that, according to statistics from Finland, where drugs-related crime fell last year, we have succeeded.
Mr President, Mrs Malliori recently took the first steps in the European Parliament to open up lines of thought that may lead to the legalisation of drugs. Now, the advocates of legalisation are going further and challenging existing international agreements. There is therefore good reason to stand up for what until now has been a wise policy on the part of the European Parliament.
Mrs Buitenweg's report urges a review of the UN conventions and the reclassification of drugs. The long-term aim seems to be a free market for certain drugs and then for all drugs and, subsequently, the decriminalisation of drug misuse. Neither I nor the Group of the European People's Party (Christian Democrats) and European Democrats can support this. Mrs Buitenweg presents the matter in a very intelligent way. It is only when the explanatory statement is studied that it is apparent that we are in actual fact concerned here with the legalisation of cannabis and that the long-term aim is to legalise all drugs. That is something that is apparent from various passages.
The tone adopted by those who advocate legislation has changed and become more polished in recent years, giving greater reason for concern. Harm reduction sounds innocent enough, as if it meant reducing damage, but, if used wrongly, may conceivably become a tool for those who wish to legalise drugs. We are concerned here not only with methadone and needle exchange programmes but also with what is termed the safer use of drugs, as if there were any such thing.
The pressure is increasing upon young people and families. It is no wonder that most parents are opposed to the legalisation of cannabis. The best thing society can do to help is not to increase access to drugs of any type. The EU is making important efforts to combat the drugs trade. We must not therefore open the way to further drug trading by the back door.
I have three pieces of advice for the governments and the Commission in the run-up to the Vienna Summit. Firstly, do not touch the UN conventions, but push instead for their being implemented in full by all the Member States.
Secondly, let issues of care and treatment remain national competences. On this matter, I am obviously thinking along the same lines as Mr Davies in wanting to respect the Member States' different experiences and traditions in this area.
Thirdly, an accessible and adequate supply of individually tailored care and rehabilitation services is a better route to countering misuse than the reclassification of different kinds of drugs. Market tools should be used for what there is a real desire to bring about: not more drugs or drug addicts, but more effective care with a view to leaving drug problems behind.
Mr President, Commissioner, it is commonly acknowledged that we urgently need a coordinated policy at international level to combat drug addiction and drug-related crime.
The conference for the mid-term review of the UN action plan to be held in Vienna gives us a chance to hold a scientifically documented debate on the effectiveness of the measures applied to date. The targets set at the session in New York in June 1998 were admittedly rather ambitious. Quite a few points in the plan have been successful, such as a balanced approach between reducing demand and reducing supply and collating statistics so that they are comparable from one country to another.
The UN conventions on drugs are an important framework for successful policy. However, they need to be evaluated and updated, taking account of changes which have emerged in the international environment, new data in this specific sector, the effectiveness of pilot programmes and the speed at which new addictive substances are being produced and trafficked. We have a duty to study all this carefully and assess if, in the end, the current conventions are felt to be up-to-date and adequate. Nor should we forget that these conventions were drawn up in 1961, 1971 and 1988.
Today's recommendation by the European Parliament basically moves in this direction and I should like to take this opportunity to congratulate the rapporteur. This recommendation does not come down for or against the legalisation of addictive substances. On the contrary, it calls for our policies on this very difficult issue to be up-to-date, adequate, effective and, most importantly, to prevent the problems, not punish the users.
Mr President, the aim of the proposal before us is to crush the current policy on drugs, which is based on three United Nations Conventions. It seriously questions the sense of zero tolerance with regard to drugs. The rapporteur must be given credit for having cunningly hidden her real message behind technical nuances of meaning.
The change to the classification of drugs in the UN Conventions, which is called for in the report, is unnecessary. The entire reclassification is merely a code name to disguise the promotion of a liberal policy on drugs. To put it simply: we are speaking here about legalising the use of cannabis, partially decriminalising the sale of cannabis and its derivatives, and making heroin available under supervision. This I cannot agree to.
A restrictive drugs policy, in other words zero tolerance, is the only way to adopt a position on drugs. This policy has had good results. In the Nordic countries we have managed to control the drugs problem to a greater extent than elsewhere in Europe. As an example of the results that have been achieved I might mention that there has been a reduction in drug deaths and drug-related crime, and the number of experiments with drugs has levelled off.
A sad example of a liberal drugs policy is the 'model country' for this trend, the Netherlands. According to Europol statistics, more than 50% of the synthetic drugs circulating in Europe are produced in the Netherlands. Just as my colleague, Mr Oostlander, said here earlier on, it is quite clear that drugs and their use proliferate wherever there is a favourable attitude to them.
As background data, the report uses studies by the European Monitoring Centre for Drugs and Drug Addiction. The importance of these studies wanes, however, when one considers the background of this unit's former director. In January this person had to resign from his post because it became evident that, in addition to his regular duties, he was promoting the legalisation of drugs.
The question of attitude to drugs is one of principle. We politicians have to be conscious of our responsibilities and act in accordance with them. Ladies and gentlemen, I urge you to think carefully about what sort of message you want to send out in tomorrow's vote, especially to the young.
Mr President, I wish to begin by thanking Mrs Buitenweg for this report and for her commonsensical approach to the issue she has had to deal with.
We all know that the overwhelming majority of both petty and organised crime is drug-related. Europe's society cannot continue to tolerate that and to pursue policies that are clearly failing. If anybody imagines that our drug policies are working, then they are living in cloud-cuckoo-land. People are dying daily because they are caught up in a drug underworld which is making millions from their misery. I have visited housing estates where grandmothers are rearing grandchildren because the parents have died, not from an overdose of cannabis or even of heroin, but because they used dirty needles to inject themselves with heroin or took impure heroin. We cannot continue to allow our children to be destroyed in this way by the drug underworld.
This morning in the Irish newspapers there was yet another report of a killing as a result of feuds between drug gangs - the fifth in Ireland alone in the last year. When was the last time a pharmacist shot another pharmacist to control the drugs market in his area? As the drugs market in his area is legal, there is no need for him to go chasing a share of the market illegally.
We need to review the UN Conventions. A strong call should go from this Parliament tomorrow that the Conventions need to be reviewed and that we need to get serious about how we are handling the drug issue. We need to look in a serious way at the decriminalisation of cannabis, and to get serious about serious drugs.
Mr President, the Irish Social Democrat, Mr De Rossa, believes that current drugs policy does not work. Will he find the solution in the Netherlands? Is it there that the most helpful models are to be found? Is the Netherlands an example to the rest of Europe?
Combating the drugs scourge is far too serious a matter to be left to individuals who are not prepared to take full responsibility on behalf of the present and future generations. My question to many of you in the Group of the Party of European Socialists and to the majority of you in the Group of the Greens/European Free Alliance, the Group of the European Liberal, Democrat and Reform Party and the Confederal Group of the European United Left/Nordic Green Left is this: what support are you prepared to give to the parents of a teenage girl or boy when she or he tells mum and dad that the politicians, in their wisdom, have decriminalised drugs and that society has nothing against drugs. What support do you offer that teenager's mother, Mr De Rossa and Mr Evans? What support do you offer his or her father, Mr De Rossa and Mr Evans? What message do you have? Is the Dutch model the modern one? Is this the outward-, forward-looking one? There are so many different concepts floating about. Put yourselves in the shoes of a real family, and imagine the message that is being sent out to the children and teenagers.
The attempts to legalise drugs constitute a serious infringement of the UN Convention on Drugs and the UN Convention on the Rights of the Child, especially Article 33 of the latter. I quote: 'States Parties shall take all appropriate measures, including legislative, administrative, social and educational measures, to protect children from the illicit use of narcotic drugs and psychotropic substances as defined in the relevant international treaties, and to prevent the use of children in the illicit production and trafficking of such substances'.
My question to the rapporteur, Mrs Buitenweg, concerns the way in which she imagines Dutch policy to protect children's rights and to strengthen the position of Dutch parents in telling their children, both younger and older, to resist drugs, including cannabis. I also wonder in what way the Netherlands is a model for the rest of Europe.
Mr Evans also addresses the issue of whether cannabis can be compared with alcohol. Apparently, the message, especially in Great Britain, is that cannabis should become as culturally accepted as alcohol is at present. Does this mean that you want culturally accepted drug use to extend to include cannabis? Not only do Swedish Christian Democrats reject this view; but so also, tomorrow, will a majority of Members of the European Parliament.
Mr President, like other colleagues, I too welcome the opportunity for this debate even though I would vehemently disagree with some of those who propose support for this resolution.
One of the most important areas we need to look at is how best we can create a society in which people are protected from the dangers presented to them. We do that by a series of moves, through legislation and other areas, to ensure that the common good and individual rights are protected. Some of those individual rights and common good goals mean that individual freedom of action and movement is diminished, but the purpose is not to restrict a person from doing something they want to do, but because it is for the greater good to ensure that person cannot do it.
As someone who has worked with young drug addicts and young alcoholics in the past, I know that nothing is more calculated to send out the wrong message than proposals calling for the legalisation of illegal substances. To do so denies the fact that they cause damage. It is ironic that at a time when the European Union and this Parliament are striving to diminish smoking because of its serious health consequences, in another area we are trying to allow people to freely damage their own health with drugs that have been proved to damage health and create other problems. There is a better way to enforce the law, to make it more equitable and to ensure that we can react to the concerns of the individual addicts who want to recover and get treatment. However, the way to do that is not by legalisation.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0086/2003) by Mrs Cerdeira Morterero, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the amended proposal for a Council directive on the right to family reunification [COM(2002) 225 - C5-0220/2002 - 1999/0258(CNS)].
Mr President, in the European Union there are 12 million legal immigrants from third countries. Entry and residence for reasons of family reunification is, in almost all the Member States of the Union, the main route for legal immigration by nationals of third countries.
This family immigration consists of both family reunification in the strict sense - the reunification of family members with a third-country national who is already resident - and the reunification of a family when the family ties are established after the entry of the third-country national.
Persons authorised to enter as family members, as a percentage of all immigrants, varies from 40 to 50%, and this figure is even higher in certain Member States of the Union such as France or the United Kingdom.
While recognising the importance of this aspect of legal immigration in quantitative terms, it is also important to stress the fundamental role played by family reunification as a necessary means for achieving the integration of third-country nationals legally residing in the European Union.
The presence of family members provides these people with greater stability and greater integration, by allowing them to lead a normalised family life. The majority of family members admitted on the basis of the right to family reunification have a great advantage, compared to other types of immigrant, since they already maintain very close links with a person - the person who is being reunified with their family - who is already established in the receiving country, which makes it far easier for them to integrate.
Legislation on family reunification must be governed by two principles, which must also be applied in all legislation on immigration. These principles, which have been repeated on other occasions, are equality and security.
I will not go back over the whole history of this proposed directive we are discussing today, since I assume you are aware of it, but I must refer to the first political agreement on legal immigration which was reached at the meeting of the Justice and Home Affairs Council on 28 February, on the Council Directive on the right to family reunification. This agreement is in many respects far from what this Parliament is proposing.
I am aware of the difficulties involved in reaching agreements on such sensitive issues as immigration issues, which are approached and regulating in very different specific ways in the various Member States.
The proposal as presented today for the approval of this Parliament, includes as members of the family the partner of the person in question, as well as the unmarried partner recognised in the Member State, regardless of the sex; the minor children of the person in question and of their partner, including adopted children; the minor children, also including adopted children of the person in question and their partner when one of them has the right to custody and is caring for them; but we have not accepted the exception relating to children of over 12 years old according to which the Member State could examine whether or not they comply with integration criteria before authorising their entry and residence in accordance with the directive.
Parents with difficulties in the country of origin have been included if they do not have any other family support. And adult children with health problems have also been included. The time limit for communicating the decision made is reduced from 9 to 6 months and from 12 to 9 months in exceptional cases.
With regard to the conditions for exercising the right to family reunification, we maintain the reasons of public order, security and public health when it comes to granting that right. It will not be possible to deny renewal of the permit because of illnesses subsequent to the issuing of that permit. And refugees are exempted from the requirement that they must prove they are in a position to maintain their families.
I have withdrawn all the amendments relating to subsidiary protection in exchange for a commitment from the Commission to present a directive to harmonise this issue in the European Union as soon as possible.
With regard to the entry and residence of family members, we propose bringing the right to access to education, employment and professional training into line with that of members of the family of the person in question and not to that of the citizens of the Union. This will prevent differing treatment within a single family.
In the event of widowhood, divorce, separation or death an autonomous residence permit may be obtained if the person in question has been resident for at least one year.
In general, there are certain aspects which I believe to be positive, such as: the exemption of refugees from the requirement that they must demonstrate that they are in a position to maintain their families, the adoption of flexible criteria with regard to refugees in relation to proof of kinship and authorisation of alternative proof in the event that documentary proof is not a possibility; furthermore, family members are generally granted the same residence rights as the head of the family, family members are granted the same rights in terms of access to education, self-employed and salaried work and to family guidance and the special needs of unaccompanied minors are recognised.
I must say, however, that the political agreement reached on 28 February is far from what this Parliament proposed in certain areas, because it reduces its scope and it is required that there is a reasonable prospect of obtaining the right to long-term residence.
Finally, I would repeat that I have decided to withdraw all the amendments which included people receiving subsidiary protection in the scope in exchange for a commitment from the Council to approve the directive presented by the Commission on 12 September 2001, on the minimum rules on the requirements and status available to third-country citizens and stateless persons in order to be refugees or beneficiaries or other types of international protection, which would include the right to family reunification.
For these reasons and for the reasons that have been fully explained previously in the Committee on Citizens' Freedoms and Rights, Justice and Home affairs, I would ask this House to support this report.
Mr President, Mrs Cerdeira Morterero, ladies and gentlemen, before starting the debate on Mrs Cerdeira's report, I should like to thank her for its quality and to congratulate her personally on being here with us and to wish her a full and speedy recovery.
The new amended proposal for a directive on the right to family reunification, on which the European Parliament is to make a decision today, was adopted by the Commission in response to the mandate given by the Heads of State and Government meeting in Laeken on 15 December 2001. The European Council confirmed at that time that a common asylum and immigration policy presupposed the establishment of common rules on the subject of family reunification.
The European Council recognised, however, that progress on this was slower and less substantial than expected and that new impetus and new guidelines were needed in order to make up for the delay. To this end, the European Council called on the Council of Ministers to speed up its work and asked it to approve the provisions on family reunification by July 2003. The Commission considers that family reunification is an essential element in the successful integration of third country nationals into European societies. This instrument is for us, therefore, an essential aspect of the common immigration policy proposed by the Commission and was, in fact, the first of all the proposals that the Commission presented to the Council in execution of the Tampere mandate.
For this amended proposal, the Commission has used a new approach to the points that for two years have led to insurmountable differences between the Member States. This new approach recognises that several stages will be needed to achieve the harmonisation of national laws. This proposal is thus just the first stage towards such harmonisation. To this end, we have enshrined a certain amount of flexibility in several of the instruments, especially in relation to the points that caused differences between the Member States.
This flexibility is incorporated in two ways: first, as regards the background, through the use of a standstill clause, the idea of which is to prevent Member States from misusing derogations introduced subsequently in relation to the legislation in force at the time this directive is adopted; there is a kind of freeze on the level of protection for family reunification as it exists today in the legislation of the Member States. Secondly, the Commission is introducing a rendezvous clause, which lays down a period of two years after the transposition of the directive and specifies exactly which provisions must be subjected to priority review so as to open up the second phase, the second stage in the process of harmonising national legislation.
It is obviously a question of those provisions that are considered more sensitive, such as the definition of family members and the possibility of also covering family members of Community citizens who have not made use of their right to freedom of movement. The main changes brought in compared with the initial Commission proposal first of all concern the definition of family members: the right to family reunification is guaranteed for the spouse and minor children. With a concern for flexibility, it is specified that a Member State may examine whether a child below twelve years of age meets an integration criterion, but only if its legislation provides for this today or on the date when the directive is adopted.
The admission of unmarried partners, relatives in the ascending line and adult children, on the other hand, becomes optional for the Member States, which must decide on this through legislation or regulation. In matters of family reunification procedures, requirements concerning accommodation, material resources and sickness insurance will remain optional. It is expected, however that they can be monitored after reunification when the family members' residence permits are renewed.
A derogation will also allow Member States to retain national laws relating to their reception capacity when examining applications for family reunification. In such cases, depending on the reception capacity, applications may be dealt with in stages, provided that the family members' waiting period is not longer than three years. Lastly, the provisions dealing with the family reunification of refugees were put together in the same chapter to reflect better the specific nature of their situation. Overall, the proposal falls short of our initial intentions but it does not, however, involve any obligation to harmonise family reunification requirements downwards, and we see it as a first step on a path that we wish were faster but which we shall continue to tread with conviction and persistence. I thank the rapporteur and Parliament for supporting this debate throughout the three long years that our journey together has taken.
Mr President, Commissioner, ladies and gentlemen, the report by Mrs Cerdeira Morterero on family reunification was adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs against the votes of the Group of the European People's Party (Christian Democrats) and European Democrats, which considers the report to be utterly unacceptable. This is the third proposal presented by the Commission on this subject since 1999, and once the directive has been adopted by the Council, it will soon be transposed into the national law of every Member State.
We in the European Parliament are asked today to deliver our opinion on a solution to the problem of reunifying the families of non-EU citizens, a solution that is both humane and realistic. It gives people from non-EU countries the chance to live in and with their families in the European Union while also avoiding a drastic increase in the level of immigration into our Member States. After several years of hard bargaining with the Council, the Commission has now finally adopted a realistic and practicable approach.
I am, however, critical - as I was with the initial proposal - of the Commission's decision not to differentiate between the various reasons for immigration. Accordingly, I call once again on behalf of my group for separate directives on family reunification - one for asylum-seekers, one for migrant workers and one for subsidiary protection. By dealing with subsidiary protection - that is to say the granting of temporary residence rights to people in need of protection - in a separate directive, the Commission has now taken a step in the right direction, a step we have been encouraging it to take. It would have been logical to do likewise for asylum-seekers and migrant workers.
Extending reunification to non-marital and same-sex partnerships and children belonging to people in these partnerships, for which Mrs Cerdeira Morterero argues in her report, is something that we categorically reject. Who, for example, is supposed to verify the existence of such relationships? I totally fail to understand why the door is being deliberately thrown wide open to abuse. I can only recommend to the ideologists of this House that they try to get in touch with those who work at the sharp end in the Member States. They are the ones who have to cope on a daily basis with unclear regulations and a considerable caseload of abuses.
If people-smugglers are already being paid huge sums of money by those who want to enter the European Union illegally, risking their lives in the process, it is easy to imagine the sort of money that will soon be changing hands to enable people to enter the EU quite legally as so-called partners. The Commission's proposal that the reunification of these categories of people should be at the discretion of the Member States is not convincing either, because it gives too much scope, in my view, to individual countries in a united Europe with open borders.
Instead of supporting the realistic and practical approach which I proposed in my first report and which has since received widespread endorsement in the Council and the Commission, the left-wing majority are continuing to romp about here in their ideological playground. By persisting with their unrealistic proposals, they are playing into the hands of those Member States that have no wish to consent to codecision rights for the European Parliament in this domain.
In this specific case, I am in the unaccustomed position of welcoming the fact that we are only being consulted on this matter. The Council has already reached a political agreement to accept the Commission draft. The Council, at its meeting on 8 May, can therefore be expected to base its decision on the Commission's draft, which is a more realistic document. For this reason, my wish for today and for the future is that our decisions should not be coloured by ideological party manifestos but that, in the parliamentary processes which are still pending, we should agree on constructive, practical and coherent policies that the people of our countries can endorse.
Mr President, before beginning my speech, I would propose the following exercise, both to the people who are present and to those who are absent, because there is nobody here from the Council, although there should be. Imagine from now on that you are included in the scope of this directive and that we are talking about your husbands, wives and children. I believe that would be a good exercise.
Secondly, I would like to congratulate the rapporteur, Mrs Cerdeira Morterero. She had a very difficult job to do. The Commission's first proposal was well received by this House. We made certain proposals which have not been taken into account, and not only that, but as a result of the debates of the absent Council we have received a new proposal which we do not like nearly so much. Despite this, the rapporteur has made an effort to find a way to move forward, since we believe this is a very important element of immigration policy which should be established as soon as possible. We therefore accept many of the new proposals presented to us, we accept the basis on which they are founded, we accept the idea of having to demonstrate the capacity to maintain the family, we are prepared to wait for an agreement on a new proposal on subsidiary protection, but there are certain things which, despite everything, we cannot accept.
We cannot accept a limitation of entry for minor children for any reason, and this appears obvious to us. We cannot accept the extension of time limits and we cannot accept - we do not like it at all - the number of exceptions which, despite the goodwill of the Commission, appear in the proposal. Despite this, and without much success, we in the PSE are prepared to reach an agreement and continue talking.
Ladies and gentlemen, as I have said, we are talking about family life. I imagine that the PPE-DE agrees that this is the basis of our society. We cannot accept a proposal which raises to three years - and three years and nine months if we include the procedure - the period during which a man and more and more often a woman - please bear this in mind - has to wait before having their children with them? Do you know what happens to a child between four and seven years old or between seven and twelve years old? Is it reasonable to create so much disquiet amongst people who we want to live within our society?
I would like to pose a question: would it not be better to recognise that we human beings live in families? Could we not create laws which make it easier for families to enter? Would this not be more practical? In exchange, I would be prepared to talk about the inclusion in the quotas of people who come to work, inclusion in the open coordination method, and in these quotas, of people who come for purposes of family reunification. But I believe that that would really be a more practical policy in terms of integrating these citizens into our society.
- (DA) Mr President, allow me to start by regretting that the Council established its policy as early as the end of February without waiting for the opinion of the European Parliament. Although it has taken a long time to get this report through Parliament, that does not give the Council an excuse to disregard Parliament's role in the legislative process.
Having said that, I believe that the directive concerns a very central area of the debate on immigration and integration. It is a fact that family reunifications among third country citizens contribute between 40 and 50% of the total number of immigrants into the EU.
The directive will help to produce greater clarity concerning the rules, improved integration and a fairer distribution of the burden within the Community. At the same time, the directive gives the Member States sufficient opportunities to prevent inadvertent economic immigration.
It must be emphasised that family reunification helps to secure values that are entirely fundamental to every individual: the family unit and a normal family life. On behalf of the Group of the European Liberal, Democrat and Reform Party, I have supported the proposed amendment that creates a wider definition of family and also brings third country citizens with subsidiary protection within the rules on family reunification. At the same time, however, I do not consider it wrong for us to link certain requirements to the rules on family reunification. I still believe that the Member States must have the opportunity to set requirements, for example in the form of a normal standard of accommodation, an income that ensures that the family can be provided for, and respect for public order and security, as well as the opportunity to establish a waiting period.
It is my wish that this report will be adopted with as much support as possible in this House, and that the Council will then in future listen to the advice we give it.
Mr President, Mrs Cerdeira Morterero's report is attempting to make positive adjustments to the Commission's initial proposal, in a climate characterised by security laws and the de facto criminalisation of emigration.
This is the case, for example, with regard to the ending of discrimination in the field of family reunification. But we might ask ourselves whether it is not a question of a fool's bargain, as asserted by certain fellow Members, since the Council already reached an agreement in February, with which Commissioner Vitorino was satisfied.
Therefore allow me, in turn, to express doubts over the desire to take the opinion of the European Parliament into account. Allow me also to express extreme concern over the current trend where several countries of the Union are hardening their migration policies. For example, we understand why the French Government called this agreement - an important part of the policy on the control of migration flows. While harmonisation of national laws is necessary, is this taking place based on compliance with the rights and protection of third-country nationals, in the very spirit of the Tampere agreements, or will the transposal of this directive on the contrary be the pretext, for some, for a reduction in the level of protection already guaranteed by the Member States? By increasing the conditions of entry, for example, for children and choosing between qualified and non-qualified job-seekers, Europe is becoming a fortress. This policy plays no part in creating a European citizenship which upholds the values of tolerance, democracy and solidarity in accordance with, in particular, the Geneva Convention and the Universal Declaration of Human Rights.
This is a real opportunity for the Union: immigrant populations should instead take advantage of free movement and a welcome which enables them to participate in local life and have a reasonable income. We would be a long way from the fantasy of invaders in that case. In this respect, the 2002 report on the Continuous Reporting System on Migration set up by the OECD re-establishes the truth. In France, whether the Minister of the Interior likes it or not, the total number of permanent entries totalled 119 000 people in 2002, that is, less than the figure for 1998, and the principal reason for this migration remains, in 77% of cases, family reunification.
Lastly, following the example of human rights associations, I am today anxious to condemn actions which the Danish Presidency in a way allowed in its Return Action Programme of November 2002. I refer to chartering flights which are loaded with 'undesirables'. It will have taken barely four months for Mr Sarkozy in France to disappear into this organisation of forced returns, shameful for this day and age, and above all, a far cry from a humane and fair immigration policy.
Mr President, today, the European Parliament is again taking a position over the Council's proposal on family reunification. In this connection, we should remember that the Council has already laid down a general approach, on 27 February this year.
While the right to live with one's family is recognised by international conventions and referred to in the Charter of Fundamental Rights, it is disgraceful to see that the Council's approach casts serious doubts over this right for residents from third countries. If we take into consideration the Tampere Summit, which sought to establish a common approach in order to guarantee, in accordance with human rights instruments, the integration of third-country nationals legally resident in the Union, this new approach is a genuine downward adjustment. As certain Members are saying, it is true that this directive is better than nothing when we know of the difficulties encountered to reach this point. But we cannot avoid condemning its minimalist aspect, despite all the goodwill of the rapporteur, whom we sincerely thank for her work.
Nevertheless, allow me to make some criticisms. Why exclude people who enjoy temporary protection or subsidiary protection status? Excluded from the asylum system by this proposal, they have become rightless. They are also excluded from all the directives on third-country nationals.
Moreover, why restrict family reunification purely to the legal spouse and dependent children under certain circumstances? Nothing justifies making the admission of minors over 12 years old subject to the condition for integration, or excluding minor children over 15 years old. The definition of a third-country national child should be the same as that of another European child. A child is a child. Whatever his nationality, he has the right to live with his parents. This provision appears to run counter to Member States' international obligations on children's rights. Such inconsistencies are unjustified and unjustifiable.
As regards the length of the procedure, as soon as the application for family reunification is submitted, it must be possible for this to take effect within a reasonable time. A waiting time of three years of marriage is much too long. We do not ask Europeans to have been married for three years before they can live together. Yet the principle of the right to live as a family is simple. When a foreigner legally resident in a Union Member State holds a residence permit valid for one year, the right to family reunification should be automatic.
Furthermore, with this restrictive proposal, family life is in danger of becoming an ordeal, especially for women. In actual fact, the directive stipulates that the grant of a residence permit is limited to a period of one year and is renewable under certain circumstances. Now, the permit issued should have the same duration as that of the spouse. The stipulated period of five years before an autonomous residence permit is granted to the spouse is much too long. The lack of legal autonomy often makes women totally dependent on their husbands, which is unacceptable in a Europe that upholds women's rights. Moreover, given that access to employment for members of the family is not a right from the moment of entry, this forces one of the spouses to bear all the expenses and block any social integration of the other spouse.
This proposal for a directive is the result of a philosophy which conflicts with that adopted last year. Not only does it conflict with the talk of integration urged by many of those involved, but it also incites immigrants' children to violent reactions in the face of the injustice experienced.
Mr President, ladies and gentlemen, once again I can only highlight the fact that the text that has been submitted to us represents a significant pro-immigration shift. The idea is always the same: to promote ever more immigration in Europe and to make the right to family reunification the driving force behind this Community policy. One month ago, the European Union's Justice and Home Affairs Council reached a difficult consensus on the directive on family reunification. Today the rapporteur is proposing to amend this compromise, that she considers to be too restrictive, because it does not go far enough in advocating the right to extended family reunification.
What is actually proposed here is an extension of the definition of family member to include unmarried partners, children of full age and relatives in the ascending line if they have no other means of support. But who is going to decide whether the fact that they have no other means of support is legally significant? Even a homosexual partnership, for instance, is seen here as equivalent to a family relationship. Nevertheless, it states, the relationship will have to be stable and long term. What a joke! But the floodgates have been opened. They have for all applicants. This means that if just one person comes in almost fifteen more will be able to settle with them.
We are not unsympathetic to the fact that some foreign families have to live apart. But if you want to avoid their being uprooted as a result, why do you never consider, in these times of unemployment, the possibility of organising family reunification in the countries of origin? And why not devote a portion of our development funds to this, as all too often these funds actually only serve to take money from the pockets of the poor in rich countries to line the pockets of the rich in poor countries. Is this the real purpose of family reunification? Should it not instead be focused on the migrants' countries of origin?
More than ever we denounce this immigration of colonisation, which is organised by the Member States with the active collusion of the European institutions: our right to asylum is a mess; border checks have been abandoned; illegal immigrants are having their positions legalised; marriages of convenience are flourishing, and so on. All of this must stop. It is our duty to put an end to this suicidal policy that is being pursued by Europe.
Mr President, Commissioner, ladies and gentlemen, this draft directive is, in fact, the first legal instrument to be introduced by us in the realm of legal immigration. I am therefore pleased that, at least now at the third attempt, the proposal presented by the Commission is based on a sound approach, and we support it, not least because it incorporates many of our parliamentary proposals, particularly those made by the Group of the European People's Party (Christian Democrats) and European Democrats.
I consider it especially encouraging, for the sake of the labour market in the European Union, the social safety net and the interests of the Union with regard to the integration of non-EU nationals, that the concept of the family introduced in this draft is that of the nuclear family, in other words that the family as defined in the draft is restricted to parents and minor children. I also find it encouraging that the Council has already given its political approval to this proposal and that we can expect the final adoption of the directive based on this narrow definition of the family to be effected in the month of May.
The report before us, on the other hand, which we are now discussing, is a very definite backward step, a return to the Stone Age, as it were, of immigration policy. It quite simply ignores the realities and opportunities that exist in our Member States. For example, by redefining the family, you are calling for the extension of the directive to unmarried partners, adult offspring and other relatives. You even go so far as to ask for the immigration of second and third wives and their children. That, if I may say so, is inconsistent with the tradition and culture of Europe. You call for shorter time limits, and you seek to curb Member States' scope to impose appropriate restrictions through their own national laws and regulations.
The proposal presented by the Commission is sound. We in the Group of the European People's Party shall support it. We utterly reject, however, the proposals tabled by the rapporteur, which would extend the concept of family far beyond the limits that the European Union can accept as a tolerable basis for its immigration policy.
Mr President, I should like to congratulate the rapporteur on this report.
Firstly, from a procedural point of view, while I realise it is due to unavoidable delays on the part of this Parliament, it is unacceptable that, as Mr Sørensen said, the Council has already reached its general agreement on this without waiting for Parliament's opinion.
Secondly, colleagues will be aware that the UK has chosen at this stage, for well-documented reasons by way of a protocol, not to opt into this directive, but I sincerely hope that in the future it will be able to opt in. I therefore welcome the course that the rapporteur has taken with regard to subsidiary protection.
As others have said, we should recognise the importance of this agreement because it is the first legislative instrument to be passed at European level on legal immigration. If we are aware of the difficulties the Commissioner faced in making any progress on this issue, then we should recognise the very great challenges that lie ahead.
Mrs Klamt's remarks and her interpretation saddened me. On family unification, I would say to Mr Gollnisch that I can well understand, if there were members of his family who were separated from him by thousands of kilometres, that they would not want family reunification - they would be grateful to be parted from him. But if it were members of my family who were separated and somewhere else in the world - whatever the relationship or their situation - I would welcome this and would hope that we could have family reunification that would draw us together.
As Mrs Terrón i Cusí said, we have to be realistic in our approach to, and modern in our interpretation of, relationships and to show understanding for the circumstances that people find themselves in nowadays. This Parliament has to be realistic, rational and forward-looking. I look forward to supporting this report.
Mr President, the report contains proposals which, if they were binding, might go some way towards reducing the difficulties that we are experiencing with family reunification. However, it does not go far enough and some of the amendments proposed are a step backwards and we will reject them.
The right to family reunification has to be an absolute right. In fact the report seems to be primarily concerned with placing limitations on this right on a wide variety of pretexts so as to prevent it from facilitating so-called illegal immigration. This motivation, which is despicable from a human point of view, reduces the scope of the few positive aspects of the text. Society is so lacking in egalitarian values and there is so much poverty in the world that more and more poor people are trying to escape hunger and suffering and find refuge in the countries of Europe; all too often they unfortunately fail to do so.
The national States and the European institutions can put up all the barbed wire they like, both literally and in legal terms, to prevent this happening, but they will not succeed. The measures of constraint to turn away those who are fleeing poverty only serve to show the inhumanity of those who take and support these measures.
Mr President, I too would like to thank the rapporteur for the work that she has done on this, and I would also like to add my voice to that of Mr Evans and to support all the comments that he made on this report.
When I was researching for the opinion of the Committee on Employment and Social Affairs on issues relating to the migration of workers, I was told by employers' organisations that family reunification was a crucial factor in people's decisions on whether or not they were going to come and work in the European Union. They wanted to know whether their spouses or their partners would be able to work; they wanted to know what access to education their children would have; and they also wanted to know which of their children were not going to be allowed in and were maybe going to have to stay with other relatives while they did exams at the ages of fifteen, sixteen and so forth. So if the European Union is serious in what it is saying about labour market flexibility and the need for workers of certain categories, we have to think very carefully whether we are going to say to the people that we want to come to work as company directors, doctors, IT specialists, chefs or whatever, 'well sorry, you need to split your family up, you will need to wait for up to three years before you can bring them in.' People like that have a choice, and they will choose not to come here.
My group and I do not feel that we are talking about 1st and 2nd class families. All families want to stay together and they have a right under international law and agreements to stay together. The report that Parliament is putting forward recognises that there are different relationships now. We have to recognise the facts of life and we have to keep families together, particularly if we want to have the sort of economy that we feel we are entitled to.
Mr President, the proposal for a directive on family reunification has been rearing its ugly head in the European Parliament periodically since 1999. The reason for this game of ping-pong is simple: first, the Commission makes an over-liberal proposal; the European Parliament approves it and raises the bid even higher; finally, the Council - which appears to be the most responsible of the three - says no and the cycle starts all over again.
This time the Commission thinks it has found an invincible weapon. It keeps a low profile on most of the provisions contested by the Council as if it were giving in, but introduces a new Article 19 at the end of the text explaining that all of these matters will be re-examined no more than two years later. Their tactics are clear. The idea is, at least initially, to gain approval for minimal European legislation on family reunification so as to have the principle of European law and European intervention recognised.
Subsequently, the Commission will use these points in its favour to return to the attack, all the more so given that Article 19 already states which provisions will have to be amended. As for the Council, there is a risk that they will let the text go through because they will all say - as they do all too often: 'the essential points are safe for the time being and as for the rest we will see in two years' time'.
We think, for our part, that the Council should not allow itself to be caught up in this chain of events. Family reunification accounts for a huge number of immigrants today and it is important for each Member State to retain its ability to keep it under close surveillance, so as to tailor it to its reception capacity. The Commission and the European Parliament dream of imposing an a priori extension of this right on the Member States, but it is out of the question that they would let this happen. We therefore think that this directive would serve no purpose and would be dangerous for the Member States, particularly since the Convention on the Future of Europe is showing a willingness to have all of these issues decided by qualified majority.
Mr President, I should like to intervene very briefly pursuant to Rule 122 to make a personal statement, because aspersions have been cast on me by Mr Evans. You are right, Mr Evans, that my wife's family is from the Far East and that as a result they do live more than 10 000 kilometres away.
I adore my wife. I hold my parents-in-law very dear; I visit them frequently in Japan and they come to visit me. But neither they nor my brothers-in-law nor my wife's cousins have ever considered that the fact that she had become my wife gave them an automatic right to remain and be resident for life in the territory of the European Union.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by pointing out that establishing common standards on the question of family reunification is for us an important element in a real common immigration policy. This is an outcome of the Tampere European Council deliberations and was recently confirmed at Laeken. It is, however, a very sensitive subject in which it is natural that national realities should loom large. Hence it is difficult to reach solutions and compromises, which indeed accounts for the fact that this proposal has been under discussion in the Council for almost two years.
The Commission has thus come up with this new proposal; although it is far from ideal, it is certainly feasible and will allow a start to be made on the process of harmonising legislation on admission for family reunification purposes. I must therefore congratulate the Commissioner, Mr António Vitorino, on the pragmatic approach that has made it possible to deal with the points that were still causing problems and include the compromises that have in fact been reached in the Council. I consider this solution of a multi-stage process a judicious one, as it provides for great flexibility on the points where there is still stalemate, while at the same time granting national legislations some room for manoeuvre. I also congratulate him on the provision he has termed a rendezvous, which establishes that this flexibility and derogation will be subject to priority review after two years.
For all these reasons, while congratulating Mrs Carmen Cerdeira Morterero on the work she has done, I have to criticise her attempt to broaden the scope of family reunification too far; I believe this is undesirable not just because it is not possible in this first stage in view of the diversity of national legislation on this subject, but also because it may lead to situations of uncontrolled abuse in which the receiving country is unable to create the necessary conditions for full integration and the peaceful coexistence of foreigners and nationals.
I should also like to recall that we have here a directive that is attempting to impose minimum standards, whereby the Member States, according to their traditions and national legislation, have every right to adopt more favourable rules on family reunification. I hope, Mr President, that, regardless of our differences of opinion - which are natural and, in any case, essential in a democracy - we can pool our efforts to set up a clear, transparent legal framework to ensure that legal immigrants are integrated into the receiving countries. Family reunification is certainly one factor in this framework that will encourage the personal stability of the immigrant and support this integration.
In accordance with the agenda, the debate on this report is now interrupted and will be resumed later at 9 p.m.
The next item is the Commission statement on the economic forecasts for spring; guidelines for employment. The Commissioner, Mr Pedro Solbes Mira, has the floor.
Mr President, both my colleague, Mrs Diamantopoulou, and myself are going to give you full information on the broad guidelines for economic and employment policy.
This afternoon, the Commission has just decided to adopt its recommendation for the employment guidelines for 2003-2005. It focuses on the contribution economic policies can make to the Union's strategic objective established in Lisbon. The economic policy guidelines form part of a coordinated package of guidelines, together with the employment guidelines, which will be presented by my colleague, Mrs Diamantopoulou.
Within the context of rationalisation, and in response to the request from the Spring European Council in Brussels, the economic policy guidelines have experienced a series of changes. They are more concise and they focus on the key questions of economic policy; their general section has been drastically reduced, as well as the number of guidelines they contain, but, nevertheless, they are still exhaustive and they still deal with all the economic problems, though in a more condensed manner.
With regard to the guidelines by country, these are now clearly structured in accordance with the great specific economic policy challenges of each country. This also allows greater attention to be paid to the essential issues of economic policy. Furthermore, the specific guidelines are explicitly linked to the general guidelines, from which they stem. Finally, a specific section is added on the euro zone and the challenges it is faced with.
This approach, however, does not represent a radical break with the past, since the basic strategy implemented over recent years, particularly since Lisbon, is still valid. While confirming these strategies, the economic policy guidelines insist on the need for macroeconomic policies to maintain stability and support growth in order to decisively achieve economic reforms and in order to guarantee that growth is sustainable in the face of economic, environmental and social changes.
I will not deal with these three issues in detail. I will restrict myself to making a few comments on each of them. With regard to macroeconomic policies, the current uncertain economic situation makes it essential that policies inspire confidence. Macroeconomic policies must be geared towards the need to promote short-term growth and at the same time preserve macroeconomic stability. In relation to budgetary policy, this means that flexibility must be combined with a credible adjustment. Wherever possible, automatic stabilisers will have to operate fully, but we must also continue to make progress on reducing deficits. These guiding principles respond to the agreement on the strengthening of the coordination of budgetary policies laid down in the Commission's Communication last November. In particular, the need to reduce, where necessary, structural deficits by at least half a point of GDP is included in it. Furthermore, it is important that wage evolution is compatible with price stability and increases in productivity, in order to re-establish the profit margins needed to promote the expansion of employment-generating investment.
With regard to the second point - promoting growth potential - the economic policy guidelines duly recognise the need for structural reforms. If one thing demonstrates the Union's weakness in the face of a global slowdown, it is undoubtedly the need to further strengthen our economy's capacity for growth and its resistance to shocks. In order to stimulate job creation, the Member States must improve the combined effect of social security taxes, acting both by means of tax rates and of criteria for the provision of social security services. They must promote a more flexible organisation of work, revise labour legislation and make appropriate efforts on education and training. We must also facilitate the mobility of the workforce by promoting the recognition of pension and social security rights. Naturally, these measures must be supplemented with active labour market measures in order to assist in job-finding. The broad guidelines also propose measures to promote competition in the products and capital markets, which stimulate entrepreneurial spirit as well as the transition to a knowledge-based economy. In order to improve the funding conditions and, in particular, access to funding for small and medium-sized businesses, the capital risk action plan must be fully applied before the end of the year. Furthermore, recent events have demonstrated the need for better rules on the management of companies and for appropriate financial supervision.
Finally, with regard to sustainability, the guidelines deal with long-term sustainability of public funds bearing in mind, above all, the problem of the ageing of the population. Pension reform must be aimed at improving financial sustainability, promoting longer working lives and removing the incentives for early retirements, in order to make more flexible models for professional and employment development possible. In accordance with November's Communication, the guidelines reflect the consensus that we must do more to deal with public debt and to guarantee that it continues to decrease. In relation to environmental sustainability, the guidelines maintain that economic growth must not be at the expense of the environment. It is therefore necessary to combine the legislative instruments with others based on the market. To this end, the Member States will have to reduce subsidies, tax exemptions and other incentives which have a negative impact on the environment.
Finally, it also deals with economic policies' contribution to social sustainability. Employment is the best means of protection against poverty and exclusion, and job creation depends on there being favourable conditions for activity and investment in the private sector. The Member States must take the necessary measures to improve the functioning of the labour market and to allow salaries to reflect differences in productivity. The Commission has established this strategy in a clear way. By doing this we are attempting to be as firm as possible with regard to compliance, placing more emphasis on this element.
Mr President, a month ago I presented the revised Employment Strategy to Parliament. I think that today, with the joint presentation of the two packages, we are taking an important step and making an important contribution to improved and faster implementation of the Lisbon objectives, while at the same time taking account of the needs and problems of an enlarged Europe.
The indicators and forecasts for the period of time in question, with fairly worrying economic growth indicators, show that employment maintained a low rate of growth in 2002. The increase in employment was around 1.1%, which means 500 000 new jobs, although we must of course assume that the poor growth forecasts for next year will also have repercussions on employment. It is therefore very important for us to coordinate and step up our efforts so that we can fire growth and help create jobs.
The proposal we are presenting has a fundamental change in comparison with the past. This is the result of broad consultations with Parliament, the social partners and the Member States; it is the result of a thorough analysis and evaluation of the previous five years and, when it was presented for the first time in January, it really did have broad support from the Council.
The employment guidelines are being presented this year together with the economic guidelines. It is significant that we have taken an important step this year as far as the timing is concerned. This will avoid the confusion which has arisen in previous years, when there was six months' difference between the two packages. We have also taken an important step as far as the substance is concerned, because we have achieved a considerable degree of cohesion and compatibility between the two packages of guidelines, which will be conducive to better coordination and more efficient cooperation with the Member States.
There are fewer guidelines and they are simpler and, of course, they are very clear as regards the results they must achieve. The guidelines are not particularly analytical, because employment policies have a strong national dimension and there are questions of subsidiarity, so that every country must, to some degree, select the means it will use. However, they have clear political guidelines and we do, of course, elucidate specific results which must be achieved in each sector, linked in several cases to quantitative targets.
What is the new structure? What is the new conception of the employment package? The political basis is the interaction needed between economic policies, employment policies and social policies. So there are three objectives: more jobs, better jobs and a labour market which does not exclude anyone. These three objectives underpin ten priorities which basically cover a broad range of reforms. These reforms relate to people's needs. Specifically, they relate to lifelong learning and the services which need to be provided to the unemployed; they refer to education systems, and of course they refer to companies, for example the problem of bureaucracy in companies and the question of supporting companies and promoting entrepreneurship. They also refer to a very broad range of reforms such as reforms in social security and protection systems, the question of pensions, the question of taxation, especially when it refers to low wages. And finally, they refer to the question of equality of the two sexes and the participation of women in the labour market, which is mainstreamed in all the policies, although there is, of course, a specific priority which relates to equality of the sexes and all groups subject to discrimination. They do, of course, follow on from the previous guidelines, but the new factors mainly refer to the question of the ageing population, the need for policies which will keep older workers in the labour market and the question of mobility. One interesting new factor is undeclared work, which is also a priority of the Italian Presidency.
Ladies and gentlemen, I should like to refer to the quantitative targets. The Employment Strategy is based on the method of open cooperation. Consequently, there are no sanctions and there are no binding measures. This means that, if this is to be more than an exposé of ideas, we need to agree and commit to specific results, to specific quantitative targets. We therefore propose a series of quantitative targets. Most of them are of a national character; in other words, they are set by the Member States, although there are indicators for all of them, and there is just one exception, undeclared work and the serious analysis on the part of the Commission.
Finally, there are guidelines relating to the intergovernmental model as far as the participation of the social partners and reform of employment services are concerned and, finally, there is the question of recommendations, with specific recommendations for each Member State. We have taken account of the analysis of the labour market in each Member State and we have looked at the recommendations in the light and from the point of view of the new guidelines. There are 57 recommendations to the Member States this year and, of course, I must reiterate the compatibility and cohesion which exists with the timing guidelines to which Mr Solbes referred.
I am sorry that Parliament will be pressed for time this year in order to give its opinion on the employment package. I would like to assure you that the Commission will do whatever it can to help Parliament work through this in a short space of time and as efficiently as possible, and I hope that, from next year, there will be better and, from the time point of view, more relaxed communication between us.
Mr President, what the Commissioners have presented here basically reaffirms the continuation of the Stability Pact policy, the policy that has just been set forth at the Brussels Summit of speeding up liberalisation and making the labour market more flexible. In other words, it is an insistence on more of the same. The consequences are proving disastrous, particularly in the country I come from, Portugal, where we have entered a technical recession, where we are falling farther behind European Union averages, where unemployment is growing faster than in the European Union as a whole and where we have the highest rate of poverty, including persistent poverty. A change of policy is therefore needed. My question is: when will the stability pact be reviewed, so that we can be sure of public investment, job creation, improved purchasing power and effective measures to tackle poverty and social exclusion?
Mr President, quite obviously the European Union is currently experiencing a mild recession and the future is not very bright either. The costs of the war and then the costs of the peace will weigh heavily on the world economy and therefore also on the European economy.
Can we afford, Commissioner, to continue to suffocate ourselves with a dogmatic policy of stability, which is seen as an end in itself? Of course stability is a public good! But economic policy cannot be restricted solely to combating public deficits. At present, the United States, paradoxically, has a much more pragmatic economic and fiscal policy than Europe. The American public deficit, calculated in accordance with the Maastricht criteria, would now be in excess of 5%. Should not the Stability and Growth Pact be supplemented, Commissioner, with a pact to coordinate economic policy, which would give a boost to growth and employment and would seek to stimulate public and private investment in research on infrastructure and regional development, and in training and the labour market?
Mr President, Commissioners, ladies and gentlemen, I should like to make two comments.
The first is that our Committee on Employment and Social Affairs is extremely unhappy about the exceptionally short time span. Mrs Diamantopoulou has already pointed this out. You could almost say that it is undemocratic that the rapporteur from our committee has to provide a report as early as next week - this coming Friday, to be precise. We could go on to discuss it further, but, of course, time is much too short.
The problem is serious enough as it is, but what is even worse is that it will be repeated next year, no doubt in a more serious form. On the subject of an open coordination method, I, too, along with a great many others, also wish to be taken seriously. Those procedures must therefore be changed in one way or another, in spite of all the mediation that has taken place in the meantime.
Furthermore, I am afraid that two subjects are missing from the guidelines for employment, but we shall shortly be speaking about these further in our committees. The first is that we are concentrating too much and too emphatically on short-term problems in particular countries - which has just been mentioned. The second is the non-cyclical nature of these guidelines.
Mr President, today's debate relates to the broad economic policy guidelines for generating more employment in Europe.
The Commission does not believe that the problems arising in Europe relate to an expansive fiscal policy. The stabilisers are playing a role, they are allowing this expansive policy to take place.
On the other hand, it has not so far been demonstrated that the countries with expansive fiscal policies achieve better results in terms of growth. In fact, I would say that the correlation is the opposite: countries with more healthy tax policies are those with the highest growth levels.
I believe that the current problems do not - as I have said many times - relate to the Stability Pact, but that they are problems relating to the reforms necessary to increase our growth potential in Europe. And this is closely related to the proposals we are making in our broad guidelines.
In my opinion, the modification introduced by the Commission in November on the Stability Pact gives us sufficient room for manoeuvre to confront the current circumstances.
Mr President, Commissioners, ladies and gentlemen, I do not agree with my fellow Member, Mr Goebbels, on the first aspect. I believe we have to maintain the discipline established in the Stability Pacts because it gives the European Union a solidity and credibility which are greater than those of the United States, which, in the analysis of economies at international level shows a deficit which is causing great concern.
I would like to insist on the need for there to genuinely be effective coordination and effective compliance with the commitments established in the Stability Pacts on the part of the Member States and I believe, on the basis of the proposals that have been made here, that if the Commission does not have greater capacity to influence this compliance in an area such as the use of tax policy, for example, the certainty that the objectives will be achieved is really very limited.
I would insist, and I believe Parliament generally supports this, on the degree of compliance and fulfilment of the Member States' commitments, since, as the current situation demonstrates, unfortunately there are certain very important States which, rather than moving closer, are moving further away in terms of providing credibility and solvency.
Mr President, I shall be very brief. I wish to begin by addressing sincere thanks to the Commissioners. I want to ask two questions arising out of what has been said in Parliament during the debate. The first question concerns the demographic challenge, which will be one of the most important issues, and perhaps the most important of all, for the future of the EU. What initiatives are the Commissioners prepared to take to create a more family- and child-friendly policy, enabling family life and childcare to be combined with working life?
My second question concerns what Commissioner Diamantopoulou mentioned regarding older workers. In the United States, it is unconstitutional to force older people to retire. Should the issue of the compulsory retirement of older people be looked into in the European Union too, and ought older people to be given the option of continuing in work voluntarily for longer than they are at present?
Last of all, I just want to emphasise that it is important for the Stability and Growth Pact to be clear and not to concern itself with politics without there being clear criteria.
Mr President, I have three questions. I approve of the coordination of economic and employment policy guidelines. When will it be time also to integrate the social policy guidelines into this coordination?
Growth, employment and social welfare belong together. With the growth and increase in employment we have at present, we shall not successfully meet our future social commitments in respect, for example, of pensions. How, as the Commission, do you view this?
We very often talk about human capital and lifelong learning. So that we might make better use of the work force, what, in practical terms, do you propose when it comes to lifelong learning and quality in the workplace?
Mr President, I did not understand Mr Andersson's last question. Could he perhaps repeat it?
The last of my three questions concerned the fact that we very often talk about human capital and about developing human capital in order to increase competitiveness. What practical proposals are there for developing human capital and for improving the quality of the work place so that we are not just dealing in generalisations? What, in practical terms, is being done at European level?
Mr President, I shall start with the question put by Mrs Figueiredo, who linked the increase in unemployment in Portugal with the stability pact. I think that the analysis of the labour market in Portugal and the recommendations for this country make interesting reading. You can see that there is a very serious productivity problem, which has to do with investment in human resources, with large numbers of students dropping out of school and with a very large number of people who have not attended secondary school. The lack of qualifications, the lack of manpower with special skills impacts on the field of small and medium-sized enterprises and the field of innovation and high technology.
If you go further, you will see that there is a particular problem in the field of women where, although there is a high proportion of women in work compared with other countries, if you analyse the female labour market, you will see that it is centred entirely around very low paid jobs and part-time jobs, again due to lack of skills among women. Therefore, the policies which need to be applied and on which the Portuguese Government has, of course, made a great deal of progress, relate to structural changes which have to do with manpower. Of course, no one believes that it is just a question of structural changes, rather than of the overall development of a country, but we cannot ignore these important policies.
On the second question raised by Mr Bouwman, I believe that the very close cooperation we had since November at all stages of processing the proposals prepared the parliamentary committee in question, so that it was able to give an adequate response in an efficient manner within this short space of time. We shall try next year to make full use of the margins available within the framework of synchronisation, so that Parliament can play an active part.
On the question of older workers and how they can stay in the labour market, early retirement schemes have been used by companies in Europe as a restructuring tool for a great many years. In both the public and private sectors, every major restructuring has been linked with privileges or a pension scheme at a very young age for workers. As a result, we have a large number of relatively young pensioners, who are under 55 years of age, and of course it has to be said that this has reached its limit.
Today, the economic situation is such, especially in the pension systems in both the public and private sectors, that it would find it very hard to tolerate this sort of solution. Therefore, first of all, early retirement cannot be seen as a solution either for companies or for workers, who retire at an active age and find it hard not to be involved in economic life, given that there has been a considerable rise in life expectancy. Of course, we cannot talk about abolishing early retirement schemes, unless this is accompanied by a decision with policies to keep these people in the labour market. In this respect, the guidelines we are proposing also contain policies and specific targets for training, for investing in these people so that they can make a career change, for supporting them so that they can break into the field of small and medium-sized enterprises and set up their own businesses; policies which will keep them active. I repeat that, in the 22 quantitative targets you will see in the texts, there are targets relating to workers over 55 and, of course, one of these targets was agreed last year at the Barcelona Council.
What exactly are we proposing on the question of investment in human resources? Within the ten priorities we refer to, there is the question of lifelong learning and a proposal for a quantitative target for each country's investment in lifelong learning in relation to total labour costs. We must say that, at the moment, the numbers in Europe are very, very small. 2.4% of labour costs is being invested in workers in the private sector; there are guidelines and specific targets for the education system and there is the target of 80% of the population to have undergone training equivalent to secondary education by 2010, so that they can stay in the job market and so that they are employable. And I think that, if these quantitative targets are ultimately accepted at national level, it will be an important political strength for the national governments.
Thank you, Mrs Diamantopoulos.
Mr President, I want to begin by commenting very briefly on the time frame. I am Parliament's rapporteur when it comes to the guidelines we are discussing now. I want to state that I did not receive the final wording of the guidelines until a few minutes ago when I came down to the Chamber just before 5 p.m. I shall have finished my work in two days' time. My report will be submitted for translation on Friday morning. These are unacceptable conditions, but I must not waste any more time talking about this right now.
I want instead to address a political issue that I believe to be a major issue. I think that the best thing of all about the Commission's European employment strategy is the very strong emphasis upon the quality aspect. That, I believe, is above all what basically distinguishes our own labour market from those in the United States, Japan and elsewhere. The quality dimension is crucial but, at the same time, there is a pressure to reduce labour costs that has nothing to do with quality. How is this contradiction to be resolved between this pressure to reduce costs and the demands for quality?
Mr President, Commissioners, I am very happy that the assessment made of the European employment strategy allows us to improve the instruments, because this is one of our citizens' great demands.
I would like to ask a question, Mr President. The Commissioner has spoken about setting objectives in an area in which those objectives should be of a national nature. My question is whether, in fact, with regard to the employment rates which have always been referred to, on a regional level and a European level for 2010 and 2005, the Member States will be bound by specific figures, whether each State will be obliged to move on from literature to mathematics, whether we will really have a European employment strategy at State level which does not consist solely of ideas, but which also involves a demand for results, from the European Parliament and from public opinion.
Mr President, despite the justified criticism of the shortness of time this is nevertheless an important occasion. We finally have synchronised guidelines and we need to do the best we can, faced with the situation we now have.
I put it to the Commissioners that one of the things they can do from a practical point of view, to generate pressure on national governments to act, would be to ensure that these guidelines are sent to each individual member of each national parliament in the European Union, rather than going to the secretariats of the national parliaments. That would result in a significant amount of pressure on national governments.
As regards extending working life I would like to say to both Commissioners that many workers are concerned that they will not end up with lifelong learning, but rather with lifelong working. I suggest that we need to guarantee that people's pensions will actually improve if they accept working for longer, particularly those who may be on small pensions.
Finally, are we going to get a European framework for investment in R&D, in education, in lifelong learning, so that we can create a genuine engine for growth in Europe?
Mr President, I will reply quickly. We all currently have the problem of difficulties with times, but we already knew this during the process of achieving streamlining.
There is no doubt that in the definition of the benchmark systems, there are no implications from the point of view of Community obligation. There is a system for reviewing figures and behaviour and, with regard to the need raised by the honourable Members to be provided with the figures, many of them are already available in the spring report which we presented. The figures which appear in it are not the absolute figures; in many cases, there are no aggregated Community figures, but there are figures for each of the Member States in relation to R+D and other types of education, which provide a degree of homogeneity enabling us to compare what is happening in each of them.
Mr Alavanos has the floor for a point of order. I would ask you to be brief.
Mr President, I tabled Question No 47 on the subject of the protection of dry walls, the low stone walls built on the Greek islands to stop soil erosion. This is an environmental, purely an environmental issue. It is not a foreign policy or any other issue. My question should have been included in the questions to Mrs Wallström and I should like to ask for it to be included, primarily on the basis of the number allocated to it when it was tabled. This is a question which comes within the competence of Mrs Wallström. Perhaps Parliament's services made a mistake. Please could it be included there, as the first question for Mrs Wallström, on the basis of when it was tabled and the number allocated to it?
Mr Alavanos, I take very good note. As you know, it is the Commission that informs Parliament and informs the President of Parliament.
I simply organise the debate during this sitting, but I take very good note of what you say and I will communicate it to the relevant bodies, both to the Commission and to the President of Parliament.
The next item is Question Time (B5-0088/2003).
The following questions are addressed to the Commission.
Part I
Question No 32 by David Robert Bowe (H-0154/03):
Subject: Selling of goods via the Internet
Does the Commission agree that it seems a wholly unfair practice that the EU regulations allow companies based in countries outside the EU to sell goods via the Internet and then import them direct to the purchaser without payments of VAT, if the value of the goods falls below the, 'de minimis' level determined by the Commission?
Does the Commission not accept that this poses a serious threat to businesses and employment inside the EU? If not why not? If so what action does the Commission propose to remedy the situation?
I should like to answer Mr Bowe's question.
It is indeed correct that Member States may exempt from VAT small-value commercial consignments from third countries, but these de minimis thresholds, which may be set at either EUR 10 or EUR 22, are not determined by the Commission but rather have been laid down in Article 22 of Council Directive 83/181/EEC. Moreover, these relief thresholds are optional. Member States may therefore choose to apply VAT on the importation of goods which have been purchased by mail order. Some Member States, such as Belgium, do so.
The Commission is aware of the potentially competitive distortions that may arise from commercial third-country de minimis supplies of goods. A technical working group, chaired by my services, has established that an increasing range of products such as DVDs, video games, flowers, contact lenses, books, other printed matter and CDs are imported regularly from third countries. The level of economic distortions cannot be established without further economic analysis.
On the Commission's initiative Member States have agreed to carry out detailed economic surveys to analyse the economic dimension of this problem. In particular it is necessary to establish whether the potential competitive distortions arising from the application of the EUR 10 or EUR 22 tax relief pose a serious threat to business and employment inside the European Union. Further initiatives at Community level will depend on the outcome of these surveys.
I thank you, Commissioner, for that reply. It is quite clear that you have identified the situation and are taking some action. However, could you not take action more rapidly? This problem was brought to my attention by a constituent in the city of Leeds who has a small company selling DVDs - the kind of materials you mentioned - and employs 31 people. A company based in the Channel Islands, which operates a lot of its activities quite legitimately from the UK mainland, is seriously threatening his business. This is a serious problem. By setting up a task force you have recognised that it is a serious problem across the Union. Given how long this has been going on - you mentioned the directive going back to 1983 - how long will it be before your task force produces proposals for action? Whilst I accept that Member States may have an interim option to adopt measures which would save companies from this unfair competition, please could you tell us when you are going to save everybody in the Union from it and take some action through the task force?
I would like to reply to Mr Bowe's very understandable question by firstly saying that I recognise the problem, but that on the other hand we should welcome the sale of goods through the Internet. In itself it is a welcome phenomenon of the internal market and therefore we should try to further such commerce. The problem then arises of the payment of VAT and excise duties, and thus the problem to which Mr Bowe referred. As I said earlier, we cannot really propose a useful course of action until and unless we have analysed the situation and that analysis is based on the investigations of Member States into the size of the problem. Only then, when we have that analysis, can we propose something useful.
Mr Bowe will be interested to know that Member States will be gathering details until July of this year, so in a few months' time the intelligence ought to have been gathered and then the Commission can propose a useful course of action - but only if it is decided that there is a distortion of the internal market; and secondly, of course, we want to target only those commercial consignments which really present a problem. After all, if one asks people to comply with certain requirements, it needs to be checked that these are correct and this implies a cost for the governments concerned; that is basically the reason for the de minimis rule. There may be exceptions and it may quite possibly be that Mr Bowe's constituents form such an exception, but I would ask Mr Bowe to give us until the end of June or July of this year, and then we will come back to the matter if Mr Bowe so desires.
Question No 33 by José Ignacio Salafranca Sánchez-Neyra (H-0176/03):
Subject: Abolition of the scheme of generalised tariff preferences for some sectors in Central America and the Andean Community, through graduation
Does the Commission take the view that abolishing tariff preferences (through the adoption by the EC of proposal (COM/2003/0045 final) for a Council regulation implementing Article 12 of Council Regulation (EC) 2501/2001
I would remind you that the graduation mechanism, which is the subject of Mr Salafranca's question, has been part of our Generalised System of Preferences since 1995. This system seeks to encourage the economic development of the countries benefiting from these preferences by enabling them to increase their exports to the Community and by targeting these tariff preferences at the countries that need them most.
The objective of this system is to encourage the development of exports from the countries that benefit from the preferences, with the corollary that the preferential treatment has to stop once this objective is reached. This system of trade preferences cannot go on forever; it has to have a time limit, which is why we have the graduation mechanism. This enables limits to be imposed, based on the fact that only some sectors need the GSP. This graduation is determined by objective and neutral criteria, which are included in our legislation and are directly linked to the export specialisation in the countries concerned.
The Commission understands the concerns expressed by Mr Salafranca, which moreover coincide with those expressed by some of the beneficiary countries. Nevertheless, we feel that, overall, fears about the impact of this graduation are exaggerated, even if we are prepared to show a little flexibility in this case.
In the case of Colombia, which is the subject of the first part of your question, most of the exports concerned are cut flowers and the exports mainly go to the American market. It is therefore not very likely that a slight increase in European customs duties will affect the general level of exports of cut flowers from Colombia.
In the case of Costa Rica, where it is both plants and cut flowers that are affected, we do not share the concerns that have been expressed in various quarters either. Costa Rica is a country that is developing relatively well. Its overall economic situation has improved and in terms of specialisation, which defines as it were the competitiveness of a sector in the country compared with this same sector in other countries, it is clear that Costa Rica remains competitive.
Turning now to your question about the impact of the graduation mechanism on countries that benefit from the specific system of preferences fighting against the cultivation of drugs, it is true that when it was first set up the graduation mechanism did not apply to the 'Drugs' GSP. The situation was changed in 2001 with a Council regulation applying the new scheme of preferences up to 2005 and bringing the 'Drugs' GSP into line as it were with the standard scheme. Why this change? Because we wanted to avoid this 'Drugs' GSP being challenged at the WTO on the grounds of its discriminatory nature. Incidentally it did not escape the attention of India, which has opened a dispute against us before the WTO on this matter. I think that we should be able to defend ourselves.
Finally, let us take a look at the results of applying the graduation mechanism in the past. We see that the withdrawal of preferences has generally not hindered exports of the products concerned from the beneficiary countries. If we look at what has happened in the region mentioned in the question, and in particular in Chile and Mexico, we see that applying graduation has not stopped exports from these countries continuing to grow. It is also true that multilateral negotiations are yielding regular cuts in customs duties, with the result that both duties and preferences are less and less significant as time goes on.
Let us remember finally that if this preferential treatment is withdrawn, it is the European importer that has to pay the duty in question, perhaps by cutting his margin slightly, and we all know that in the case of an importer this is usually comfortable.
Colombia and Costa Rica therefore meet the objective conditions in our legislation for having the graduation mechanism applied and we do not agree with the analysis according to which this would be a considerable blow to their economies. Graduation is not a sanction; quite the opposite. It means that the exports of the country concerned have reached a level that is self-sustaining without the support of the preferences system and that the objectives of economic competitiveness and maturity that we wanted to foster have been reached.
That being said, and to respond to the concerns that have been expressed both by several Members of Parliament and by some of our Member States, as well as by some traders and, obviously, by the countries in question, the Commission has agreed to show a degree of flexibility. The graduation mechanism, which was supposed to enter into force at the end of 2002 as provided for in the regulation, has not yet entered into force and the countries have therefore been able to continue to benefit from the GSP. The final date is still under discussion and should be decided on shortly by the Council of Ministers. So, even though we do not share all of the concerns that have been expressed, in this case we have started to show flexibility.
Mr President, the Commission is an essentially political institution, in my view at least, and I would like the Commissioner to give me a political reply.
Commissioner, I have listened very carefully to your reply for 6 minutes, but I would like to ask, from a political point of view, whether it can seriously be argued that the removal of these preferences, through the modulation mechanism, is going to benefit a country such as Colombia which has 26 million people living in poverty and in which 30 000 people die as a result of violence each year? Or a country such as Costa Rica, where these products are cultivated in sensitive areas, where there are immigrants, heads of families and women? I frankly believe, Commissioner, that they are not going to benefit these countries, and that no comparison can be made with Mexico or with Chile. You avoided answering the fourth and fifth aspects of my question and I am not going to ask you to reply, but you spoke of flexibility and I would like to know how the Commission measures its flexibility. By being able to hold talks in relation to the entry into force of these measures? Would the Commission be prepared to remove agricultural substitute products from this system? And finally, what does the Commission intend to do when the Drugs system of generalised preferences expires in 2004? Does the Commission intend to renew it?
It had not escaped me, Mr Salafranca, that the Commission is supposed to be a slightly more political than technical institution. Nevertheless, as political as it may be, its objective is to apply the treaties, rules and legislation that the European Union has adopted for itself. If we do not do so then we are failing in our duties, and that is a political matter, not a technical one.
Is this modest reduction in customs duties on cut flowers going to have a serious and lasting impact on Costa Rica and Colombia? We do not think so. You can express a contrary view. The only thing that can decide between us for the time being are precedents. And the precedents have shown us that there were no major risks.
Nevertheless, it is because it is sensitive to the political situation that the Commission has agreed to delay implementation of this graduation. Until when? We are in the process of discussing this with the Council of Ministers, which, as is so often the case where trade policy is concerned, has the last word on this matter. Would a specific derogation for agricultural products be welcome? We do not think so, for one simple reason: that it would further weaken the compatibility with WTO rules of our generalised system of preferences, which, as you know, has been challenged by India on the grounds, I might add, that it does not benefit from the 'Drugs' GSP itself. We do not therefore wish to bring grist to the mill of those who, as it were, want to see the back of this scheme.
Finally, what will happen in 2004? The scheme expires at the end of 2004 and we will decide next year between two options which currently seem to be possibilities: either to modify the scheme as from 1 January 2005 or to extend it for a certain period of time. The choice between these two hypotheses will depend on how far the round of negotiations has advanced, because it would be good to know the general trend in tariff levels before determining the exact preferences. This decision will be made by the Commission during the course of next year.
Question No 34 by Myrsini Zorba (H-0214/03):
Subject: ECHO in Iraq
In 2002, ECHO provided aid to Iraq worth ?15 million. The Commission is now seeking ?100 million, of which ?21 million has already been announced, with an additional ?79 million being sought from the emergency reserve. Given that, under the present circumstances, the amount of aid has been greatly increased and that ECHO is represented in the region by just five people based in Amman, is this representation adequate for today's enormous humanitarian needs?
Will there be an increase in the number of ECHO representatives in the region and in Iraq as well? Has there been any evaluation of ECHO's management of its activities to date? Is the idea of a more permanent structure in Iraq and for the region viable? Is there an agreement with the United Nations for 'the day after'?
As concerns the first strand of the question, that is whether ECHO's office in Amman is adequate for the current needs of the region, I would like in the first place to clarify the following.
The ECHO office in Amman is the regional hub for the Iraq crisis. This office has recently expanded and now has seven expatriate technical assistants and 10 local staff positions. It covers Iraq and the rest of the Middle East. There is also an antenna in Jerusalem consisting of one expatriate technical assistant and three local-official positions.
Amman was selected as regional hub for this crisis because this office has adequate human and logistic resources to respond immediately to the new needs in the field. The Technical Assistant's role is to assess the situation on the ground, analyse the needs and make recommendations to ECHO. Once aid is approved, the Technical Assistant monitors its implementation on the ground. The Technical Assistant also coordinates with other donors and humanitarian stakeholders.
It must, however, be emphasised that ECHO is not an implementing organisation. The actual delivery of humanitarian aid is undertaken by ECHO's partners. These are international humanitarian organisations, such as the Red Cross, UN agencies and European humanitarian NGOs.
Regular monitoring visits were carried out before the crisis. Three missions from headquarters and the field have visited Iraq since January this year. The main aim of these visits was to prepare for the consequences of what was then a potential crisis. Such visits have now been suspended. ECHO Technical Assistants are currently following the crisis from Amman.
ECHO will restart needs assessment and monitoring missions as soon as security conditions allow. ECHO will then reassess the need to further strengthen its presence on the ground. For the time being, however, ECHO sees its presence as adequate.
As for the viability of a permanent structure in Iraq and in the region, I can already say that, as was done with Afghanistan, ECHO intends to open an office in Baghdad as soon as the security situation improves. This office will be answerable to the regional office in Amman. It is possible that some personnel will be transferred from Amman to Baghdad. ECHO also envisages opening an office in Iran if there are large movements of refugees there.
ECHO Amman is ready to provide operational, logistic and administrative back-up for the future ECHO antenna in Baghdad in the form of staff, equipment, assistance and so on at the outset of a presence there.
As regards the evaluation of ECHO's activities, I would like to recall, in the first place, that an independent broader evaluation of ECHO's functioning carried out in 1999 stated that 'ECHO is currently financing the delivery of humanitarian assistance at least as well as any other organisation, and probably better and in a more cost-efficient manner than any other comparable international organisation'.
There were also a number of recommendations and specific critical points in this evaluation and we have followed up very actively on the evaluation. We do this with a view to improving the overall quality of ECHO's management of activities, also including the verification of the results. I would like to mention the main ones.
First of all, ECHO has introduced the logical framework approach and promoted the use of standardised performance indicators, to better measure the results and evaluate the impact of its activities wherever possible. This will also stimulate an improvement of the project proposals we get from our implementing partners and we can already see clearly this effect.
ECHO has in parallel increased the supervision and the technical coordination of all the financed activities, notably at field level, by increasing the technical assistance capacity and creating regional support offices, as I just explained regarding the situation in Amman, and also working towards a more standardised basic approach in each sector of intervention, especially in the area of health support.
Another step forward in the improvement of our performance based on lessons learned was the establishment of Strategic Programming Dialogues in order to strengthen cooperation and strategies at operational and policy level. Since 2000, an extensive ever-improving strategic dialogue has been taking place with all major ECHO partners: UN agencies, NGOs and other international organisations.
ECHO has furthermore given increased priority and now prepares better for the interfaces of linking rehabilitation, relief, development and so on, playing a more proactive role, calling for coordination meetings with relevant Commission services and other donors, both at field and headquarters levels. Projects are earmarked with aid phases identifying those operations which can possibly be handed over to development donors, and this whole effort has been quite successful. If we look at East Timor, Kosovo and even Afghanistan, this gradual handing over has been better than in the case of previous conflicts.
In parallel with the introduction of these key elements for improving performance, every year ECHO now presents an evaluation plan by the start of the new budgetary year. Evaluations are thus synchronised with the planning and implementation of all stages of ECHO's operations. Evaluations focus on country operations, on partners and thematic issues. The evaluation plan ensures, on a two-yearly basis, that all major operations are now being evaluated.
A programme of evaluation using external consultants, and focused on ECHO operations, partners' capacity as well as on specific thematic issues, is therefore ongoing. Of particular relevance are the recent evaluations of the UNHCR and the World Food Programme, major international partners which also play a major role in the present crisis in Iraq. The evaluation reports are periodically published on ECHO's website, once Member States have been informed.
Lastly, it should be mentioned that ECHO has also undertaken the implementation of the Commission reform programme. This has positively influenced all administrative and financial aspects of the Commission's work.
ECHO is today in a totally different situation compared to the situation when this Commission came into office. A recent article in European Voice made me think that what was promised by me in the hearing in Parliament in August 1999 has been delivered. ECHO is today, for good reason, a respected player in the game of international humanitarian aid.
Coming to the last part of the question, as regards the existence of an agreement with the United Nations for tackling 'the day after' in Iraq, I recall what the European Council stated on 21 March, that the UN should play a central role during and after the current crisis. My view here is simply that the UN system has a unique - I repeat: unique - legitimacy, mandate, capacity and practical experience in coordinating assistance in post-conflict situations. That is where that discussion should start.
Thank you very much for your reply, Commissioner. I wanted to ask you specifically, given that the humanitarian crisis we have been witnessing for the past three weeks has shocked all of us, if you have initiated any dialogue with those involved, mainly the United Kingdom, which is also a Member State of the European Union and, secondly, what explanations have you received from non-governmental organisations. As far as the UN is concerned, I am delighted with your stand. It concurs with my own.
Another question I would like you to answer for me is what plans are being made, what is the Commission's view on the oil-for-food programme? When do you believe that there will again be a network for providing food, given that the old network is obviously breaking up?
In reply to the first part of this supplementary question, we are concentrating right now on delivering humanitarian aid as it becomes possible. We are discussing the obligation in a war situation of an occupying power to respect the Geneva Convention and to give access for the delivery of neutral impartial humanitarian aid. We have good reason to take that discussion quite seriously and we are engaged systematically in that discussion. The next issue is to ensure that the different international humanitarian NGOs will be given access without having to obtain clearance from either party in the conflict. This is what we, as a major provider of humanitarian assistance, see as our role and that is what we are concentrating on.
We hope to see the oil-for-food programme which is, and should be, managed by the United Nations, restarted shortly. The Secretary-General has made this clear. It is an obvious way to organise it and we hope to see it up and running again soon.
Thank you very much, Mr Nielson. We will move on to the second part of Question Time, during which the three Commissioners present will be providing answers.
Part II
Questions to Commissioner Liikanen
Question No 35 by Bill Newton Dunn (H-0177/03):
Subject: Are hotline numbers known sufficiently to the public?
The Commission has been given money by the Budgetary Authority to encourage all Member States to publicise hotline numbers for use by the public when they encounter unpleasant material on the Internet.
Is the Commission satisfied - looking deep into its heart for the truth - that these numbers are known to anything more than a tiny minority of the public? When does it believe that these useful numbers will become sufficiently widely known?
Mr President, hotlines exist to take reports from the public about illegal content on the Internet. They deal with these reports in accordance with established procedures and pass them on as appropriate to police, Internet service providers and other hotlines.
The awareness projects funded under the Safer Internet Action Plan have as one of their tasks to spread awareness of hotlines. The expenditure in the period 1999 to 2002 totalled EUR 9.869 million. The Commission considers this to be the most cost-effective approach. This task will therefore continue for awareness notes under the new European Awareness Network which will be set up in the second phase of the Safer Internet Action Plan 2003-2004 where the honourable Member acted as rapporteur.
The Safer Internet Action Plan currently funds hotlines in Austria, Belgium, Denmark, Germany, Greece, Spain, Ireland, Italy, the Netherlands, Sweden, Finland, the United Kingdom and Iceland, as well as the European Association of Hotlines.
Expenditure from the Community budget in the period 1999 to 2002 totalled EUR 3.9 million. The average annual contribution per hotline is EUR 76 500. The main method of contacting the hotlines is not via the telephone but through forms on web-pages and email. The hotlines have used a variety of methods to inform the public about how to contact them. For instance, in Spain, the national hotline has a hyperlink on the homepage of Terra, the main Spanish portal.
The Commission does not currently have figures on the visibility of hotlines in terms of recognition by the general public, but a question about hotline visibility will be included in a Europe-wide Eurobarometer survey planned for later this year. I am sure that then we will have more accurate information.
Statistics show a steadily increasing number of reports to all hotlines. Over a six-month period, hotlines funded under the Safer Internet Action Plan processed more than 35 000 reports, of which almost 19 000 were reports on child pornography. The Commission considers this to be a significant number and that the hotlines give good value for money.
The situation underlying this number of reports is a matter of gravest concern. The Commission has been an active participant in further action to deal with it, including proposing a framework decision on child pornography. We are happy to supply further details on the actions and events provided by the hotlines directly to the honourable Member.
Commissioner, thank you very much, that is very promising. When the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs debated this Commission proposal on which I was a rapporteur, we found that none of us in the Committee were aware at all; and I wonder if the public listening to Question Time in the gallery are aware either. So there is still a great deal to do. Thank you for your offer to send me more information. I accept your offer and since we 626 MEPs are the contact between the EU and the public, would you like to write each of us a simple little letter making all of us in the Parliament aware of it? You could just print these off in the eleven languages and every Member will become conscious of it and we could all help to publicise this European Union facility in our Member States!
I am ready to do it, but given that we are talking about the Internet, could I send it by email?
I would like to follow up my colleague Mr Newton Dunn's inquiry by asking the Commissioner whether he has sought cooperation with the major Internet service providers in publicising these numbers. That would obviously be a major gateway of access for many Internet users.
A linked point is the sort of cooperation he perceives is being offered by Internet service providers in being able to take down offensive sites that are reported through the hotline service. Also related is whether action can be taken on sites that are fed in from other Internet service providers from outside the European Union.
The hotline links to Internet service providers, but of course we are also in contact with the European Association for instance, to ask them to circulate this information.
We must remember that when this action plan took off some years ago, awareness of child pornography was much more limited. Since then the number of sites has been increasing and at the same time the attention of parents, teachers, and everyone in society has clearly been raised. That is obviously the reason why we have had 35,000 reports, out of which no fewer than 19,000 were on child pornography.
I am ready to contact Internet service providers, and, as I said to the rapporteur, I will send a short note with links to all of you. Perhaps we could also raise the issue with the Internet Service Providers Association, drawing attention to what Terra, for example, is doing in Spain, putting a link to the website. I have not been aware of any situation where service providers would have refused to act if it was brought to their attention, but if there is something particular, I am happy to report on it.
Thank you very much, Mr Liikanen. We will move on to the questions to Mrs Wallström.
Questions to Commissioner Wallström
As the author is not present, Question No 36 lapses
Question No 37 by Torben Lund (H-0179/03):
Subject: Endocrine disrupting chemicals and test methods
In its opinion of 26 October 2000
In June 2001 the Commission adopted a follow-up communication to the Council and European Parliament on the implementation of the Community strategy for endocrine disrupters - that is, hormone-disturbing substances. This communication set out the actions that would be undertaken to address the potential environmental and health impacts of endocrine disruption, in line with the Commission's obligation to protect the human health and the environment within the European Union.
In this context, the availability of agreed test strategies and methods to identify and assess endocrine-disrupting chemicals is a basic requirement for comprehensive legislative action.
The Commission participates in the OECD Endocrine Disrupters Testing and Assessment Task Force (EDTA) which was set up in 1998. The main duties of this task force are to develop an internationally harmonised testing strategy and to coordinate and oversee the work of different sub-groups charged with developing new test guidelines, or revise existing ones to assess the potential endocrine-disrupting properties of chemicals.
The task force has reached a consensus on the development of a conceptual framework. This will provide the opportunity for sorting and prioritisation of chemicals of concern based upon existing information rather than on new data to be generated as part of the assessment process. This framework generates information on mechanistic data in vitro, in vivo, and/or on other adverse effects from endocrine and other mechanisms.
In addition the task force has defined a set of methods to be developed and validated: a comparison of sensitivity, relevance and reliability of the tests for testing the effects of endocrine disrupters on human health and/or the environment.
The latest estimates are that agreed test methods for some environmental effects are expected from this year to 2005 while some test methods relevant for human health risk assessment are expected to be finalised between this year and 2004. New validated and agreed tests for endocrine disruption will help a clearer identification of endocrine disrupters and allow informed judgements to be made on the likelihood of adverse effects.
As part of the Community strategy for endocrine disrupters the Commission launched a dedicated call for research proposals in 2001. A total of EUR 20 million was allocated to this initiative and, together with further funding under the Fifth European Research and Development Framework Programme, approximately EUR 59 million is currently being spent on research into the potential impact of endocrine-disrupting chemicals on human health and the environment. This research includes the development of novel testing methods.
It is important to recognise that endocrine disruption is not a toxicological end point per se, as is cancer or allergy, but that it is a mechanism of action that may lead to adverse toxic effects. By the nature of their effects most of the endocrine disrupters would normally qualify as CMRs - carcinogenic, mutagenic or toxic to reproduction. Such chemicals will have to undergo authorisation under the REACH system foreseen in the White Paper on the Future Chemicals Policy. Furthermore, adverse affects on the endocrine system of wildlife species have been causally linked to certain persistent biocumulative and toxic substances which will also be subject to authorisation.
The Commission is currently considering whether to include in the draft proposal for the REACH regulation a provision to the effect that substances characterised as persistent biocumulative and toxic, or very persistent and very biocumulative - and, on a case-by-case basis, those substances of equivalent level of concern, such as endocrine disrupters not already caught by the CMR criteria - should be subject to authorisation.
Mr President. I would like to thank Commissioner Wallström for a very full answer. The reason for my question is, of course, that it is taking time to find these recognised test methods. We should have had a method for the effects on health last year, and for the effects on the environment now in 2003-2005. Now I understand that the methods for health effects will not be produced until 2004; these test strategies that are to be developed through OECD systems have become something of a perpetual motion machine. I find this very alarming, since it means that nothing can be done. Unless the substances are also toxic or hazardous for other reasons, we cannot even start to apply the precautionary principle, since there are no recognised test methods.
I would like to ask about the last thing that Commissioner Wallström mentioned, namely the issue of getting hormone-disturbing substances included in the category of 'hazardous substances' in new chemicals legislation and as an independent hazard criterion, on a par with what may be carcinogenic or mutagenic substances. Surely it is important to take the step now and say that this is something that is so risky for us that there is a need for us to include it as an independent hazard criterion?
Mr President, Mr Lund, what we have here is an extremely complicated procedure. At the same time, it is important for the EU to participate in an international context. This is clearly a cross-border problem. It is important for us to remain within the framework of the OECD's activities and to try to develop these methods. I do not believe that there is anyone who wants to delay this work. On the contrary, we all feel a need to press on and ensure that we as quickly as possible obtain test methods and systems for working with these hormone-disturbing substances. We can only promise that we shall do everything we can to ensure that the work produces good results.
What we are now discussing in connection with the new chemicals legislation is the fact that, as long as we lack clear definitions and clear test methods, together with agreed systems for using these, we must act on a case-by-case basis. The fact that, in the discussions we have had so far, specific mention has been made of the group of endocrine-disrupting substances is a factor pointing in the direction of future clarity. The next stage is just to work as quickly as we can to come up with agreed methods of dealing with such substances.
Question No 38 by Jan Dhaene (H-0197/03):
Subject: Setting up a European civil defence corps
There is an urgent need to set up a European civil defence corps. This became apparent once again after the Prestige disaster. These 'Green Berets' under the European flag could provide assistance in the wake of disasters all over the Union and would have specialised equipment which not all Member States can afford.
How much progress has the Commission made on implementing this proposal? Which Member States have already agreed to cooperate? When will the Commission present the proposal to the Council?
Questions on European civil protection corps, or ideas for similar initiatives in specific areas, such as a European coastguard, have been raised at different times in the past and also recently. However, to my knowledge, there is no specific proposal on the table. We must be aware that, according to the Treaties, civil protection measures fall under the competence of the Member States. Therefore, any such measures at Community level must strictly respect the principle of subsidiarity.
Furthermore, many different sectors are involved in civil protection. The ways in which they cooperate are organised differently in different Member States. Therefore the practical implications of establishing an EU-wide civil protection corps would require thorough analysis. However, the idea of creating such a corps is certainly interesting and I shall follow with interest the discussions on this issue in the European Convention.
Independently from these discussions, I can inform you that the Commission is already active in this field, although this seems to be little known. At the Commission's initiative, a Community mechanism to facilitate and reinforce cooperation in the field of civil protection has been set up. At present, all Member States, eleven candidate countries and the three EEA countries participate in this EU framework, which can provide a method for better civil protection coordination inside as well as outside the European Union.
One of the key elements in this context has been the establishment, within the Commission, of the EU Civil Protection Response Centre. This centre has been in place since 1 January 2002 and is available on a permanent basis, 24 hours a day. Once activated by a request from one of the participating countries, the centre can immediately call upon Member States' civil protection resources, as already pre-identified for all types of major emergencies. If you wish, I can also mention when this response centre has been used and where we have intervened.
The Commission considers that the EU Response Centre, which builds on all available national capacities, represents an effective tool that responds to the concerns expressed by the honourable Member.
Thank you for your answer, Commissioner, but I still have a few questions. You say that this EU Response Centre is operational, but did Spain, for example, call on it for help at the time of the Prestige disaster? When did they appeal to it? What happens if a Member State does not appeal to it and is not itself able to act? I was in Galicia ten days after the disaster. The Belgian civil protection service arrived, but nothing was organised. If there were, for example, to be a disaster off the Latvian coast in two years' time, that would be a problem. I think that we do need to have at our disposal a corps that can take immediate action.
A second point is that the technical know-how needed in order to act in a proper and environmentally friendly manner needs to be gathered and made available to all Member States.
I should like to thank you for that question, because actually the case of the Prestige is a clear illustration of the added value of the Response Centre.
Immediately after the accident on 13 November 2002, the Centre was first activated by the Spanish authorities and subsequently by the Portuguese and French authorities as well. Altogether, eight requests for assistance were registered and their immediate treatment through the Response Centre made it possible to organise and channel the offers made by all the other European countries. Thus, following the accident, an impressive range and quantity of resources - including 15 oil-combating vessels, more than 20 kilometres of booms and several specialised surveillance aircraft - were put at the disposal of the national competent authorities affected.
The Response Centre also coordinated the assistance offered to the three countries, it sent a group of Community experts immediately following the accident and has offered to co-finance, with Spain, an environmental study on the consequences of the accident.
What if one of the new Member States requests our assistance? Of course the Response Centre will be used in the same way and we will offer assistance from all Member States. Now we can mobilise and coordinate the help and assistance of all Member States. In addition, we are cooperating on a regular basis with those national authorities and services that deal with civil protection, so we can learn from each other.
We also have exercises whereby we can actually simulate a major accident, even with biological or chemical weapons. This has improved our capacity considerably, but it is perhaps not so well known. It is time to make it more visible and time to ensure that we actually intervene immediately after accidents. All the new Member States know about our Response Centre and we offer the support of all Member States in cases like this.
Thank you very much, Commissioner, for your extensive and very well-informed reply.
Four Members have requested the floor, but according to the Rules of Procedure, only two supplementary questions can be put. In accordance with the policy of transparency which we value so much, I will tell you the order in which the floor was requested: Mr Rübig, first of all, then Mr Ortuondo, and next Mr Nogueira followed by Mr Wuermeling. I am therefore going to give the floor to the first two Members, Mr Rübig and Mr Ortuondo. There cannot be more than two questions. Mr Rübig, your supplementary question.
Mr President, Commissioner, ladies and gentlemen, it is a matter of importance to all of us that speedy and effective help should be provided in disaster situations. Might you not contemplate the compilation of a Green Paper, listing for the benefit of all our offices and of all the voluntary organisations, what the options are, or create a virtual platform where the relevant bodies could coordinate their efforts in an emergency?
We are at the moment. Any information is good on this and my intention is to make it more visible. Even with scant resources we have been very effective. We can say that it is very well known in all Member States, as well as the candidate countries, and, as I said, we work regularly with them in order to improve our preparedness and also to do more on the prevention side. We are currently preparing a communication and perhaps we could look at that as a first step where we deal with prevention and preparedness for man-made and other disasters. If Parliament and Member States so wish, I am willing to take it further, but this is an excellent opportunity for us to inform Parliament of what we have been doing, how we can intervene and how we can use our mechanism for civil protection.
Commissioner, since the Erika accident on 19 December 1999, several initiatives have been taken by the European Parliament and the other European institutions to increase maritime safety. Unfortunately, the appropriate measures must not have been taken, because subsequently, in November 2002, we suffered a new maritime accident - involving the Prestige - and now we are revising what was approved at the first opportunity, resulting from the Erika disaster. To this end, we are currently also working in the European Parliament's Committee on Regional Policy, Transport and Tourism on the reform of the Regulation on single-hull and double-hull oil tankers and there is a very important issue, which relates to the contribution.
You have said that there is a European Union response centre, and I would like to know whether in it you have established emergency plans, above all for sensitive coastal areas, such as those of Galicia and Brittany, where year after year there are successive oil tanker accidents which cause damage to the environment.
Mr Ortuondo Larrea, you are absolutely right. This is a matter of implementation. The Commission acted at an unprecedented speed after the Erika accident. In three months we have prepared a full proposal for doing more to prevent such horrible accidents from happening again. But this also takes implementation; Member States must be serious about that.
As you know, after the Prestige accident we followed up to ensure that a time plan was enforced and that we could move more quickly than we previously planned.
The response from the Commission has been a serious one. It has been very quick and we have been ambitious about what needs to be done. Now it is a matter of implementation at Member State level as well.
When it comes to emergency plans, this is a matter for Member States. They should identify the areas which are the most sensitive. They regularly do this. This is the work of civil protection authorities in each and every Member State. For us it is a matter of reacting as quickly as possible, making sure that we mobilise and send whatever equipment, expertise or help that we can, immediately after an accident has happened. From now on we can respond on a 24-hour basis.
Through very intensive cooperation we can be better prepared because we will know about the plans of each and every Member State. It is a matter of subsidiarity to formulate those emergency plans in each Member State.
Question No 39 by Alexander de Roo (H-0211/03):
Subject: Scientific meeting at Ispra to discuss Spain's national hydrological plan
There are press reports of a planned meeting at ISPRA between the Commission and Spanish Government representatives, including leading scientists, to discuss the scientific evidence regarding the impact of the Spanish national hydrological plan.
Can the Commission confirm that such a meeting is planned? If so, when will it be held, and who will participate? Can the Commission also indicate how this meeting will contribute to its consideration of the various concerns raised about the SNHP and its environmental impact in Spain?
On 24 March I had a short meeting with the new Spanish Minister of the Environment, Mrs Elvira Rodríguez, during which we touched on a number of issues, including the Spanish National Hydrological Plan, and in particular the proposed Ebro transfer. Both the Minister and I recognised that there are a number of fundamental environmental issues where expert opinion remains deeply divided.
As Commissioner for the Environment I am particularly interested in the projected future flow rates in the Ebro river, as well as the definition of the flow regime necessary to protect the ecological and chemical status of the lower Ebro and the Ebro Delta.
One of the ideas that came out of my discussion with the Minister was to organise a small meeting bringing together some of the key experts - Spanish Government experts, academics and NGOs - in order to address some of these outstanding issues. I suggested that the Environment Institute at the Commission's Joint Research Centre site in Ispra might be a suitable location for such a meeting. Neither the agenda nor the procedures for identifying the experts to be invited to the meeting have yet been agreed. It is therefore unlikely that the meeting can be organised before June at the earliest.
Commissioner, I have one supplementary question about the minimum ecological flow of the Ebro.
You have talked to the new Spanish Minister about it, however, in Spain there is a difference of opinion between the Catalan Government - which also has a say in the matter - and the Spanish Government. Are you aware of that difference of opinion? It is essential because it concerns the issue of the correct minimum ecological level of flow for the Ebro in order to save its ecological functions, which are so important. This especially applies to the Ebro Delta and the sites there which are protected by the European Habitat law. If you are not aware of this, I would like you to ask the person responsible in the Catalan Government because he or she made a public statement about the difference of opinion with the central government of Spain. This point is very important.
This was exactly the point. This was the whole idea of setting up a meeting. We have such different views on this. Even the experts are now used by one side or the other. We wanted to bring the experts together so that we could get some more facts and have all the different views reflected in such a meeting, and actually check at expert level why we have such different figures and results.
First of all, it will be a technical, scientific meeting, because everything is being politicised. This is where we wanted to have a flow of information which could give us some more facts before we can continue to work on this issue.
Mr President, I am going to ask two very short supplementary questions. The first is this, and I am asking Mrs Wallström: what is the amount of and the timetable for the financing of the national hydrological plan by the European Union for 2000-2006? In the second, which also has to do with the environment and Spain, I ask what is the amount forecast by the Commission for the financing of the Galicia plan established by the Spanish Government to recover the Galician coastline and to develop Galicia after the Prestige accident, also for 2000-2006, bearing in mind that the Spanish Government considers that EUR 12 billion of global funding is needed over this period?
This is a completely different issue. This is not a follow-up to the kind of issue that we started with. I will be happy to respond to any questions that Members may have for me, but they should be presented according to the procedure laid down.
I have the impression that part of Mr Nogueira's question is supplementary to the previous question on Ispra and that another part is not supplementary. Mr Nogueira should not have asked it since it could lead to confusion. I would ask you to repeat the first part of the question which was supplementary, if that is convenient.
Mr President, Commissioner, the first part of my question is crucial; it is absolutely fundamental. Spain's national hydrological plan absorbs a fundamental part of the Cohesion Fund for that Member State. The Commission's attitude to this financing is decisive for Spain's national hydrological plan to be taken forward or not. I believe the Commissioner is aware of this and she should have clarified and explained this decisive point.
I am happy to give a general answer to that question, which is that the use of Community funding will have to be in compliance with environmental legislation too. That is the general guideline for the use of structural funds and other funds. The funding will be tested against existing environmental legislation.
Mr President, I would like to congratulate the Commission, because I have the impression - from its answers to various questions - that in relation to the Spanish national hydrological plan, it has so far been able to distinguish between the technical and the legal problems.
Given, however, the pressure and harassment from certain Members who believe that we politicians have the right to interfere in the intimate informal relations between the countries and the Commission and particularly in the role of technical experts, I would like to ask the Commissioner, are you prepared to guarantee freedom of work for the experts in the Ispra meeting, which is technical - as she has said - and to prevent politicisation as a result of individual and specific interests?
Because we could also interfere in relation to some issues, such as nitrates in the Netherlands, amongst others. My question is, are you prepared to guarantee the intimacy and freedom of experts to work so that their work is not interfered with or subjected to pressures?
Let me repeat that the nature of this meeting will be technical-scientific. It will address a number of the environmental issues associated with the proposed Ebro transfer. The objective is to bring together these experts to review the existing information and, if possible, to clarify the reasons for divergent opinions.
The meeting is not in any sense a hearing on the whole Spanish national hydrological plan, nor on the Ebro transfer. There are different and diverging positions involved: this is the starting point. But we will bring them together and, I hope, we will be able to clarify how they have come to these positions, how they have been counting, how they have been calculating and what kind of information they bring.
I can never promise that there will be no political background. There is one on this issue. I am fully aware of that. I have met with people on both sides in Spain over a long period of time. I have listened very carefully to both sides and to many different stakeholders. This is another attempt to ensure that we have all the information that we can get, especially on these, the most crucial environmental issues in this plan.
Thank you very much, Mrs Wallström, for the information you have contributed to Parliament this afternoon.
We will begin the final part of Question Time. Mr Vitorino will answer these questions.
Questions to Commissioner Vitorino
Question No 40 by Bernd Posselt (H-0139/03):
Subject: Common border policing
What is the Commission's view of the latest efforts to introduce joint border policing with the applicant countries, and what steps are planned in the near future with a view to achieving EU border policing?
The ten States that are going to accede to the European Union in May 2004 have benefited substantially - and will continue to do so until 2006 - from funding available under the PHARE programme and from the expertise of specialist staff seconded by the Member States to these countries as part of the sectoral twinning initiatives between the Member States and the candidate countries, with the purpose of reinforcing the protection of the European Union's external borders and speeding up the gradual process of their achieving conformity with the Schengen Agreement.
Between 1997 and 2002, the candidate countries received an allocation of more than EUR 300 million from the PHARE programme for external border management. Romania and Bulgaria continue to benefit from PHARE assistance and will see their national budget under the programme increase between 2004 and 2006. For its part, Turkey will also receive more European funds for the same objective.
As you know, Article 35 of the draft treaty of accession provides for the creation of a temporary financial instrument comprising EUR 858 million for seven new Member States. Between 2004 and 2006, the Schengen mechanism will cover the cost of the investment necessary to increase the level of security and protection along the European Union's external borders after enlargement. Priority will be given to investment in infrastructure, equipment, training of border guards, logistics and operations. All of this is necessary to guarantee compliance with Schengen standards for protecting the future external borders and thus to ensure an appropriate level of security within the European Union.
Thank you, Commissioner, for that very important information. Now, I would just like to ask you further whether you can give me answers on two specific points. Firstly, what is the situation as regards the training of the border guards, particularly as regards the project for a European police academy? Secondly, I would like to ask you when you think the Council will or might come to a formal decision on the project for a European border police force - or is that, at present, purely a figment of the imagination?
I am aware of the importance that you attach to this question. As regards the prospect of a European corps of border guards being created, I would draw your attention to the fact that the action plan that was proposed by the Commission and adopted by the Justice and Home Affairs Council on 13 June 2002 provides for cooperation to be gradually stepped up and for joint teams to be gradually put in place to police the external borders, leading, eventually, to the creation of a corps of European border guards. This means that the political decision has not been taken and that the Council has said that this will come later, after cooperative operations have been developed.
What I can say to Mr Posselt is that cooperative operations already started during 2002, both to police internal borders, with a centre for the control of land borders being set up in Germany, and on the southern maritime border, in the Mediterranean, with operations being undertaken jointly by Spain, Italy, France, Portugal and the United Kingdom. All of these specific examples of joint operations were funded by the ARGO programme. The natural development of these centres for border control and the joint operations should raise the question of the formal creation of a border police. But the Council has not set a date. I hope that the need for such a border police will be demonstrated and that the Convention on the Future of Europe will give impetus to this project.
The police academy does exist virtually. We continue to support the idea that it should be a formal institution with a formal headquarters. As you know, this issue is part of the 'agencies' package that is under scrutiny by the European Council. Unfortunately, we do not yet have a response from the Council.
Mr President, Commissioner, ladies and gentlemen, we know that there are various weak points on the shared external border, for example with Slovakia, where there is still a border line running for some forty kilometres, which is difficult to police properly. Could you envisage a force of this kind being deployed on a short-term basis in especially vulnerable border areas where help and protection might be needed?
Mr President, Mr Rübig, I would draw your attention to the fact that the Member States have been working together with the candidate countries on matters relating to the land border for years now as part of the twinning programmes between them, because the Commission does not have any border guards of its own. Several Member States are working with Slovakia and Poland to police the external land borders. In this respect, I can say that the Commission is insisting that the candidate countries take their commitment to police these borders seriously and that the Council working group tasked with assessing border controls and the centre for land borders, based in Germany, are monitoring all issues relating to the future external land border very carefully, and that includes the Slovak green border, but also the Polish green border, which is quite extensive.
I can therefore say that although the Commission cannot provide border guards itself, we are supporting all of the joint operations carried out by Slovakia and the Member States that seek to improve the policing of this border.
Perhaps I might also add in this regard that I believe it is right to acknowledge that all of these countries have made very significant progress on border policing. They have not yet reached the standard required by the Schengen Agreement. That is precisely why accession to Schengen will take place in stages and in accordance with a method based on assessing each country's actual ability to guarantee the security of the European Union's external borders after enlargement.
I would like to ask the Commissioner whether he believes that expectations at the Seville European Council on the question of border police were raised somewhat too high. Does he believe that reactive approach has created the expectation amongst the European public that we will have a border police around the external border of the enlarged European Union in a very short space of time?
Despite the Seville Conclusions, is the Commissioner still committed to the far more comprehensive approach to asylum legislation, and indeed illegal immigration, in the Tampere Conclusions, which looked at the causes of migration to the European Union? Is he still committed to that far more comprehensive approach and will that still feature in his work?
The Seville Conclusions are balanced conclusions. They emphasise the need to fight against illegal immigration, and that is definitely an issue that concerns us all, but at the same time they emphasise the need for the ever better integration of immigration policy into our external relation policies, including the development of a partnership with countries of origin and transit in order to cooperate and have better control of illegal immigration.
In the communication that the Commission issued a few months ago on immigration and development policy, it tried to give you a picture of everything it is doing in the field of development policy that is relevant for migratory flows, not only fighting poverty but also guaranteeing the rule of law and respect for human rights, and guaranteeing there are no 'pull' factors inducing people to leave their own country and travel, sometimes illegally, to the European Union.
Such an approach has been not only a balanced but also a realistic approach. We are developing all the elements of the action plan, not only the operational part, but also the legislative one, and in several areas that you have mentioned, such as asylum legislation, we have been adopting the necessary rules that were provided for by the Tampere programme. It is probably happening more slowly than some political rhetoric might lead one to expect, but at least I can assure you that we are progressing on a solid basis.
Question No 41 by Sarah Ludford (H-0141/03):
Subject: Crime: EU-wide measures to prevent mobile phone theft
The number of mobile phones stolen in the EU, often by international gangs, is probably in the millions every year, and a recent Eurobarometer survey showed that one-fifth to one-third of people in most Member States fear being the victim of such a theft. In the UK reprogramming of a stolen mobile has been made illegal and there is now cooperation among UK operators through the GSM Association, with a shared database of IMEI numbers of stolen handsets so they can be immobilised. Continental operators have also joined but only around 20 out of a total of some 500 European operators are signed up.
What steps is the Commission taking to encourage the setting up of an EU-wide industry IMEI database equivalent to the UK scheme, so the crime can be tackled through barring of stolen handsets on an EU basis? Will the Commission consider putting forward a proposal, under Article 34 TEU, for an EU decision on a common offence of mobile phone reprogramming?
I would say to the honourable Member that the Commission has been in contact with the United Kingdom authorities on this subject since July 2002. Since then, the Commission has also drawn the attention of the European Crime Prevention Network to the possible usefulness of EU-wide measures to prevent mobile phone theft. The European Crime Prevention Network is now discussing the issue. Nevertheless, the Commission does not foresee tabling a proposal on this subject under Article 34 of the Treaty on European Union, as it has not been identified, for now, as being one of the priority areas for approximation of substantive criminal law.
All Member States' criminal justice systems contain provisions criminalising theft, which would, of course, be applicable to the theft of mobile phones. Therefore, for the time being, in terms of the principle of subsidiarity, we consider that those legal provisions in the Member States are sufficient to tackle this particular kind of increasing criminality.
I thank the Commissioner for his reply but have to say, nonetheless, that I find it a little disappointing. I am aware that it is being discussed in the crime prevention network, but it seems to me that there is scope for further action. Millions of mobile phones are stolen every year. Eurobarometer shows that up to one-third of people in Member States fear that they could be a victim. Also, with all the travel around the European Union, it has a cross-border dimension. Although, as you say, theft is an offence in all Member States, I am talking specifically of the offence of reprogramming the mobile phones. As far as I am aware that is only illegal in the UK. There is justification for an EU proposal to make that a crime everywhere.
There is also a data protection problem. We must have consistent interpretation by data protection commissioners that the IMEI number is not personal data - which it is regarded as in Germany.
Thank you very much. I can confirm that the issue of the IMEI database, the International Mobile Equipment Identity numbers database, has been raised in the discussions on the Crime Prevention Network. I can confirm that some Member States are in favour of creating such a database, but others are reluctant and doubt the usefulness of such a database. That is why I told you that the discussion is still going on in the Crime Prevention Network. The only reference I made was about the possibility of approximation of criminal law, and there I think we have no specific legal basis in the Treaty. I do not anticipate that Article 34 could be used for that purpose.
I would like to thank my colleague, Mrs Ludford, for tabling this question. I would like to ask the Commissioner to expand on a genuine cross-border problem in the theft of mobile phones: their extensive use in a form of carousel fraud on the VAT authorities in different Member States. This is being used by sophisticated organised criminals and is therefore something that, I hope, he will be taking a serious interest in.
The issue of using the IMEI numbers is clearly a first step, in that bulk transactions of mobile phones should only be authorised if the IMEI numbers are checked to make sure those phones have not already been subject to a previous fraudulent transaction. Second, I suggest that measures should be taken that would allow VAT on mobile phones to be paid directly to the tax authorities so that criminals cannot get their hands on the proceeds.
Finally, I am happy to send the Commissioner documentation from a major mobile phone trader in my region. This undertaking is being discriminated against by the German VAT authorities. This is actively discouraging legitimate business and will simply be handing this business to fraudulent traders. I hope that he will be able, with the assistance of DG Tax, to take some serious action to stop the German authorities penalising legitimate trade in this area.
I am willing to receive any information that the honourable Member can give us on the economic implications of these criminal activities. I recognise that the figures are impressive: I recognise that 48% of all robberies in central London involve mobile phones and that the rate in Paris is about 40%. I am very much aware of the fact that last year approximately 700 000 phones were stolen in the UK, 150 000 in France and 130 000 in Spain. I do not deny that there is an important cross-border dimension to this kind of criminal activity. The issue is how to prioritise the actions that should be taken. My view is that priority should go to operational cooperation. I do not see any need for harmonisation of legislation. Therefore we will go on discussing a European network of crime prevention and what concrete operational activities should be developed to fight this kind of crime. The IMEI approach has already been discussed. We can only decide by unanimity and the Member States are split on this issue. However, we will definitely not drop the issue.
Question No 42 by Alain Krivine (H-0174/03):
Subject: Franco-German charter flight
On Monday 3 March 2003 France and Germany collectively expelled 54 Senegalese and Ivorian nationals on a Euralair Horizons charter flight. On board the aircraft hired by the two governments were 30 Ivorians and 23 Senegalese, who had not been admitted to France or whose request for asylum in France had been rejected, and who had been detained in the transit area at Roissy airport, and a Senegalese who had come from Germany by road, having been expelled from that country.
Does the Commission consider that Article 4 of Protocol No 4 to the European Convention for the Protection of Human Rights and Fundamental Freedoms and the first paragraph of Article 19 of the Charter of Fundamental Rights, as ratified at the Nice Summit, have been respected?
Does the Commission consider that the second paragraph of the same Article 19 of the Charter of Fundamental Rights has been respected with regard to the Ivorians rejected to a country currently in a situation of unrest and that the asylum procedures guaranteed by the Geneva Convention of 28 July 1951 and the protocol of 31 January 1967 relating to the status of refugees have been respected?
What measures does the Commission intend to take to ensure that the treaties, in particular the provisions thereof on the right of asylum and protection against removal, expulsion and extradition, are respected?
Mr President, as has already been pointed out, in the debate we will have to have on cooperation at an operational level between Member States regarding the repatriation of illegal residents, joint charter flights are one of the measures for strengthening operational cooperation laid down in the repatriation action plan approved by the Council in November 2002, on the basis of a Commission communication.
Legally speaking, these joint charter flights currently mean two or more national removal operations carried out at the same time in one and the same aircraft. These joint charter flights have nothing to do with collective expulsions, which are prohibited by the European Convention on Human Rights and the European Union Charter of Fundamental Rights. Joint repatriation flights, with a certain number of people on board, are organised for logistical reasons, but the underlying expulsion decisions are always made individually. Each case is examined individually according to the personal circumstances and legal situation of each person. In other words, everybody on board a flight of this kind has been the subject of an individual procedure that has led to an individual rejection of any application or appeal to obtain legal residency. Therefore, the decisions are based on individual grounds and not collective grounds.
In connection with the case mentioned by Mr Krivin, the Commission has received no indication and has no reason to suppose that the specific circumstances of each of the people on this flight was subject to an infringement of any instrument of international law, or, in other words, that the people on this flight had not had their applications examined individually and effectively by the Member States that adopted the expulsion measures.
Commissioner, thank you for your explanation. It seems to me that this is a very serious problem, because since I asked this question five joint flights - as you call them - have departed from France. They were carrying groups of people of the same nationality leaving under the same conditions, often handcuffed, sometimes gagged, so effectively that two immigrants even died of suffocation. The government has, I might add, decided that from now on there will be a Red Cross doctor on board these so-called joint flights to ensure that everything runs smoothly.
My question then is as follows: what is the difference between a joint flight and a group flight? By definition a group is a number of individuals. When you have 42 Senegalese together, who is going to decide what criterion should be used to determine whether they constitute a group or a number of individuals? I am not aware of a group that is not a number of individuals. But it is my misfortune to believe that when you have 42 Senegalese or 20 Ivorians together - Ivorians, I would point out, whose lives are in danger in their own country - it is more or less the same thing.
So my question is as follows: who determines the difference in meaning between a joint flight and a group flight? Explain to me what a collective expulsion is, that is what is forbidden.
Gladly, Mr Krivine. First of all, a joint flight is a flight that has been organised by at least two Member States. It is at this level that the intention is a joint one, in this case the intention of France and Germany. These two countries assembled a certain number of people in one place who were to be deported and they left on the same flight. It is a joint flight from an organisational point of view.
As regards collective expulsion, which is prohibited by the European Convention on Human Rights, the question is: when does collective expulsion arise? A collective deportation order is not made for each of the individuals that make up the group; there is just one order that applies to a whole group of people and that does not take account of the specific situation of each of the individuals in the group. That is the difference.
Collective expulsion is prohibited. It is not permitted in the European Union in any shape or form. On the other hand, if you have ten individual deportation orders and if you see these ten people together, there is no doubt that they form a group, but, whether they go on a joint flight or not, it is not a collective expulsion. That is the essential difference in my opinion.
Thank you very much for your cooperation this afternoon, Mr Vitorino.
As the time allotted to questions to the Commission has elapsed, Questions Nos 43 to 80 will be replied to in writing
President Trajkovski, you are very welcome to the European Parliament today. It is a great honour and privilege for me to be able to introduce you to our House.
In this Parliament we know all too well what the countries in your region have gone through in the past decade, and in particular the ordeal by arms and violence which you have all had to live through, but nonetheless yours is a country which in its current phase brings us a certain message of hope. The crisis in 2001 was one which, with active assistance from the international community - including, I am proud to say, a very hands-on and determined approach by the European Union - managed to avoid slipping into a costly civil war. It has instead resulted in steady progress in terms of democracy and in your commitment, and the commitment of your country, to developing good neighbourly relations, respecting the rule of law, boosting the economy through trade and cooperation and working through the Ohrid Framework Agreement over time.
This provides the bridge for your country to make a full return to its international connections and to a point from which you may begin to realise your European vision.
We in this House strongly support the policy of the Union seeking to develop a European perspective for the Western Balkans. Your address here today, and in the context of current progress being made in your country, is an important bridgehead towards the EU for the region in general as well as for the Former Yugoslav Republic of Macedonia in particular.
The recent despicable assassination of Mr Zoran Djindjic in Serbia highlights again to us the need for stability in this region and reminds us of our duty of care to act when we have the capacity to do so and the circumstances present themselves.
The Former Yugoslav Republic of Macedonia, like all the former Yugoslav states, already belongs to the European family. This was explicitly recognised at the European Council in Feira in June 2002. The Former Yugoslav Republic of Macedonia, like the other countries of the Western Balkans, has a European perspective. We are very pleased in this House that the first ever operation of the European Rapid Reaction Force has started in your Republic.
This is the clearest possible signal of the Union's commitment to the region. Indeed, at a moment when we are living through a sense of Europe having failed to find its voice in an adequate way on the Iraqi crisis and in the UN, we look to the Former Yugoslav Republic of Macedonia as one of the successes of the embryonic and emerging common foreign and security policy in Europe.
(Applause)
You are now on the path to this European vision which we share. I believe that the speed of your advance depends on you, on your progress in reform, on your political determination and your strong resolve. But each step you take in that direction, we will travel that road with you.
That is the message I would like to give you today on behalf of my colleagues here. You can count on our support.
It is now my great honour and privilege to invite you to address the House.
(The speaker began in Macedonian. The following paragraph is a translation)
Mr President, distinguished Members of the European Parliament, it is with great appreciation and pleasure that I speak to you today. The European Parliament embodies a vision of Europe that is shared today by millions of people, not only inside but also outside of the current European Union, including by the citizens of the Republic of Macedonia. It is vision of a continent of diversity, where different traditions, cultures and languages meet on the basis of mutual respect and common interests. It is the vision of an integrated space for people, of freedom of movement, of a common market and European policies to address common concerns.
(The speaker continued in English)
This vision of the European founding fathers has today become a reality for the citizens of the European Union, for millions of students studying at universities outside their country, for businessmen linked through trade and investment, and for politicians and civil servants who meet on a daily basis to develop joint responses to the challenges of our age. Soon the European Union will embrace 10 new countries, with their citizens partaking in the European dream of common peace and prosperity. Elected representatives from these countries will sit in this Chamber, as a result of one of the greatest achievements of international politics: the peaceful pooling of sovereignty on the basis of shared values and common interests.
I want to use this opportunity today to share with you my thoughts on what this vision of a united Europe means to the people of my country, the Republic of Macedonia. The citizens of the Republic of Macedonia share the same values and have the same interests as the citizens of those other countries that will soon join the Union. There is a strong political consensus that accession to the European Union is the overriding political objective. There is a strong commitment to do what is necessary to meet criteria for accession and to undertake the required efforts.
Two years ago some - in the European Union and in the Republic of Macedonia - might have had doubts about whether European accession would actually become a reality in our lifetime. The State then faced the most serious crisis in its recent history. We were all looking into an abyss and feared the worst. Then, however, we managed to step back. I want to express the appreciation of the citizens of my country to all those, in this Chamber and in other European and transatlantic institutions, who stood by the Republic of Macedonia in these difficult moments and supported our efforts to move from armed conflict to peaceful, political conflict resolution. When a conflict is resolved peacefully and no longer makes newspaper headlines it is sometimes quickly forgotten, but the ceaseless efforts made by Romano Prodi, Javier Solana, Chris Patten and Lord Robertson deserve to be remembered as one of the most successful and timely interventions ever undertaken by the European Union and by NATO.
In this difficult period, Macedonia discovered that it had many friends - including in this Chamber, where parliamentarians from all political groups, have supported the cause of stabilising our state and reassuring our citizens. The role of the special representatives has also been very important and much appreciated.
Today, Macedonia has returned to peace and we are more determined than ever to make up for lost time. Progress in implementing the Framework Agreement is steady. We recently signed a new agreement with the International Monetary Fund. The Republic of Macedonia was, of course, the first country in the region to sign a Stabilisation and Association Agreement with the European Union.
It is my conviction that the momentum created in the last two years, and which has allowed my country to move from armed conflict to renewed progress on the road to European integration must not be lost. The Republic of Macedonia is taking part in the development of a common European security and defence policy. The SOFA Agreement of the EU forces has been unanimously adopted by the Assembly, which clearly reflects the trust of European defence and security capabilities. This European mission must be a success, and it will be a success. This is important, and not only to those who want to see the European Union play an active role beyond its borders.
I have stressed how much progress has been made recently - bringing hostilities to an end, strengthening the rule of law, implementing the Framework Agreement - and how important the role of the European Union was in this effort. It would be a mistake, however, to become complacent and overlook just how much remains to be done to move not only Macedonia but the whole region towards a point where a return to instability becomes inconceivable.
Let me now turn to the challenges of the present and of the near future. Let me stress what efforts we - the elected representatives of Macedonia - will undertake to meet those challenges, as well as express concrete ideas about what contribution the European Union and its institutions can make to help us in these efforts.
To secure the investment made - in particular by the European Union - in the stability of the whole region, we must be bold and visionary. There are concrete steps which we must take that will require no less commitment than we have shown in the past two years. Macedonian citizens are looking forward to the historic enlargement of the European Union in 2004 and then in 2007. We must make sure that there are no fears arising that, following these enlargements, the Western Balkans could become isolated from developments in the rest of Europe.
There are three things that need to and must be done: we need to continue our efforts to strengthen the rule of law and combat organised crime and corruption. We need to refocus our attention to deal more effectively with issues of economic and social cohesion. And we need to work on realising the vision of a Europe not just for states but also for citizens, enabling free movement of the citizens of the Western Balkans across the borders of the European Union.
There is today a clear consensus on the importance of strengthening the rule of law across the region. This is, above all, the responsibility of our governments. We need to strengthen our institutions, improve our legislation and work on our border management. Recent months have seen substantial progress across the region. Our states are not so weak that they cannot take on organised crime, and our citizens support our institutions when we do. There is much that the governments of the region can do, and there is much that is being done. The Republic of Macedonia is in the final stage of preparations to organise a Regional Conference on Border Security and Management in Ohrid to take this agenda further. The reality is that the effects of economic transition, the consequences of a decade of hostilities in the region, social dislocation, the creation of new borders and the formation of new and sometimes weak institutions combined create challenges that will take some time and a lot of effort to be met. The most important thing is our determination and the support of our citizens in meeting them.
Ensuring lasting stability is also linked to success in the field of economic development. In this respect, the governments and the people in the region have high hopes for the upcoming Thessaloniki Summit. As the point is shifting from post-conflict reconstruction to development, our citizens are increasingly focused on issues related to economic and social cohesion: high unemployment, decaying or absent infrastructure and the need to adapt skills to new economic realities.
There is an obvious link between success in implementing the Framework Agreement, the success of the first EU Military mission and a concrete prospect for economic development. Unemployment, particularly among the young, is extremely high. Economic reform will require further painful decisions which might raise it even higher. This makes the development of a vibrant private sector all the more important, not just for economic reasons, but also for social and security reasons.
In the next few years the European Commission will make a major effort to help the new candidate countries to catch up with the rest of the European Union. It will also undertake a major effort to help Bulgaria and Romania, our eastern neighbours, to catch up with the new candidate countries. This builds on the astonishing success the European Union has had in helping other emerging democracies - in our region, our southern neighbour Greece - to catch up and develop a strong private sector driven economy. This is why we support so strongly the idea of the Greek Presidency to make pre-accession assistance available also to the countries of the Western Balkans.
We are very much hoping that, at the Thessaloniki Summit, a European commitment to the Western Balkans might lead to the creation of a complement to CARDS, with instruments of structural policies offered for pre-accession, as has been discussed by some EU Member States.
We are aware that such assistance will impose many conditions on us, including the need to co-finance projects with our resources. However, such conditionality will help us to strengthen our administrations and prepare for a future in Europe. We do not want to be treated as a humanitarian case but want to take ownership of processes of development in genuine partnership with the European Union institutions.
This brings me to the third issue which I wanted to raise today, and which is of great significance to the citizens of my country and the whole region. The idea and the reality of Europe is the idea of mobility, of freedom of movement for goods and for people.
There are potential advantages of a visa-free regime in relation to the democratisation process in general. A positive democratic and economic evolution will be nourished by simplified international exchange and travel possibilities for students, researchers and businessmen. The successful continuation of the reform process depends on a new generation of responsible citizens with international experience and knowledge.
The Republic of Macedonia with its 2 million citizens borders the EU. It has strong trade links with the EU. Until the break-up of Yugoslavia our citizens travelled to all EU countries without restrictions and the Republic of Macedonia is not a country of transit.
I have been following very carefully the debates in your Parliament on the issue that has been imposed on us, related to the usage of the constitutional name, the Republic of Macedonia. Coming from a country with a rich cultural tradition, which has always seen itself as having European values at its heart, I can only be inspired by the principles that are the very foundation of the European Parliament and which are safeguarded by you, the parliamentarians. It will take much more effort and more time until the Macedonian State will be able to become a full member of the Union, although I am looking forward to the day when Macedonian Members will sit in this Chamber.
(Applause)
In this I am hoping also for your support. Let us forge a strong joint partnership and work together to ensure that the European dream will come true also for the young people of the Republic of Macedonia who look forward to being proud citizens of Europe in the 21st century.
(Applause)
We thank President Trajkovski for taking the time to be here, for his shared European vision, for his message of partnership and for his expression of hope for future developments and opportunity, both in his country and region and in their relations with Europe.
We thank you.
(The formal sitting was closed at 12.25 p.m.)
The next item is the continuation of the debate on the report (A5-0086/2003) by Mrs Cerdeira Morterero, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the amended proposal for a Council directive on the right to family reunification (COM(2002) 225 - C5-0220/2002 - 1999/0258(CNS)).
Mr President, Commissioner, ladies and gentlemen, I wanted first of all to congratulate my colleague, Carmen Cerdeira, on the excellent work that she has done on this very important issue. Indeed this text constitutes the first directive on legal immigration since competence for this area moved to European level.
I should like to say straight away, however, that I regret two things: firstly, that we have had to wait so long; secondly, that the end result is such a cautious position, the unfortunate consequence of a policy that is based exclusively on controlling migratory flows, despite the objectives set in Tampere.
After more than three years of fierce negotiations, after two markedly different proposals, despite a European Parliament opinion expressing support for the first proposal and despite the excellent work done by our rapporteur, the text that we have today contains minimal provisions on family reunification and, moreover, the Council will take absolutely no account at all of the European Parliament's opinion, which will nevertheless - at least, I hope so - confirm our previous position. Tampere had, it is true, given us a glimpse of something entirely different, but at this stage it is unfortunately a certainty that the process that was begun in 1999 is turning out contrary to expectations. Parliament really must vote in favour of Mrs Cerdeira's report tomorrow and in so doing clearly express its rejection of a fortress Europe, of the kind that is in the process of being created, and it must also clearly declare its support for the right to live in a family, which is an absolutely essential right in all of our democracies.
That is why we will be voting against - and we are against - the provision that allows the Member States, in certain cases, to refuse entry to a child aged over 12 years.
We also reject the proposal that authorises a waiting period of three years and we are unfortunately obliged to note that this episode constitutes yet more proof of the lack of political will on the part of the Member States to share competence for immigration.
It is not by adopting this kind of overcautious attitude that we are going to resolve the problem of illegal immigration; nor is this the way to avoid secondary movements of asylum seekers, which is nevertheless one of the main objectives of this directive.
In short, with the various steps backward in the second directive and the various ?
(The President invited the speaker to conclude)
... we are a very long way from achieving the objectives set in 1999 by the Tampere Summit for bringing this field within the Community system as such.
Mr President, I too should like to start by warmly congratulating the rapporteur on the excellent standard of her report, as the Commissioner acknowledged earlier, and I should also like to say how pleased I am that the Greek Presidency managed, after long consultations, to close - it did not start but it closed - this chapter on reuniting the families of legal immigrants, which had been pending before the Council for several years. However, Commissioner, it is my opinion that you should take also serious account of the proposals of the European Parliament.
As chairman of Parliament's Committee on Women's Rights and Equal Opportunities, I think this initiative on family reunification is important, because it will be especially helpful to the women and children who are often not in a position to follow their husbands in their attempt to emigrate to the countries of the European Union in search of a better fate for themselves and their families.
Let me give you an example. Three years ago, I was invited to a general assembly of the Bangladeshi community in Athens. I entered a room where there were thousands of people, but only a few women. It was when I asked why the women were not taking part in the assembly that I realised for the first time the extent of the problem. They replied that their women and children were back home, in their countries, because they did not have the right to bring them here. I am highly satisfied, therefore, that - even with this decision by the Council which does not fully satisfy Parliament - a serious decision has been taken on this matter. Similarly, one particularly positive point of the directive is that the rights of the members of the reunited family are defined, rights relating to education and employment, in order both to ensure that they are smoothly integrated into the society of the Member State and to safeguard their employment rights, so that they do not turn into cheap labour on the job market.
Finally, I must stress that family reunification does not just form part of efforts to achieve a cohesive immigration policy; it is also a means of strengthening the Community's own social policy.
Mr President, ladies and gentlemen, once again I should like to thank Mrs Cerdeira for her report and say very sincerely that I agree with several of the comments that have been made during the course of the debate about the minimal nature of the agreement that we have reached.
I can tell you that after three years of negotiations I am convinced that it was impossible to go beyond the level that was reached thanks to the commitment of the Greek Presidency, as Mrs Karamanou has stressed. I am also sure, however, that this is not the last time that we will discuss family reunification. It is a process that is going to evolve and I hope that two years after the directive has been incorporated into national law we will be able to assess the added value of the minimal standards that we are about to adopt and see what further avenues might be explored on family reunification then. I do in fact think that it is a fundamental right, that it is key to the success of our integration policy and that, as the Member States develop their own integration policies, family reunification will become an increasingly important lever to help to integrate migrant workers successfully into the host European societies.
I do not imagine that it will be possible to depart from the essential shape of the political agreement that the Council has adopted. That is why I would ask Parliament to show understanding for the fact that the Commission itself is not going to move away from this political agreement either. I should like to add, however, that this political agreement must not be any weaker than what is already on the table. That is why, for example, although I agreed in the past not to include subsidiary protection and beneficiaries of subsidiary protection in this proposal - at the request, incidentally, of the European Parliament amongst others - I do not think that it is acceptable to exclude refugees from this directive. You see, we have to recognise that refugees have to have a right to family reunification, that this right needs to be included somewhere in a legal standard and that this instrument is the appropriate place to enshrine such a right to family reunification.
Finally, as Mrs Hazan said, this is the first instrument on legal immigration. I think that it sends out a strong political message: a European Union policy on immigration cannot only be a repressive policy, it also has to be a policy of legal immigration. I hope that this first instrument - as minimalist as it is - will form a foundation on which we can build the political will to adopt the Commission's other legislative initiatives on legal immigration, because if you are going to have an immigration policy that is not only credible and consistent, but also respectful of our common values, you need to have a complete set of legal instruments.
Mr President, I would like to thank the Commissioner, as well as all the Members who have stayed here until this time, but I believe that the occasion warrants it, since this is an important issue and we have been waiting for it for a long time. I entirely agree with what the Commissioner has said, but there have been certain statements made during the debate which I would like to clarify.
At no point does this report on family reunification allow for situations such as those Mr Pirker has mentioned: polygamy or the possibility of applying this directive to future wives and I would like this to be recorded in the Minutes because I think this is a very serious statement which can only be born of ignorance or bad faith.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the following three reports:
A5-0107/2003 by Mr Turco on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Kingdom of Denmark with a view to adopting a Council Act amending the Council Act of 3 November 1998 adopting Rules on the confidentiality of Europol information (13875/2002 - C5-0553/2002 - 2002/0823(CNS));
the initiative by the Kingdom of Denmark with a view to adopting a Council Act amending the Staff Regulations applicable to Europol employees (13873/2002 - C5-0555/2002 - 2002/0822(CNS));
on the initiative of the Hellenic Republic with a view to the adoption of a Council Decision adjusting the basic salaries and allowances applicable to Europol staff (6314/2003 - C5-0066/2003 - 2003/0806(CNS));
A5-0106/2003 by Mr von Boetticher on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Kingdom of Denmark with a view to adopting a Council Act (13254/5/2002 - C5-0001/2003 - 2002/0814(CNS)) drawing up, on the basis of Article 43(1) of the Convention on the Establishment of a European Police Office (Europol Convention), a Protocol amending that Convention;
A5-0116/2003 by Mr Turco and Mr von Boetticher on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the recommendations to the Council on the future development of Europol (2003/2070(NI)).
Mr President, I am slightly at a loss, for the necessary political interlocutor in a debate such as this, the Council, is not here. I feel that the presence of a high-level representative is necessary in a debate on an issue to which Parliament attaches such great importance. That said, and I would like it to be recorded in the Minutes, at least, I would particularly like to thank all my colleagues in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, especially Mr Deprez and Mr von Boetticher, for their hard work which has enabled us to achieve a common position.
I would like, first of all, to point out that Parliament has repeatedly called upon the Council to reform the Europol Convention to allow for concrete democratic control and powers over Europol, notably in the Nassauer, Karamanou and Deprez reports. With these reports, we are calling once again today for greater European Parliament involvement in the Europol budget procedure and for Europol to be funded through the Community budget. We are calling for European Parliament involvement in the appointment and dismissal of Europol's Director and Deputy Directors, and for two European Parliament elected representatives to take part in the Management Board meetings. We are calling for full respect of Parliament's rights to be informed and consulted. We are calling for the revision of the Europol Convention to bring it into line with higher standards and methods of democratic control. We are calling for the strengthening of judicial control by the Court of Justice. Lastly, we are calling for the communitarisation of Europol.
The European Commission has already expressed itself on the issue of democratic control, proposing to establish a joint committee, consisting of members of both the Member States' and European Parliament committees responsible for police matters. The issue of democratic control of Europol has also been recently debated in the Convention Working Group 'Freedom, security and justice'. According to the Minutes of the Working Group, during a hearing, the Europol Director, Mr Storbeck, affirmed that 'parliamentary control of Europol is currently unclear'; he stated the difficulties in being accountable to too many national parliaments and that stronger and more efficient democratic control would be in Europol's own interest. He mentioned the prospect of control by the European Parliament as a possible solution. The same Convention Working Group has drafted a final report which states: 'Europol activities will need in the future to be subject to democratic accountability to the European Parliament and to the Council, as well as to judicial control by the ECJ in accordance with the normal Treaty rules'.
Notwithstanding all these repeated appeals and specific proposals, here we are today discussing a Protocol to the Europol Convention on which the European Parliament is being consulted. Not only does it not solve these issues, it does not even address them. The results of a comparison between the current powers of democratic control over Europol and the proposed reforms contained in the Protocol are extremely disappointing. In the face of all this, we in the committee - and, I hope, tomorrow, the House - noting that repeated requests and proposals for real, improved democratic control and powers on Europol have been ignored, can only condemn the fact that the proposed changes are mainly aesthetic and make a mockery of the European Parliament and the European citizens which elected it.
The Council has not followed Parliament's repeated requests for increased powers over the Europol budget and in the appointment and dismissal procedures or for European Parliament representatives' participation in the Management Board. Neither has it followed the Commission proposal for a joint committee, or the Europol Director's view in favour of increased democratic control. Under these conditions, the European Parliament will keep its current role with regard to Europol: discussing without anybody listening and making reports without anybody implementing. Inevitably, one day, the Council will have to realise that increased democratic control and powers with regard to Europol are the only guarantee for its correct functioning and administration in everybody's interest.
Our rejection of the initiatives and the resolution we have tabled confirm this: as I said, it was a difficult decision; we discussed the matter at least four times in committee, but, in the end, all the political groups agreed on this document. I know it has been said countless times before, but the Council cannot be allowed to continue to ignore this position - which is no longer just Parliament's position - ad infinitum. I hope and trust that Commissioner Vitorino will have a helpful suggestion as to an effective course of action, as he has proposed many effective measures in the course of this legislature.
Mr President, ladies and gentlemen, I would like to follow on directly from Mr Turco's speech and respond to it with my own thanks.
In this instance, we agreed on a common approach, one that would involve rejecting the Danish and Greek initiatives and adopting our own recommendation on Europol's future development, but, despite the common draft, our arguments do of course differ to some extent. It is the case that, in the past, we in the European Parliament made matters easy for ourselves by rejecting every proposal for amending the Europol Convention. Our justification for doing so was the lack of democratic and judicial control over Europol, for, belonging as it does to the third pillar, Europol has hitherto not been subject either to parliamentary control by the European Parliament or to judicial control by the European Court of Justice, whilst the national parliaments mainly had no interest in controlling it either.
There were a number of extensions of Europol's competences that we in the European Parliament were unwilling to agree to without increased powers of control. The Danish proposal, though, on which I am reporting, contains precisely this increase in Parliament's opportunities for control, in that, according to it, Parliament is to be consulted on numerous issues, including the collection, processing and utilisation of personal data, the transmission of data to third states, the establishment of rules on secrecy and the protection of confidentiality in relation to personal status and, finally, any amendment of the Europol Convention as well.
Even the proposed facility whereby national authorities should in future be able to communicate directly with Europol would be a real step forward. It strikes me, for a start, that it would not make sense to reject all this, and, even though this has been the line we have taken in the past as a matter of principle, I considered welcoming the proposal, on the grounds that it should be seen in the context of the debate in the Convention, where, at this time, Working Group X had proposed the dissolution of the European Union's third pillar - Justice and Internal Affairs - and the transfer of Europol to the first pillar. This would entail both judicial control by the European Court of Justice and parliamentary control by way of the European Parliament's budgetary rights. Seen in this light, then, it initially made sense to anchor a consultation procedure in the Europol Convention. Now, though, the proposals put forward by the Convention presidium have caught up with the Danish initiative, something for which thanks are especially owed to Commissioner Vitorino.
I will be honest, Commissioner, and concede that I did not at first think it possible that the Convention would indeed bring itself to make Europol subject to a codecision procedure, to be termed in future a legislative procedure, with equal rights for Parliament and for the Council, but what I asked for at the end of each of my previous speeches has now been granted. In this area, the Convention has indeed demonstrated courage. Whilst, when I consider the amendments tabled by members of the Convention, I do find a few asking for the Council to reach unanimous decisions in this area, I can find not one single amendment intended to curtail the role envisaged for the European Parliament. That being so, we can assume a broad consensus, and so the Danish initiative, with the consultation procedure it contains, can be shelved.
It is, nonetheless, possible to make improvements to the presidium's proposals. For a start, the Council's authority to draw up guidelines should be done away with, as, secondly, should Article 9's restriction on control by the Court of Justice. Thirdly, in general terms, unanimity in the Council in matters concerning Europol, as requested by a number of members of the Convention, is something to be rejected. Fourthly, the legislative procedure must make it possible for Europol to conduct its own investigations, in collaboration with the appropriate officials in the Member States. Such a transfer of competences could, in the first instance, also be subject to unanimity, although Parliament's rights must under no circumstances be curtailed. Fifthly, Europol must also be able to act in defence of the EU's financial interests when asked to do so by Eurojust or of the Public Prosecutor yet to be appointed as part of it. This is where cooperation with this institution must be regulated in even more precise terms; it must not be left to internal agreements, as was the case before. Sixthly, control by Eurojust will be meaningful only when Europol has had real executive powers handed over to it, for, until they have been, the fact that Europol remains subject to the control of national public prosecutors will result in structures being duplicated. The seventh point is that Europol must be given access to the various computer systems - among which I will mention only the Schengen Information System, the Customs Information System, and Eurodac - which are to be united in one single uniform computer system with different entitlements to access it.
My eighth point follows on from this. Europol has to have standardised data protection along the lines of Directive 46/95, and it needs simple language rules. Last but not least, the requirement that the Member States cooperate with Europol needs to be enforced more strictly. Many Member States are still sending Europol too few data or none at all.
We now urge the Council not to go on blocking the use of EU Budget resources to fund Europol in its counter-terrorist activities until such time as the Intergovernmental Conference has adopted such a constitutional treaty. The public cannot be persuaded that their security suffers when the Interior Ministers feel that their competences have been trespassed upon. In any case, the Convention leaves room for a generous interpretation.
At the same time, the Council must make preparations for the Europol Convention to be carried over into legislation. It is now for all of us to ensure that the Convention is a success. I believe, indeed, that our success is predestined, for without these advances we will, in the long term, fail in our attempts to combat crime in Europe. So, today too, I will end with words that even Mr Coelho will endorse: by the way, it is my opinion that the Convention must be even more courageous.
Mr President, ladies and gentlemen, first of all I should like to congratulate Mr Turco and Mr von Boetticher on the reports they have drawn up, which aim at analysing the initiatives taken by certain Member States both to improve the operation of Europol and to align the classification levels of Europol documents with the classification levels of Council documents. The Commission shares Mr Turco's opinion that it would be difficult for European Union citizens to understand that the classification system of Europol documents should be different from the classification system of European Union documents. As a result of this initiative, Europol would have four levels of classification corresponding to those adopted in the Council decision of 19 March 2001 and the Commission decision of 29 November 2001. Mr Turco refers in his report to Council Regulation No 1049/2001.
I should like to call this House's attention to the fact that this regulation addresses the question of public access to documents. It is not, however, a regulation that sets the levels of classification of Council or Commission documents. With regard to the rules on public access to documents held by Europol, Members are certainly aware that the Danish initiative provides that Europol's Management Board should adopt rules on access to Europol documents taking into consideration the principles and limits laid down in Regulation No 1049/2001. In the Commission's opinion, this means that officially Europol's Management Board only has to adopt such rules when the Danish initiative is ratified. Nevertheless, given the importance of this issue, I should like to stress that in our view there is nothing to stop Europol from acting straight away to adopt rules on document access that take Regulation No 1049/2001 into consideration, as suggested by the rapporteur.
With regard to Mr von Boetticher's report, the objectives of this initiative are to define the competences of Europol better, to make Europol the point of contact in the European Union for issues relating to the counterfeiting of the euro, to improve contacts between Europol and the Member States' police forces, and lastly to provide a better basis for informing the European Parliament about Europol activities.
It is clear to me that these initiatives we are discussing do not solve the basic problems raised regarding the status of Europol. I am of the opinion, however, that they are moving in the right direction. I do, of course, understand Parliament's position of wanting to show its disagreement with the insufficiency of the solutions by recommending that the initiatives by the four Member States should be rejected. But it must be remembered that the questions raised by these initiatives are at the same time being examined by the Convention on the Future of Europe. Rejection of these initiatives would probably be a bad sign for change in the right direction. I believe Parliament agrees with the Commission that the Europol Convention needs to be replaced with an instrument that is more easily adapted and allows for adequate legal and democratic control at a European level. The Europol Convention should be replaced right now, today, through a Council decision, just as Eurojust was set up on the basis of a Council decision.
Europol's budget should be financed from the Community budget, and the information given to the European Parliament should likewise be looked at from a different viewpoint. In fact, in the communication that the Commission presented to Parliament on the democratic control of Europol, we recommended that a joint supervisory body should be set up composed of representatives of the European Parliament and of the national parliaments. Lastly, as regards the field of data protection, the rules that exist in the current Europol Convention must be extended.
These objectives are only very partially achieved by the Member States' initiatives. As Mr von Boetticher has just pointed out, however, the Convention on the Future of Europe is right now discussing a draft article on Europol which, as I see it, addresses precisely the concerns I have just mentioned. This should not, however, prevent the adoption of the initiative by Denmark. It is true - and I recognise Mr von Boetticher is right - that the ratification process for this Convention is going to be slow and cumbersome because we know that all conventions under Title 6 of the Treaty have been extremely slow and cumbersome. We only have to recall that the Convention on the Protection of the European Communities' Financial Interests was ratified by all the European Union Member States only last month, yet it dates back to 1995. This is a good reason for getting rid of the 'convention' instrument within the Area of Freedom, Security and Justice.
We should not forget, however, that the outcome of the Convention on the Future of Europe, that is, the Constitutional Treaty, will also be subject to a process of ratification by the parliaments of all the Member States, all twenty-five Member States, and will therefore be a similarly slow and cumbersome process. The immediate triggering of the ratification process for these amendments to the Europol Convention does not conflict with the Constitutional Treaty, since the rules of the Constitutional Treaty will prevail over the rules that are now the subject of this initiative by the Member States.
Finally, I should like to express my support for Parliament's position when, in the recommendation to the Council, it refers to Article 22 presented by the Convention Praesidium. I should like to point out that the objective with which the Commission has approached the debate on the Convention is to make Europol an agency of the European Union with a normal statute within a single institutional framework. This means Community financing, a legal basis that can be changed more easily, a European Union law and the use of the normal legislative procedure, that is, the qualified majority and codecision rule. All these elements are welcome; they are in line with the Commission communication of December 2002 on the institutional architecture of the European Union and I believe they fit in with the objectives of more effective police cooperation in the European area.
Mr President, Commissioner, ladies and gentlemen, the European Parliament has been consistent in giving its support to various initiatives aimed at broadening Europol's mandate. We want to help Europol become an effective instrument in the fight against organised crime and to take on a primary role in cooperation between the Member States' authorities on investigations into cross-border criminal activities.
While we support the introduction of operational powers in Europol, which the Treaty of Amsterdam itself provides for, however, we have also repeatedly pointed to the need for the strengthening of its role to be accompanied by measures to ensure both democratic control and jurisdictional control. In this respect we have consistently rejected all the initiatives with which we have been presented that ask us to decide on questions of detail concerning Europol. As the representatives of the European citizens, we have repeatedly asked for the necessary powers so that we can exercise the desirable democratic control over Europol.
The rapporteurs, Mr Turco and Mr von Boetticher, are rightly asking us once again to reject these Danish initiatives, to which a Greek one is now added, to remain consistent with the positions that this Parliament has been adopting. This rejection must be used as an opportunity to restate our position. First, that Europol cannot continue to be maintained within the framework of simple intergovernmental cooperation. The Europol Convention should be replaced with a Council decision under Article 34(2)(c) of the Treaty on European Union, to which the Commissioner has just referred, which will allow changes to be introduced through a simplified procedure and the adoption of executive measures by a qualified majority; it would thus become integrated into the European Union system of institutions. Secondly, the role of the Court of Justice must be aligned with the provisions of the Treaty of Amsterdam, so that there can be effective judicial control. Thirdly, Europol clearly needs to be subject to an adequate level of democratic control, putting an end to the current situation in which the European Parliament has been playing a purely marginal role.
We very much welcome the result of the Convention's work and the proposal by the Convention Praesidium, which clearly requests a move towards the communitisation of Europol with the incorporation of Europol into the first pillar, the Europol Convention being replaced with a Council decision. In addition, Europol's structure, working methods, fields of activity and missions would be defined in a codecision procedure by the European Parliament and the Council. The Group of the European People's Party (Christian Democrats) and European Democrats therefore supports the motion for a resolution that Mr Turco and Mr von Boetticher have tabled asking the Council and the Member States to support the Convention's proposal.
Mr President, I am going to do something unusual, but I believe it to be necessary. I think it is a pity that I cannot put my laboriously-crafted four-minute speech on the record, but it is apparent to me that my speech would have been a mere repetition of everything that has been said so far, and which has also been true. For that reason, I do not, at twenty to ten in the evening, want to repeat what has already been said.
I have nothing to add to what has been said by Mr von Boetticher, Mr Coelho or Commissioner Vitorino. We are all in agreement. My group endorses the proposal made by Mr Turco and Mr von Boetticher, and we approve the position they have taken. I do not think that there is more to be said on the subject. My colleagues can use my speaking time if they really want to.
Thank you very much, Mr Ceyhun. Perhaps I might respond to your observation by commenting that the well-known German comedian, Karl Valentin, once visited the Bavarian Parliament. Halfway through a debate, he left the room. To a journalist's question, 'Why did you do that, Mr Valentin?' he replied that everything had already been said, but not yet by everybody. With that in mind, many thanks for your contribution.
Mr President, I want to speak on the linked issues of data protection and parliamentary accountability. The joint supervisory authority responsible for data protection is composed of a Member from each Member State. It is supposed to ensure that Europol respects the Convention's provisions on data protection. It has to review the activities of Europol in order to ensure that the rights of individuals are not violated by the storage, processing and utilisation of data held. It must monitor the permissibility of the transmission of data originating from Europol. It submits regular reports to the Council.
The Convention itself, in several Council acts, lays down rules on the use of data and the communication of that data to third states and bodies. But to judge from the evidence given by the UK Member of the joint supervisory body to the House of Lords European Select Committee, we have reason to ask if we can have total confidence in the thoroughness with which the joint supervisory authority is doing its job. I therefore fully support the recommendation in the reports we are debating that this authority should report to both the Council and Parliament and should be available for questioning before the relevant committee, which would be the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
The evidence that worried me was given last November. Mr Francis Aldhouse, the Deputy Information Commissioner in the UK, was responding to questions about the Europol-US agreement on exchange of personal data. He discussed the difficulty of evaluating the adequacy of data protection in the United States - because they have no federal law or data protection authority, but rely largely on case-law, judicial supervision and audit. He expressed concern at the very wide provisions for transfer of data and the potential for abuse in the Europol-US agreement. But then, abdicating any responsibility for being vigilant and active, he concluded: 'I think we ought to take the view, particularly as between Western European countries and the United States, that here is a set of countries which take a pride in abiding by the rule of law and will honour their agreements. I share the view of my JSB colleagues that this is acceptable.' - i.e. that we trust the guys. I do not believe it is responsible for him to abdicate responsibility like this, and he is the UK Member on the joint supervisory body.
The House of Lords was not impressed either and urged the body to adopt a robust approach to the protection of personal data in third country agreements. By requesting accountability to the European Parliament we can help ensure this, although we must also have partnership with national parliaments. A joint committee of European and national parliaments would be an excellent way forward.
Mr President, Commissioner, ladies and gentlemen, the reports before us take considerations of principle as a reason for rejecting the Danish and Greek initiatives on the development of Europol. That is only right, as the only possible response to the continued attempts at letting Europol carry on working as it did before is to say that the Europol of the future must not function without being influenced and monitored by Parliament, nor will it if this House has anything to do with it. I therefore want to thank both rapporteurs for having again put this message in unambiguous terms.
I find the goings-on in this sensitive area scarcely credible. A number of reports by Parliament have, over and over again, demanded real Parliamentary control of Europol, but to date nothing has happened. Instead, Europol is to continue to be strengthened and extended. I find this quite simply scandalous.
In view of what is going on in the background at the European Convention's discussions, the various initiatives by individual governments seem positively Kafkaesque, for they go beyond the proposals before the Convention on the reform of internal affairs and judicial matters. Being a member of the Convention, I therefore support the idea of this House again putting its main demand before the Council and the governments and confronting them with it. I also endorse Mr von Boetticher's demand for there to be no amendments made to the Europol convention before the European constitution is ratified. I think this should be obvious if the Convention and its work are to be taken seriously.
I endorse the demands in the motion for a resolution, for Europol to be transferred to the first pillar and funded from the EU Budget, thus becoming subject to Parliament's full Budgetary control, and for the constitution to contain a legal basis for clear and utterly stringent data protection, with public access to documents not being able to be improperly restricted.
The most important thing, though, is something that my fellow-Members have already emphasised, namely that Europol should be entirely subject to Parliament's control. As a member of the Convention, I can only ask you to continue to observe carefully the negotiations in progress in the Convention on this issue, for, in my view - if I may give an example - the basic thrust of the proposals on Europol from the Convention's Praesidium is that it should be, to a large degree, left to its own devices when it comes to laying down precisely what its role is. As I do not regard that as acceptable, I have asked that it should be the legislatures alone - by which I mean specifically the Council and Parliament acting together - that should legislate to define the precise functions of these authorities along with all their ramifications.
Mr President, the atmosphere is a lot more pleasant this evening. Parliament is as united now in rejecting the Council initiatives with regard to Europol as it was divided this afternoon in the debate on the UN Conventions on drugs.
In both debates, Parliament demonstrated the alternative ways in which it can exert influence in spheres in which it does not have legislative competence: this afternoon as a political and public forum in which debates sometimes become heated, and now as a guardian of the rights of our citizens. It is clear to us all that the present situation is unacceptable, as Europol is under neither democratic nor legal control. We are not joining in the game, therefore; we are not dutifully delivering our opinion.
I should particularly like to thank the two rapporteurs - Mr von Boetticher and Mr Turco - most sincerely for ensuring an approach and a solution according to which, on the one hand, we are able to openly voice our criticism - which we do by rejecting the Council proposals and, on the other, we are able to express our positive, constructive suggestions in a recommendation, such as our recommendation that Europol be made part of the first pillar. I think that this is a very constructive approach.
I am also pleased that we tightened up the wording yesterday by means of an amendment explicitly stating that Europol must bring access to documents into line with the European rules on transparency; for public access to information must also apply to Europol. That does not mean, of course, that there is not sometimes good reason to keep something confidential, to not put it in the public domain, but objective criteria must be applied, and those are worded excellently in Regulation (EC) No 1049/2001. That Regulation must be applied. I welcome Commissioner Vitorino's confirmation, according to which Europol can simply apply that Regulation now, in anticipation of formal rules being drawn up.
Finally, I wish to try to win you over to the amendments that my group has re-tabled. If I succeed in this, I think that it is abundantly clear that this debate is radically different from this afternoon's, because this afternoon everyone was, first and foremost, absolutely convinced of being in the right. I want it to be clear from the Europol database where the data come from. Do they originate from individual investigations, or were they obtained through national police or intelligence services? This is important, because in some countries certain data may and other data may not be used as evidence in criminal cases. If there is no clarity, there is a risk of evidence being termed illegal and thus inadmissible. My amendment to Recommendation No 5 argues in favour of clarity as regards the origin of evidence, due to the importance of this clarity for legal cases. I hope it will have your support.
Mr President, I also wish to join my colleagues in thanking the rapporteurs for their initiative and tact in dealing with this situation.
However, I have some differences of opinion with regard to some of the speeches and comments. Firstly, we should recognise that Europol did not appear out of thin air. It was established by rules and protocols agreed by the Member State governments, acting on the authority of the people who elected them, to ensure that they could bring forward ideas and proposals on their behalf.
Secondly, Europol, by its very nature, is reactive rather than interactive or proactive. It depends on information which is given to it by the national police forces, on cooperation with those forces and also on the requests from those forces for it to undertake action.
However, that said, there is an opportunity for greater accountability of Europol. There is a necessity for their data-protection systems to be put in place and to be clear for all to see in operation and to understand. I also believe that there should be an opportunity in the future for this House, through its own committees and the plenary, to debate the activities of Europol on an annual basis. However, where I would differ from my colleagues is in trying to use strong-arm tactics against the Member State governments by telling them what they can and cannot do.
My final point is that much mention has been made recently in Parliament of the ongoing work of the European Convention. Whilst we all await with great uncertainty and excitement the outcome of the Convention, it plays no role whatsoever in forming the basis of our work today. We have to deal with the legislation, the powers and the Treaties before us today, and not with what may be given to us in the future under any future Treaty.
Mr President, ladies and gentlemen, one of the thoroughly positive effects that Europol's excellent work makes possible is the high visibility of the European Union's internal security policy. We must, however, seek to adapt Europol's position to its present tasks, and to give it the best working conditions possible. This, though, is where we have the problem referred to earlier, in that, even though we transfer functions to the EU level, we still have to use the tools provided by intergovernmental cooperation, because that is what the legal base requires, and we need unanimous resolutions.
We will, tomorrow, decide to enlarge the European Union to twenty-five Member States by adding another ten, and, when we have done that, we will have to give some thought to whether this arsenal can indeed remain functional when there are twenty-five Member States. My fear is that Europol is no longer able to perform its functions, and no further amendments will be feasible if we wait for twenty-five states to ratify the convention. So it is the debates currently in progress that once again call on us to emphatically demand what the two rapporteurs have demanded in their joint report - the necessity of securing for the future Europol's existence and that of the European Union's security policy.
We must therefore press home the demand for those things envisaged by the rapporteurs - communitisation, that is to say, transfer to the first pillar; control, as is necessary, by Parliament; allocation of the budget to the European level, and, most essentially, the transfer, subject to appropriate controls, of operational competences. What other speakers have already mentioned must of course be added to this - namely, more intensive coordination between the computer data systems that we have, in order to conduct investigations into organised crime and criminality in an even more efficient manner. We have no more need of systems that work in parallel or that hinder each other; what we need instead is one system, to be used in the same way by all, combined with a single system of data protection.
Here is a wealth of options, of which we may well be aware, but of which we must now make use if they are to be implemented with the help of the Convention documents and with full backing and support from all parties in the European Parliament.
Mr President, ladies and gentlemen, the European Police Office having functioned for ten years as an intergovernmental institution of control, European policing is now to be put on a Community-wide basis. Some may object that Europol is thereby being transferred from the third pillar to the first and thus being removed still further from the European nation states' control. That is both true and irrelevant, for the character of the Police Office is not determined by which state body is meant to be controlling it. The new plans for Europol are even more repellent than policemen are in any case required to be. In any case, it is the police who, by upholding public order, enforce all the constraints of employment and citizenship. It would be ridiculous for this Chamber to lament such an utterly vile stunt, as these are constraints of which you all approve!
Even if you are unwilling to understand rational criticism of bourgeois society, you can - if you want to be bourgeois humanists, refuse to endorse these plans, for Europol's true nature is apparent from its areas of responsibility. Pride of place goes to the efficient organisation of Fortress Europe, in other words deportation for outsiders and the maximum of control within the European area, so free and secure and just as it is. Not only people-smugglers and dealers will be affected by this. It is irrelevant whether they do what they do as a matter of conviction or because capitalism obliges them to.
More and more citizens will find themselves targeted by the Persecution Authority, for communitisation will enable the Euro-police to be deployed more flexibly, and Europol's competences will be capable of being extended by a simple Council resolution. Its operational powers will be introduced along with communitisation, representing the final step towards the completion of an EU police force with the powers of a secret service. In any case, communitisation makes the police force even more important.
To be sure, the Europol convention has to be done away with and replaced, but by a protocol abolishing it rather than by creating the legal basis for even more surveillance.
Mr President, there is no reason to doubt the good democratic and legal policy aspects that are behind these reports and, in particular, the recommendation on the future development of Europol. I would, however, question both the realism of the proposal and its political wisdom. Since the proposal's ambitions cannot be realised on the basis of the existing treaties, those tabling the proposal have taken their arguments from the expectations of the European Convention, the aim of which is clearly - as has been said several times - to transfer these topics from the intergovernmental pillar 3 to supranational regulation.
A supranational Europol is nothing less than a federal police force. It is both an objective of, and a means of establishing, a European federal state. The logic behind Europol is a lesson in EU integration. Random parts of the regulation that until now has been the responsibility of the national states are removed. Nations are forced to lift national border controls. Free movement opens up the borders to the best-functioning part of the internal market, namely cross-border crime. Consequently, Europol is created. In short: the federal state is built up by knocking down the national state.
Without, as mentioned previously, doubting the good intentions behind it, as a Scandinavian I am convinced that the rights of control that we have over our Danish police - and which are far from satisfactory - do however serve democracy and the rule of law far more securely than any supranational system. The existing control arrangements with regard to data protection that it is proposed be continued are a parody of the rule of law. As a Northerner, I say that we can do better ourselves, at least while we have not yet squandered the whole of our heritage in terms of legal culture.
The debate is closed.
The vote on the first two reports that we debated will take place tomorrow at 12 noon. The vote on the report by Mr Turco and Mr von Boetticher (A5-0116/2003) will, for technical reasons, take place on Thursday at 12 noon.
The next item is the report (A5-0104/2003) by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Federal Republic of Germany with a view to adopting a Council Directive (14848/2002 - C5-0011/2003 - 2003/0801(CNS)) on assistance in cases of transit for the purposes of removal by air.
Mr President, although what I have to say is not quite as exciting as what we have just discussed - at first sight, that is - I must say as a former UK immigration minister, that one of the most difficult processes in the immigration system arises when you have to remove a person who has gone through all the legal processes and no longer has a legal right to remain, or has not provided a legal reason to remain in a Member State and has to be returned to the place from whence they came.
This is of course a difficult decision for everybody involved in the handling of the matter: it is difficult for the officials, it is difficult for the Ministers themselves; but it has to be done in a way which is both humane and also effective.
Up to now there have been considerable problems in achieving this, where the travelling arrangements require assistance to be afforded by moving those particular persons by air and transiting them through other European countries on the way back to where they have to go. Because of a lack of coordination or cooperation, it has often meant much more suffering for the people concerned; it has also meant that this operation has not always been carried out in a successful manner.
Therefore this German initiative, one for which I am very pleased to be the rapporteur, is aimed at trying to bring this matter effectively and efficiently to a conclusion.
What we are really looking for here is that the persons concerned should be afforded the necessary support, if required, in terms of sustenance, in terms of medical assistance, should that be necessary when they transit through airports on their way to their destination. But in particular, we need also to make sure that the airlines carrying them are aware of what they are carrying and the situation during the procedures. That has not always been the case in the past, and this report should assist in achieving that end. Similarly it is important that the documents sent with the persons concerned are treated in a proper manner during the process of transit. That is not by any means the case at the present time. This is something we also wish to see as a result of this work.
The difficulty has consistently been that it has always been someone else's responsibility to see that these matters occur in the proper way. Officials have experienced frustration and difficulty over this not only in Britain, but indeed in most of the EU Member States. I know that this is a measure that will be greeted with considerable support and enthusiasm by those who will see that at last we are beginning to realise that we have to get together in order to achieve ends such as this.
This does not in any way affect the individual Member States' procedures, nor is it a measure which tries to be ambitious and look again at the whole issue of asylum procedures as such, or indeed asylum criteria. That would indeed be ambitious, and it is not something that I aim to pursue. It is purely a simple and very practical measure which will bring about the result which has to occur from time to time once the proper legal processes have been exhausted.
In conclusion, I am proud to be the rapporteur of this report because it is a clear demonstration that regardless of our political views on Europe and its future role, there are many areas like this where we can work together in a way which makes a practical difference to many people - both those who are dependent on our care and those who have to implement our rules and regulations. For that reason, apart from any other, I am pleased with this report and I hope that it is supported in the House tomorrow.
Mr President, concerning the German initiative, the Commission stated in its communication, of 14 October 2002, on a common written policy on illegal residents, that there is a clear need for improvement of operational cooperation among Member States.
The Return Action Programme of the Council adopted on 28 November 2002, which is based on our communication, also calls for a comprehensive Community return policy, which should be gradually developed, starting with some practical steps for operational cooperation as the matter in hand. In that framework, reference was also made to the German initiative for a Council directive on assistance in cases of transit for the purpose of return by air, which I support, as you do. I congratulate Mr Kirkhope on his report. Indeed, a common framework should be set for questions relating to transit during the return process.
The Commission has presented a proposal on burden-sharing of costs during the return operations. But often it is necessary to use airports of other Member States, due to a lack of direct connections to the country of return. In such cases it is important that we establish a clear legal framework for the transit procedures, especially as far as the use and competences of escorts in transit is concerned.
Nevertheless a fully-fledged common return policy must additionally strive for medium-term legislative measures which will not only smoothen cooperation among Member States, such as the binding mutual recognition of return decisions, but will also set certain common minimum standards on expulsion, detention and removal, to guarantee that all Member States - not only the 15 but all 25 - abide by and respect human and fundamental rights standards.
Consequently the Commission envisages presenting a proposal for a Council directive on minimum standards for return procedures and mutual recognition of return decisions by the end of this year.
We will of course be voting against this report which, in the guise of technical neutrality, seeks to organise deportations of so-called illegal immigrants. The fact that the only elected European Union institution is justifying these expulsions and helping to organise them shows that it is worth no more from a human or social point of view than the national institutions, that is not very much.
On top of inhumanity comes hypocrisy, because no one can ignore the fact that industry, construction and industrial agriculture rely to a large extent on immigration, whether it be legal, illegal or seasonal. Turning so-called illegal immigrants into fair game for the police means above all handing them over with their hands and feet tied to their employers: this reduces some workers to semi-slaves, it pushes down everyone's wages and it is part of the war being waged on the poor by all the governments of Europe. I therefore protest against these expulsions and call for all those without papers to be given a proper legal status and the same civil and political rights as all workers.
Mr President, ladies and gentlemen, the initiative that has been proposed seeks to set out the measures that may be taken by the authorities to provide assistance for the purposes of the removal, with or without escorts, of third-country nationals. This proposal is one of numerous initiatives seeking to combat unorthodox immigration.
If the European Union has to have a common immigration and asylum policy and has to provide itself with the means to manage migratory flows, this policy should respect the human rights and fundamental freedoms that are universally recognised and acknowledged by the Member States. This is why we cannot support an approach which seeks to make the deportation of third-country nationals who do not have the right papers a populist tool at the service of a repressive policy on the reality of immigration.
Too many expulsions by air have ended in the death of human beings because of the way in which they have been treated. Everyone remembers Semira Adamou, who suffocated in a plane in Belgium while being deported. Last month, again, in France, two other immigrants who did not have the necessary papers died at the hands of the same violence. Recently, on 3 March, France and Germany expelled a group of 54 Senegalese and Ivorians who had not been admitted to these countries, had had their asylum applications dismissed and had been kept in a waiting zone. This sounds to me very much like forced and - at the very least - mass repatriation. Were Article 4 of the European Convention on Human Rights and Article 19 of the Charter of Fundamental Rights, that was ratified at the Nice Summit, respected? Furthermore, in the Ivorians' case they were sent back to a country where there is currently unrest and civil war. Were the procedures for applying for asylum that are guaranteed by the Geneva Convention relating to the Status of Refugees also respected? Furthermore, there is no guarantee that the principle of non-refoulement, that is recognised in asylum law, was fully respected.
The security-based approach that is being proposed to us today is entirely in keeping with the Union's practices, which, we have to admit, have not enabled the problem of illegal immigration to be resolved. We urgently need to recognise that the myth of zero immigration and its corollary, the all-repressive approach, are a failure. So far the Member States' repressive immigration policies have not caused a decline in illegal immigration. Quite the opposite: they have reinforced it by breeding more immigrants without the proper papers and they have sent hundreds of thousands of people underground, people who are now in the grip of networks of exploitative criminals, traffickers in human beings and advocates of modern slavery.
This failure demands a thorough revision of the immigration and asylum policy. This is a major and complex issue with a great deal at stake in the long term and our democracies have an important responsibility to assume for it. In rejecting a Community policy so as to meet the national demands of the Member States, in putting the rights of migrants and their families at risk, thus handing them over to the violence of deportation, and in refusing to recognise the wealth that these citizens, whether legal or not, bring to the project of European integration, this proposal is based on a philosophy that runs counter to our conviction that Europe should be a place of openness and solidarity, and that is why the Group of the Greens rejects it. We call on the Council to establish a genuine Community asylum and immigration policy that respects human rights and fundamental freedoms. We recommend a European campaign to legalise the situation of all those who do not have papers, who have ties in the host country and who reside there on a long-term basis. We recommend putting an end to the injustice of people being punished twice and sometimes even three times because of the readmission agreements.
We urgently need to remedy the contradictory situation of people who can neither be deported nor given legal papers, by finally recognising the right to live in a family. After the minimalist proposal for a directive on family reunification that we examined just now in this House, we can only imagine the kind of discrimination that the European Union intends to reserve for the most marginalised and weak in the future. We are against these practices and assure you that we will remain vigilant and active in our efforts to ensure that all those who reside in Europe can be full citizens and enjoy equal rights. Whatever their nationality or their administrative situation, these people should be treated with the dignity that all human beings deserve.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0053/2003) by Mr Bayona de Perogordo, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on an information and communication strategy for the European Union (2002/2205(INI)).
Mr President, Commissioner, I would like to warmly thank everyone present for taking part in this debate. The report presented for debate is intended to be the European Parliament's response to the Commission's Communication of 2 July 2002 on an information and communication strategy for the European Union. In order to briefly present the report I will point out that its main characteristic is that it makes information a condition of citizenship.
My hope is that, in the future, following the recognition of the legal personality of the European Union, this citizens' right will combine with the European Union's right to express itself, in what we could call the European Union's right to an image, the European Union's right to explain what it is and what it does, and the combination of these two rights provides a firm legal basis on which to create a genuine information and communication policy.
The report opts decisively for the consolidation of interinstitutionality in the three phases of the process, that is to say, in the production of messages within the Interinstitutional Information Group, in application, using for this purpose the representations of the Commission and the offices of the European Parliament, as well national, regional and local authorities and interinstitutionality, and also in the assessment both within the Interinstitutional Information Group and by means of an annual debate on the information and communication policy.
With regard to the conditions for information, I will simply comment on the analysis of the languages in which information is provided and the accessible style of language. Languages should not just be the official languages, but also the co-official languages and all those languages by means of which the message can reach the citizens in the most direct manner, with the participation, of course, of local, regional, national and Community authorities, in accordance with the scope of their competences.
With regard to the content, I will focus on just two points. On the one hand, the content should indicate the European Union's influence on the daily actions of the citizens, rejecting the European Union's frequent image as an arena for confrontation, with opposing interests on the part of the different Member States.
On the other hand, we should consolidate a permanent flow of basic information for the citizen. It will be difficult for the citizens to become involved in the priorities which I am about to mention if they are not conversant with the fundamental and basic operation of the European Union.
With regard to the current priorities, those already included in the Prince programme are taken up, that is to say, enlargement, the future of Europe, the area of freedom, security and justice, the establishment of the euro and the role of the European Union in the world. And attention is drawn to the imminence of the 2004 elections, which are of symbolic significance because this will be the first time that 25 countries will elect their direct representatives to this House.
The analysis of the report raises certain critical questions. On the one hand, the question of the legal basis. The time has not yet come to create a legal basis for the drawing up of the programmes, but the Convention and the future Intergovernmental Conference provide the opportunity to support the idea that the future Constitution should include - within the democratic life of the European Union - a reference to the citizens' right to information, so that they may be genuine citizens.
Secondly, I will refer to the issue of sectoral information, which - I am perfectly aware - as the representatives of the Commission have tried to demonstrate, is the exclusive responsibility of the Commission. The truth is, however, that the European Union's image is either promoted or harmed directly as a result of the actions resulting from the various sectoral policies. Coordination of the various sectoral policies, orienting sectoral policies towards a common objective - the development of the European Union - should be subject not to decision, of course, but at least to consideration, within the interinstitutional information body.
Thirdly, there is the issue of whether it is better to provide systemised, basic, pedagogical information, or whether we need the impact of spectacular campaigns which demand the attention of the citizen and for the fundamental elements to be expressed through them.
Finally, the national authorities act as a filter. The citizens perceive Europe by means of their national authorities, for whom a success is something they have won from the rest of the Europeans and for whom harm is anything that they perceive as negative. Partnership and integration amongst the Member States and the regional and local authorities is fundamental for this purpose.
Mr President, ladies and gentlemen, following our communication of 2 July on an information and communication strategy for the European Union, the Commission is very pleased to note Parliament's support for this initiative, which is expressed in the report by Mr Bayona, whom I should like to congratulate.
Indeed, in view of the interinstitutional strategy that we wish to develop to bolster the European Union's image, it is particularly important for all of the institutions to support this initiative and participate in making our shared objective a reality. Following the adoption of a particularly positive position by the Council of Ministers on 10 December and the first report of the European Parliament, which was drafted by Mr Andreasen, the Commission therefore welcomes Parliament's commitment to this cause and the specific proposals that Mr Bayona makes in his report, which combine technical expertise with an awareness of the political sensitivity of the subject.
I should like to respond to these under two headings. I will speak first about the general objectives of this joint strategy and then about how it will be implemented. We clearly cannot define and implement an information and communication strategy for the European Union without the support and active participation of the Council, but also and in particular the Member States. This causes us to reflect for a moment, as Mr Bayona invites us to do, on the link between information and citizenship, in particular with a view to next year's elections.
For the Commission, the main objective of a proactive information and communication strategy has to be to improve the perception that the public has of the European Union: in essence, it should improve the public's awareness of the European dimension of their citizenship. The Commission therefore takes good note of the rapporteur's proposal to have an explicit reference in the text of the Constitution, which is currently being drafted, to the need for an information and communication policy as a condition for the exercise of European citizenship.
The Commission also fully supports your proposal that information distributed by the Union should highlight common European values, namely democracy, pluralism, security, solidarity, equal opportunities, cohesion and so on. The objective is indeed, Mr Bayona, to show citizens the practical advantages in their daily lives of belonging to the Union. With this in mind, as you yourself underline, the policy of distributing information in all of the Union's languages is something that we need to continue and build on further.
The visible expression of this citizenship should be active participation in the next European elections. There is no doubt that this decisive milestone in the democratic life of the Union should be our shared objective. It goes without saying that this alone provides ample justification for stepping up our interinstitutional cooperation. But is not the best way to encourage the public to turn out to vote to provide objective educational information to help them better to understand the major issues at stake in the project of European integration?
That is why we have agreed on four major information themes for 2003 to 2004 after the big campaign on the euro: enlargement, the future of the Union, the area of freedom, security and justice and the role of Europe in the world. Alongside other issues, in particular the social and economic agenda, these themes, especially enlargement and the future of the Union, are a priority concern today, particularly given that they are running on parallel timetables. They are therefore the best vectors for raising awareness amongst national public opinion of the importance of the major milestone in 2004.
On this subject, I should like here to give full reassurance to the House. The Commission will scrupulously respect the priorities adopted by the European Parliament at the vote on the budget and has no intention of modifying the balance - in terms of either the detail or the broader picture - of the Prince programme as adopted by the budgetary authority. Nevertheless, allow me to point out - and I do so entirely objectively - as I have done several times previously, that the doubling of the appropriations allocated to the Prince programme that was approved by this House for the 2003 Budget, is obviously going to raise some serious practical problems when it comes to implementation. The Commission would have appreciated being given advance warning of this state of affairs at a prior meeting with the competent authorities in Parliament, as befits the spirit of interinstitutional cooperation that should prevail in the running of the Prince programme.
As far as the practicalities of implementation are concerned, in response to the rapporteur's invitation requesting, with a view to the 2004 elections, an information campaign making particular use of television - it being understood that this campaign should be promoted and coordinated by the Commission - we have decided to launch a huge call for audiovisual proposals, which will cover both the theme of enlargement and that of the future of Europe. This integrated approach, which befits the complementary nature of these two subjects, will have a significant and renewed leverage effect for the audiovisual sector in Europe. The effect will be felt as much by the programme producers as by the audiovisual distributors and will enable us to reach the public more directly using their media of choice to find out more about the Union.
As you know, the role of the European Union is viewed much more favourably by third countries than from within the Member States themselves. At our last meeting of the interinstitutional group, we thought it was essential to start working this year on information actions, targeted initially at opinion formers and the appropriate intermediary information providers, on the role of the Union in the world. As the European Parliament's Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy rightly stresses, rapid progress needs to be made on this dimension of our information and communication strategy. This is all the more justified in the light of the seriousness of recent events. At this stage, and with the Council's full agreement, it is proposed to adopt a three-pronged approach to this theme. First, globalisation, which ties in with the Cancun meeting this autumn. Secondly, the proximity policy, which will accrue renewed geostrategic importance after enlargement. And finally, the common foreign and security policy and its initial work on defence policy. As you are aware, in order to do this, the Commission has submitted a supplementary and amending budget. From now on then the amount of work that is done on this new theme as of this year is in your hands.
Mr President, those in a few words are the Commission's main observations on Mr Bayona's excellent report. As you will have noted, there is no doubt that our joint approach, the result of long interinstitutional experience, is bearing fruit. But to be effective, it is vital for a majority of Member States to follow the example of the coordinated approach adopted by the institutions. Only a structured partnership with the competent national authorities will enable us to exploit this strategy to its full potential, a strategy which is now co-owned by the institutions, and to ensure that it has maximum impact at regional and even at local level, in the general interests of the Union and for the benefit of all of its people.
Mr President, it is true that public opinion is bombarded nowadays with a plethora of news, messages and information, thanks to the multiplicity of means of communication and easy access to them. So you would expect, under these conditions of global knowledge, information and communication, that every citizen would be given the chance to obtain a tangible picture of reality. And yet, the result is increasingly intense confusion of public opinion, with all that implies, by which I mean a warped or distorted image of reality, an uncritical rejection or acceptance of facts, information, advice, perceptions and opinions and, hence, the opportunity for leading people by the hand. These are all consequences that cannot be combated, as we know from experience, with individual information programmes and strategies.
The information given to the citizens of the European Union should therefore be objective and free from the influence of political or other authorities. Citizens must be told about European stands and policies, especially as regards important issues such as foreign affairs and issues relating to the security and defence of the European Union. Special attention must be paid to issues such as political legitimacy, democratic control and transparency in decision making. In addition, information must be clear and documented. This means that the mass media need to report not what they consider to be essential reporting, but any decision taken on matters of importance to the Member States. This will give all the citizens of the European Union a clearer understanding of the decisions taken by its institutions, which are often wrongly presented, with the result that impressions are created that have absolutely nothing to do with reality.
Top priority issues, such as enlargement, the links between European policies and daily life and the problems of European citizens, especially following the accession of new countries to the European Union, which is expected to bring about considerable changes in European agricultural, budgetary and financial policy, need to be the subject of full, substantiated information.
There is a serious problem in the regions, where information is either limited or totally lacking. In these areas, closer and more fundamental cooperation is needed with local agencies in each Member State, so that information is accessible to everyone. More immediate and more objective information could be achieved with live coverage of important events, such as decision making in plenary sittings and at committee meetings, for example in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on television channels or, in order to avoid high costs, on the Internet.
Proper, objective information for citizens is a necessity. Proper information for European citizens is also an appropriate and necessary condition for extending European integration and strengthening its role in the world. Consequently, efforts and initiatives need to be stepped up and systematised, given the deficit in this sector, and citizens need full, documented, clear, accessible information.
The report we are debating today is the very substance of the issue of information and policy on this strategy of communication with the citizens of the European Union and I should like to take this opportunity of thanking and congratulating the rapporteur, Mr Bayona, on his excellent work.
Mr President, I would firstly like to congratulate the rapporteur, my friend and colleague, Juan José Bayona, on his work and his good ideas in this report, and also the Commissioner, Mr Vitorino, on his initiative.
When we talk about Europe, it reminds me a bit of school, where we always said 'I have passed' or 'they have failed me'. Here, when something goes well, it is the country or region that claims all the credit, but when something goes badly, or there is a disaster, Europe is usually blamed. When they say, 'it is Europe's fault', the citizens do not even know which institution they are referring to, because in reality they do not know them, and they cannot distinguish between them. We must acknowledge that we have not made it at all easy for them. There may be languages in which it is not so difficult, but in Spanish we have the Comisión Europea [European Commission] and the comisiones [committees] of Parliament, the Consejo de Europa [Council of Europe] and the Consejo Europeo [European Council]. We know that they are completely different things, but the public in general does not know, and we must acknowledge that these coincidences or similarities are very unfortunate. That is why I believe that this report on the European Union's information strategies and subsequent implementation of the programmes are so important and vital to the citizens of the Union.
Please allow me now to relate this issue to my field; the field of sport. We must not forget that sport is a great instrument for communication and has a genuinely important multiplying effect. If we in this Parliament support the inclusion of an article referring to sport in the new Treaties of the European Union, we may have sport programmes which have a great impact, and this would benefit all of us. Furthermore, if we bear in mind that the essential thing is to educate and inform young people, who will be the real protagonists of the European Union within a few years and who will be its future, and that it is they who sporting information can mostly reach, we would truly be completing a circle which would be of the greatest interest and benefit in terms of the image of all the institutions of the European Union.
Mr President, I would like to protest at the absurd nocturnal and almost clandestine hour allocated to a debate which should be one of the most important debates of the year.
Mr President, we are dealing with a great report, which is timely and of a high quality, on which my fellow Member, Mr Bayona de Perogordo, deserves the congratulations of the Socialist Group, and I am very happy to express them. In the Andreasen report this Parliament has already defined, together with the Commission, an information strategy intended to reach all the citizens. However, despite the fact that we are in the middle of the process of creating a Constitution, opinion polls are still indicating a certain lack of interest in European construction. We could sum up the situation by saying, like Marianne Thyssen, 'Europe has been created, now let us create the Europeans'.
To this end, the information flowing from our institutions must not be neutral, we must create feelings of citizenship and of belonging to Europe in every European. We Europeans have an historic duty: we can and we must identify with each other and this must be accompanied, promoted or even provoked, if necessary, by the European institutions.
In contrast with what happens in the individual countries, European construction is not the result of feelings, but of reasons. It is not driven by peoples, but by political, economic or media elites. Many things are still lacking, including a European civil society, in other words, a system of intermediary organisations, which are relatively independent from the States and from the market, which are able to gather information, to deliberate, to make decisions and to act in a joint and cross-border manner. The priority tasks for the Commission, for the European media and for opinion-formers in general - including us in this Parliament - must be empowering the European political area, the development of a European image and identity, strengthening - as the Commissioner has said - a core of common values, the debate on the future of Europe and the European approach in all types of information.
In summary, the task must not be to restate the identity of Europe over and over again, but to seek, define and consolidate the bases on which the Europeans can identify with each other.
Mr President, the approval of this report and the fact that Commissioner Vitorino has been charged with implementing these policies, are, in my view, significant reasons for us to be hopeful.
Mr President, I share your and Mr Aparicio Sánchez's concerns regarding the fact that we are discussing such a fundamental proposal so late. I would also like to thank Mr Bayona de Perogordo and congratulate him on the report on which we are now finally adopting a position. It is a comprehensive report, and I know from experience that the work involved in such a report is fairly demanding. The report takes us a good step closer to our goal of a comprehensive coordinated and decentralised information and communication policy, or in Commissioner Vitorino's words in the 'Friends of Europe' debate: 'the fight against apathy and ignorance regarding the EU'. I would also like to thank you, Commissioner Vitorino, for your great commitment to this issue. I would also express my regret at the form of debate that we are having here in Parliament, since it excludes you from being able to answer questions here and now.
Although we have made some great progress, many questions remain unanswered, and I will mention some of them and will happily send them to you as well, for it is important that we do not rest on our laurels in the information and communication strategy at a time when so much is at stake concerning enlargement and the future of the EU and when we are also coming up to elections to the European Parliament.
That is why I ask: how far has the feasibility study got and the opportunities for a European 'C-SPAN' that the Commission is to implement? How far have we progressed in the work on the 'Channel Europe' concept? How far have we got with establishing a common visitor centre for the institutions in Brussels? How far have we got with calculations and costs for the initiatives proposed previously? How far have we got in our efforts to get the information offices of the Commission and of Parliament under the same roof in the capitals? I know that nothing has happened in Copenhagen. Allow me finally to ask the Presidency of Parliament: would it not be an idea, Mr President, for us to hold a debate in plenary on Parliament's role in the information strategy up until the 2004 elections?
Mr President, the results of Europe-wide surveys clearly show that the European public are distancing themselves more and more from the Community ideal, and one substantial reason for that may well be the way in which many EU citizens have been given false information over recent years. For example, 43% of Europeans continue to believe that a work permit is required if they want to work in any other Member State. It is regrettable that the advantages offered by the EU are not always recognised as they should be.
It is clearly evident from this, and also from many other examples, that the EU's existing information and communication policy is not working. Negative public opinion is of course reinforced by the EU's inability to get a grip on corruption, and by its failure to effectively dismantle the bureaucratic apparatus - I am thinking, for example, of the way our Parliament meets in two places. We should be a better state that what the public has at home. We have to take urgent action, by which I mean that the EU has to take a position on the things that have gone wrong, do away with them and put together an additional package of measures. For example, the EU could be introduced in schools as a specific subject, and pupils could be offered more opportunities to inform themselves locally about what is going on in the EU.
Such measures would be a step in the right direction, so that negative preconceptions about the EU could be eroded and public support for the Community ideal would be restored.
Mr President, Commissioner, ladies and gentlemen, we are on the eve of the European Union's greatest political project - the overcoming of Europe's enforced division into two parts. Tomorrow, we will be deciding on the enlargement of the European Union by the addition of ten new Member States. Despite this success for the European Union, the Eurobarometer published in March 2002 clearly shows that fewer than one-third of the members of the public questioned regarded themselves as well informed about the European Union. Most indicators confirm that a large section of the population - 50% - is completely ignorant of the European Union or indifferent towards it. Voter turnout has fallen from 63% in 1979 to 49% in 1999. There is something not quite right here.
I believe one of our main problems to be the fact that we speak of the European Union as a distant structure. That also came across from what Mr Ilgenfritz said. The European Union is made up of all of us! I do believe that the main cause of our problem is the mental and emotional distance between people, wherever they live, and the European institutions. The political will to make European policy into internal policy is lacking.
The political will to reduce the distance between Europe's citizens and its institutions is absent - not from the European institutions, but from the Member States. Does, for example, every government state that there is no EU competence without the Member States' consent? Are people in the Member States told about how no directive can be enacted without the Member States' consent? Is it being stated openly that enlargement of the European Union cannot go ahead without the European Parliament, the Heads of State and of Government, the Member States and the candidate countries agreeing to it? No: whenever there is any doubt, people are told, 'Brussels is doing it to us!'
The public do not know about the shared responsibility of the Member States for all European decisions, because this is not lived and communicated. Let me end by asking whether the regional parliaments are performing their task of exercising parliamentary control over their representatives in the Committee of the Regions. No, they are not! Are the national parliaments performing their task of exercising parliamentary control over what the Council does? No, they are not! Is the European Parliament adequately discharging its duties in exercising parliamentary control over the Commission and in working on legislation? Not satisfactorily so! If we do not fully perform our parliamentary functions at regional, national and European level, the connections between them and the interlinked decision-making mechanism cannot be presented in a transparent way. The best public information campaign is of no use if the public are not aware that they, through their governments, have a part in every decision.
Mr President, Commissioners, although we say that we live in an information society, information in itself is a problem for us, one to which the Commission's communication strategy is now seeking solutions. It had better do so too, because the Union is aiming to become the world's leading knowledge-based society within seven years. I do not believe it will. Why not? Because the Member States are not implementing the jointly agreed decisions under the Lisbon strategy.
So the Commission is worried about the indifference of our citizens to the Union and information about it, as fewer than half of them go out and vote. Has not the same thing happened, however, with regard to the Member States themselves, which are so indifferent that they are not implementing the Lisbon process? Moreover, the information-based economy is an issue connected with that very thing, information.
We have to remember that information is only raw material, knowledge is its product, and civilisation is its end result. Our objectives are good ones, but the media and the people are not very interested in them. We might say that brains that have been softened over the years by soap operas and television action series are our opponent in this. Could you not imagine making an action film about the European Union? That way we would get the audience we will not reach otherwise.
Euronews is a good objective. Other important matters include ties with everyday life, and, of course, the visitors service. The Secretary-General, for example, cancelled the Finnish language post and now there is no visitors' service in Finnish.
Mr President, I would like to congratulate Commissioner Vitorino on his initiative, although I know that his hands are tied as a result of a lack of budget and because it is not so easy to introduce anything new in the European Union. I would also like to congratulate Mr Bayona de Perogordo because he has listened, he has taken account of many opinions and, in fact, the final document is a document of consensus, enriched by Parliament, which has many new figures and many new initiatives, and I believe that that is the way to work in terms of institutional cooperation.
I believe we still have to take a further step, because the model in force, with the offices and the current system for disseminating parliamentary policy, is essentially a bureaucratic model. I believe we must change to a model of open and direct communication.
Another point which I believe to be extremely important, and which I believe must also be revised, and in relation to which this document introduces a very clear request, is the issue of languages. Parliament's reform policy on languages reduces the equality between them, it creates differences between some languages and others, and, in particular, in terms of translation, there is a difference between the dates for the delivery of documents. What does this mean? That in terms of communication, we are moving backwards, because some citizens will receive the information first and others later. And given the speed of many processes, there will be some citizens who do not receive the documents in their language and will hardly have the opportunity to present amendments on time. I therefore believe that the guarantee of the maintenance of languages is an essential point, particularly in view of the fact that the new technologies allow for much more direct dissemination. I therefore support an improvement in terms of the issue of interpreting.
Another issue in this document which I believe to be essential, and which must be taken into account, is something which a previous speaker mentioned: there can be no communication without participation. And in view of the new technologies and the current capacity for communication, the citizens will not feel connected with these institutions unless they can participate in dialogue. And I believe that Parliament and the Commission must establish communication departments which, as in the case of other national parliaments, allow for an open system by means of which there can be access to what we are doing from any place and in any language.
The new technologies make this effort and this investment possible. And I am surprised that, in the reform, including of buildings, there has been no intention to broaden languages and communication, but rather a reductionist spirit has prevailed. I would therefore call for equality between all citizens to be respected and for the reform of communication to be dealt with from a more modern point of view.
Mr President, like everybody else in the House I am concerned about the low turnout in European elections, but that is not a phenomenon that is confined to the European Parliament; it is a phenomenon that national parliaments face too. It is not to do with apathy either, strictly speaking: in the past month or so we all have seen millions of people exercising their concern about an issue that directly affected them - not necessarily in a personal way, but in a broader international way - and making their voices very clear in relation to the issue of war and peace. So it is not that people are disconnected from concerns about the world, but they certainly do not necessarily see any relevance in being asked to vote for the European Parliament, or indeed in some cases for national parliaments. That is a failure on the part of our institutions and it is a failure on our own part as politicians.
I have made a proposal in the European Convention that we should bring Europe home by having a coordinated European Week in each of the national parliaments, where we would invite a Commissioner to a national parliament to present the annual legislative programme; where the MEPs from a particular Member State would be present in the Parliament; where you would generate some national interest in what the European Union is doing, and what the European Parliament proposes to do in terms of scrutinising the Commission and the Council for the following year.
It is a fairly simple idea, but it one which would, in my view, generate a lot of interest amongst the citizens of Europe. I would urge the Commissioner to take it on board as a proposal. It does not require a constitutional amendment, but it would be useful to have it incorporated into the protocol relating to national parliaments which we are currently debating in the Convention.
Mr President, I want to add my congratulations to Mr Bayona de Perogordo and to thank Commissioner Vitorino for the attention they are drawing to the need for information. Are we mad to be here at this time of night debating this issue? Really, it is the people who are not here who need to understand the importance of explaining what the European Union does. We have to get that message over. If we cannot do that, we must not be too surprised if the citizens of Europe are rather apathetic about it. Many colleagues have mentioned the low turnout at the last European elections - 49% overall, 24% in my country. That is a total disgrace, about which we should hang our heads in shame. The only consolation I have is that the turnout in the last American presidential elections was only 50%. So those of us who believe in democracy have a problem. The solution to that problem is explaining what we do, and that is information policy.
I asked to speak at this ridiculous hour of the night in order to make three simple points. I speak, not just as a Member of the Committee on Culture, Youth, Education, the Media and Sport, which is interested in information, but also as a Member of the Committee on Petitions. We received a number of petitions from citizens who are not citizens of the national state in which they live. They are entitled to vote in European elections but they found that in the last elections they had all sorts of problems: a British citizen living in Germany said that there are 6 000 non-German nationals entitled to vote in their district, but that only 40 did so because they had inadequate information; a Dutch citizen made exactly the same point in a petition about the situation in France. I am not criticising Germany or France. I am simply saying that if we want people to vote we have to explain the procedures by which they may do so. There is a responsibility upon Member States. They should honour that responsibility and explain to everybody entitled to vote in European elections just how they could do so.
The second point I want to make concerns Euronews. The way people get their information today is through television. There is one channel in Europe that provides European information and yet, I have to tell Parliament that this is a channel that is on the verge. It may succeed - and I hope that it does - and it may not. If people are going to be interested in Europe, they have to know about it. They learn about things through television, and we have to see that Euronews manages to succeed. It seems there is no-one here tonight from the Committee on Budgets, but they are the people who can help make sure that Euronews succeeds.
Thirdly, the Committee on Petitions visited the Danish Parliament last year. The Danish Parliament said that it likes to provide information about Europe from the national parliament rather than from the European Parliament. If we can encourage the national parliaments and national authorities to give more information, then we have some hope. If we do it with a lot of stars, people will say it is only propaganda. So let us encourage the national parliaments to do the job as effectively as the Danes do.
Mr President, at this hour of the night I should not venture to make a statement. I would just like very much to thank the Members of the House for the views they have expressed and very briefly to address two or three questions that were raised.
First, we are committed to the strategy of having common houses between the Commission and Parliament. At the end of next month we will provide Parliament with a report on the state of play as far as creating those common houses are concerned. We will have, on that occasion, the opportunity to discuss the issue that Mr Andreasen has raised.
As far as television is concerned, according to our polls 64% of European citizens recognise that whatever they know about the European Union comes from television. That is why we have launched a common invitation to tender for an audiovisual strategy to cover the issues concerning enlargement and the future of Europe. We are pursuing the feasibility study on the Europe channel. We have been in close contact with the services of the European Parliament and we are also following the evolution of the European audiovisual public sector, including the situation of Euronews, to have an overall picture and a better assessment of what we can do in the audiovisual sector, including television, to provide more information to the citizens.
Finally, as Mr Karas said, the strategy cannot be developed just by the central institutions of the European Union. The challenge ahead of us is to build a partnership with the Member States, with regional and local authorities, to promote information about the Union. That partnership requires mutual confidence and a change in the culture of communication.
Of course, as you have said, if Europe is made the scapegoat for everything that goes wrong, it will be extremely difficult to portray what we do in a positive light. But at the end of the day I hope that Member States will understand that if they carry on with such a strategy, sooner or later, when they have to ask for the consent of citizens for the European project, they will be the first victims to fall to the ground.
Therefore I hope that this strategy will improve step by step. I am optimistic because, for the first time, the Council has engaged in close interinstitutional cooperation with Parliament and the Commission to develop information and communication strategies on the most important subjects. That partnership, which is on a voluntary basis, will start producing concrete results. Those Member States that produce concrete results will be the guiding light for the others to follow. We will succeed.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 noon.